EXHIBIT 10.1
Execution Copy
AGREEMENT FOR REINSURANCE
AND PURCHASE AND SALE OF ASSETS
By and among
THE CHESAPEAKE LIFE INSURANCE COMPANY,
MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE,
THE MEGA LIFE AND HEALTH INSURANCE COMPANY
and
HEALTHMARKETS, LLC
and
WILTON REASSURANCE COMPANY

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    2  
1.1 Administrative Services
    2  
1.2 Affiliate
    2  
1.3 Ancillary Agreements
    2  
1.4 Applicable Law
    2  
1.5 Appraisal
    2  
1.6 Asset Purchase Price
    2  
1.7 Assets
    2  
1.8 Assumed Liabilities
    2  
1.9 Bill of Sale
    3  
1.10 Books and Records
    3  
1.11 Business
    3  
1.12 Business Day
    3  
1.13 Business Employees
    3  
1.14 Closing
    3  
1.15 Closing Date
    3  
1.16 Code
    4  
1.17 Coinsurance Agreement
    4  
1.18 Coinsurance Effective Date
    4  
1.19 Coinsured Policy
    4  
1.20 Computer Software
    4  
1.21 Dedicated Agent Commission Schedules
    4  
1.22 Dedicated Agent Commission Payments
    4  
1.23 ERISA
    4  
1.24 Excluded Liabilities
    4  
1.25 Existing Reinsurance Agreements
    4  
1.26 GAAP
    5  
1.27 Governmental Authority
    5  
1.28 Independent Accounting Firm
    5  
1.29 Insurance Liabilities
    5  
1.30 Intellectual Property
    5  
1.31 Intellectual Property Contracts
    5  
1.32 Knowledge of the Ceding Companies
    5  
1.33 Knowledge of HealthMarkets
    5  
1.34 Knowledge of the Reinsurer
    6  
1.35 Loss or Losses
    6  
1.36 Material Adverse Effect
    6  
1.37 Offshore Assets
    6  
1.38 Oklahoma City Sublease
    6  
1.39 Permitted Transactions
    7  
1.40 Person
    7  
1.41 Policies
    7  
1.42 Policyholder
    7  
1.43 Post-Closing Period
    7  

i



--------------------------------------------------------------------------------



 



         
1.44 Pre-Closing Period
    7  
1.45 Producer
    7  
1.46 Producer Agreement
    7  
1.47 Producer Payments
    7  
1.48 Purchase Price
    7  
1.49 Required Closing Date Approvals
    8  
1.50 SAP
    8  
1.51 Service Notice
    8  
1.52 Settlement Amount
    8  
1.53 Statutory Reserves and Liabilities
    8  
1.54 Straddle Period
    8  
1.55 Taxes
    8  
1.56 Tax Return
    8  
1.57 Total Consideration
    8  
1.58 Transferred Amount
    8  
1.59 Transferred Assets
    9  
1.60 Transferred Companies
    9  
1.61 Transferred Companies Purchase Price
    9  
1.62 Transition Date
    9  
1.63 Transition Period
    9  
1.64 Transition Services
    9  
1.65 The following terms are defined herein in the Section listed below:
    9  
 
       
ARTICLE II REINSURANCE; PURCHASE AND SALE OF ASSETS
    11  
2.1 Estimate of Transition Employee Cost
    11  
2.2 Reinsurance of Policies
    11  
2.3 Transfer of Books and Records
    11  
2.4 Producer Payments
    12  
2.5 Purchase and Sale of Assets
    12  
2.6 Purchase and Sale of Offshore Assets
    12  
2.7 Resignations
    13  
2.8 Adjustments to Purchase Price and Transferred Companies Purchase Price
    13  
 
       
ARTICLE III CEDING COMPANIES’ REPRESENTATIONS AND WARRANTIES
    15  
3.1 Ceding Companies’ Existence and Authority
    15  
3.2 Sufficiency of Statutory Reserves and Liabilities
    17  
3.3 Policies
    17  
3.4 Accuracy of Books and Records
    18  
3.5 Premium Taxes
    18  
3.6 Reinsurance Coverage
    18  
3.7 Producer Payments
    19  
3.8 Compliance with Applicable Law
    19  
3.9 Litigation
    20  
3.10 Ceding Companies’ Brokers
    20  
3.11 Title to and Sufficiency of Assets
    20  

ii



--------------------------------------------------------------------------------



 



         
3.12 Intellectual Property
    20  
3.13 Real Property
    21  
3.14 Absence of Certain Changes
    21  
3.15 Financial Statements
    22  
3.16 Material Contracts
    23  
3.17 List of Business Employees
    23  
3.18 Employee Benefits Plans
    24  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE TRANSFERRED COMPANIES
    24  
4.1 HealthMarkets Existence and Authority
    24  
4.2 Taxes
    25  
4.3 Offshore Assets
    28  
4.4 Accuracy of Books and Records
    28  
4.5 Compliance with Applicable Law
    29  
4.6 Litigation
    29  
4.7 Title to Assets
    29  
4.8 Real Property
    30  
4.9 Transferred Company Financial Statements
    30  
4.10 Absence of Certain Changes
    30  
4.11 Material Contracts
    30  
 
       
ARTICLE V REINSURER REPRESENTATIONS AND WARRANTIES
    31  
5.1 Reinsurer’s Corporate Existence and Authority
    31  
5.2 Availability of Funds; Financial Impact
    33  
5.3 Financial Statements
    33  
5.4 Ratings
    33  
5.5 Absence of Certain Changes
    34  
5.6 Compliance with Applicable Law
    34  
5.7 Litigation Against Reinsurer
    34  
5.8 Reinsurer’s Brokers
    34  
5.9 Non-Reliance
    34  
5.10 Investment Intent
    34  
5.11 No Knowledge of Material Adverse Effect
    34  
 
       
ARTICLE VI COVENANTS OF THE PARTIES
    34  
6.1 Maintenance of Business by the Ceding Companies and the Transferred
Companies
    34  
6.2 No Change in Reserving Policies, Methods or Assumptions
    36  
6.3 Existing Reinsurance Agreements
    37  
6.4 Continued Access to Books and Records Retained by the Ceding Companies
    37  
6.5 Notice of Actions Received by the Ceding Companies
    38  
6.6 Continued Access to Books and Records Transferred to the Reinsurer
    38  
6.7 Access prior to Closing
    38  
6.8 Filings, Consents and Approvals
    39  
6.9 Conduct Pending Closing
    40  

iii



--------------------------------------------------------------------------------



 



         
6.10 Further Assurances
    40  
6.11 Use by the Reinsurer of HealthMarkets’ or the Ceding Companies’ Name, Logo
or Service Marks
    40  
6.12 Communications with Policyholders
    41  
6.13 Expenses
    41  
6.14 Closing Adjustments; Intercompany Balances and Agreements
    41  
6.15 Non-Compete
    41  
6.16 Internal Replacement
    42  
6.17 Employee Matters
    42  
6.18 Certain Collateral Requirements
    44  
6.19 Oklahoma City Sublease
    44  
6.20 Separate Account Contracts
    44  
6.21 Quarterly Financial Information
    44  
6.22 Certain Claims
    45  
6.23 Administration of Business Not Assumed
    45  
 
       
ARTICLE VII CONDITIONS TO CLOSING
    45  
7.1 Conditions to the Reinsurer’s Obligations to Close
    45  
7.2 Conditions to the Ceding Companies’ and HealthMarkets’ Obligations to Close
    46  
 
       
ARTICLE VIII TAX MATTERS
    47  
8.1 Access to Tax Records; Cooperation
    47  
8.2 Liability for Taxes and Related Matters
    48  
8.3 Survival of Obligations
    50  
8.4 Tax Sharing Agreement
    51  
8.5 Certain Taxes
    51  
8.6 Allocation
    51  
8.7 Tax Treatment of Payments
    51  
8.8 Refunds
    51  
 
       
ARTICLE IX ARBITRATION
    52  
9.1 Agreement to Arbitrate
    52  
9.2 Method
    52  
 
       
ARTICLE X INDEMNIFICATION
    53  
10.1 Indemnification Under Ancillary Agreements
    53  
10.2 Indemnification Under this Agreement
    54  
10.3 Notice of Claim
    56  
10.4 Opportunity to Defend
    56  
10.5 Limitation on Indemnification
    57  
10.6 Survival of Representations and Warranties
    57  
10.7 Exclusive Remedy
    58  
 
       
ARTICLE XI TERMINATION
    58  
11.1 Termination
    58  
11.2 Effect of Termination
    59  

iv



--------------------------------------------------------------------------------



 



         
ARTICLE XII MISCELLANEOUS PROVISIONS
    59  
12.1 Notice
    59  
12.2 Entire Agreement
    60  
12.3 Assignment
    60  
12.4 Waivers and Amendments
    60  
12.5 No Third Party Beneficiaries
    60  
12.6 Public Announcements
    60  
12.7 Confidentiality
    61  
12.8 Governing Law
    61  
12.9 Counterparts
    61  
12.10 Headings
    62  
12.11 Exhibits/Schedules
    62  
12.12 Severability
    62  

v



--------------------------------------------------------------------------------



 



AGREEMENT FOR REINSURANCE AND PURCHASE AND SALE OF ASSETS
     THIS AGREEMENT FOR REINSURANCE AND PURCHASE AND SALE OF ASSETS (this
“Agreement”), dated as of June 12, 2008, is entered into by and among THE
CHESAPEAKE LIFE INSURANCE COMPANY, an Oklahoma stock life and health insurance
company; MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, a Texas stock
life and health insurance company (“Mid-West”); and THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, an Oklahoma stock life and health insurance company (“MEGA
Life”), (each, individually the “Ceding Company,” and, collectively, the “Ceding
Companies” or the “Companies”) and HEALTHMARKETS, LLC, a Delaware limited
liability company and the direct or indirect parent of the Companies
(“HealthMarkets”); and WILTON REASSURANCE COMPANY, a Minnesota stock life
insurance company (the “Reinsurer”).
     WHEREAS, the Companies have issued or assumed certain insurance Policies
(as defined herein); and
     WHEREAS, each of the Ceding Companies desires to indemnity reinsure or
retrocede on a 100% coinsurance basis the Policies of such Ceding Company to the
Reinsurer, and the Reinsurer desires to reinsure the Policies in accordance with
the terms of each Coinsurance Agreement (as defined below) and this Agreement;
and
     WHEREAS, HealthMarkets and each of the Ceding Companies desire to sell
certain assets related to the Policies to the Reinsurer, and the Reinsurer
desires to purchase such assets; and
     WHEREAS, concurrently with entering into this Agreement, HealthMarkets and
the Reinsurer are entering into that certain Stock Purchase Agreement (the
"Student Loan Purchase Agreement”) for the sale by HealthMarkets to the
Reinsurer of all of the issued and outstanding shares of capital stock of
CFLD-I, Inc., a Delaware corporation, all of the issued and outstanding shares
of capital stock of UICI Funding Corp. 2, a Delaware corporation, and its 100%
membership interest in National Student Association, LLC, a Texas limited
liability company (collectively, the “Student Loan Companies”).
     WHEREAS, MEGA Life or another HealthMarkets Affiliate will undertake to
provide certain Transition Services (as defined below) to the Reinsurer for a
period of time following the Closing Date under this Agreement pursuant to the
Coinsurance Agreements, and, on and after the Closing Date, the Reinsurer shall
undertake and assume full responsibility for providing all Administrative
Services (as defined below) pursuant to the terms of the Coinsurance Agreements.
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and in reliance upon the representations, warranties, conditions
and covenants herein contained, and intending to be legally bound hereby, the
Ceding Companies, HealthMarkets and the Reinsurer do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Capitalized terms used in this Agreement, but not defined in this
Article I, shall have the meaning given them in the other articles of this
Agreement. The following capitalized words and terms shall have the following
meanings when used in this Agreement:
     1.1 Administrative Services. The services to be provided in connection with
the Business as set forth in the Coinsurance Agreements.
     1.2 Affiliate. Any Person that directly, or indirectly through one of more
intermediaries, controls, is controlled by, or is under common control with any
other Person. For purposes of this definition "control” means having the power
to direct, or cause the direction of, the management and policies of a Person,
which may be possessed directly or indirectly by any means, including, without
limitation, the ownership of a majority of the voting securities of a Person, or
by contract, other than a contract for nonmanagement services.
     1.3 Ancillary Agreements. The Coinsurance Agreements, the Bill of Sale, and
the Oklahoma City Sublease.
     1.4 Applicable Law. Any domestic or foreign federal, state or local
statute, law, ordinance, code or common law or any rules, regulations, publicly
available administrative interpretations, or orders issued by any Governmental
Authority pursuant to any of the foregoing, and any order, writ, injunction,
directive, administrative interpretation, judgment or decree applicable to a
Person or such Person’s business, subsidiaries, properties, assets, officers,
directors, employees or agents.
     1.5 Appraisal. The Actuarial Appraisal of HealthMarkets Individual Life and
Annuity Business as of June 30, 2007 prepared by Milliman and dated as of
January 18, 2008, together with the Model Refinement Memorandum prepared by
Milliman on April 11, 2008.
     1.6 Asset Purchase Price. Cash, in the amount of One Million Dollars
($1,000,000.00), which shall be the purchase price related to the purchase and
sale of the Assets.
     1.7 Assets. All of the Ceding Companies’ and HealthMarkets’s rights, title
and interest in the service marks, software, Books and Records and other assets
or contracts of any of the Ceding Companies (other than the Policies and the
Existing Reinsurance Agreements) and HealthMarkets used in the conduct of the
Business and that will be transferred to the Reinsurer, all as identified on
Schedule 1.7 attached hereto and made a part hereof.
     1.8 Assumed Liabilities. Without duplication, (a) all Insurance
Liabilities, and (b) all other liabilities, obligations or indemnities relating
to the Business which are

2



--------------------------------------------------------------------------------



 



expressly assumed by the Reinsurer under the terms of this Agreement and the
Ancillary Agreements.
     1.9 Bill of Sale. The Bill of Sale and Assignment and Assumption Agreement
for the transfer of the Transferred Assets in the form mutually agreed to by the
parties hereto prior to the Closing.
     1.10 Books and Records. All original files and records (or copies thereof),
in whatever form (including computer generated, recorded or stored records, and
any database, magnetic or optical media, to the extent not subject to licensing
restrictions), in the possession or under the control of the Transferred
Companies, HealthMarkets or the Ceding Companies relating primarily to the
Business as currently conducted, including, but not limited to policy files,
claims files, underwriting files, sales records, advertising files, customer
lists, compliance records, financial records, policy form files (including all
files relating to the filing and approval of policy forms, applications and
riders with any Governmental Authority), copies of all Producer Agreements
(except those related to individual Producers associated with Ceding Companies’
dedicated agency sales force including, without limitation, Producers associated
with UGA-Association Field Services and Cornerstone America), records relating
to the Transferred Assets, rate filings and actuarial data developed or utilized
by each Ceding Company or on its behalf in support of premium rates charged
under the Policies, and data from premium Tax records and reports for the
Policies covering any period prior to the Closing Date.
     1.11 Business. The business of selling, issuing and administering the
Policies and the other business activities of HealthMarkets, the Ceding
Companies and the Transferred Companies to the extent reasonably related thereto
and to the Transferred Assets. For the avoidance of doubt, “Business” does not
include any New Policy as defined in the Coinsurance Agreements.
     1.12 Business Day. Any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
     1.13 Business Employees. All employees of MEGA Life and its Affiliates who
are required in the administration of the Business, except for employees who
primarily provide Transition Services.
     1.14 Closing. The closing of the transactions contemplated in Article II of
this Agreement, which shall take place at the offices of HealthMarkets in North
Richland Hills, Texas, unless the parties agree to close by facsimile
transmission and wire transfer.
     1.15 Closing Date. The date upon which the Closing shall take place, which
shall be the first business day of the month immediately following the month in
which the last of the conditions to Closing set forth in this Agreement is
satisfied or waived; provided, however, that if such conditions are satisfied or
waived less than five Business Days before the end of such month, the Closing
Date shall be the first Business Day of the

3



--------------------------------------------------------------------------------



 



second month immediately following such month, and provided further, that the
Closing may occur on such other date as the parties may agree to in writing.
     1.16 Code. The Internal Revenue Code of 1986, as amended.
     1.17 Coinsurance Agreement. Each coinsurance agreement to be entered into
between each Ceding Company and the Reinsurer pursuant to the provisions of
Section 2.2 of this Agreement, which shall be in the form shown at Exhibit A
hereto.
     1.18 Coinsurance Effective Date. The date upon which the coinsurance of the
Policies by the Reinsurer under the terms of the Coinsurance Agreements shall be
effective.
     1.19 Coinsured Policy. Each Policy reinsured by the Reinsurer under the
Coinsurance Agreements.
     1.20 Computer Software. All applications needed to administer the Business
and the business of the Student Loan Companies, including all object code, all
executables, copy books and modules, if any, required to compile related
programs, and any available source code relating thereto.
     1.21 Dedicated Agent Commission Schedules. The commission fee schedules
setting forth amounts payable to Producers in the Ceding Companies’ UGA
Association Field Services and Cornerstone America marketing divisions. Complete
and accurate copies of the Dedicated Agent Commission Schedules are attached in
Schedule 3.7.
     1.22 Dedicated Agent Commission Payments. Payments pursuant to the
Dedicated Agent Commission Schedules with respect to the Coinsured Polices,
subject to any offset to which the Ceding Companies are entitled with respect to
any such payments.
     1.23 ERISA. The Employee Retirement Income Security Act of 1974, as amended
     1.24 Excluded Liabilities. (i) Any claims or liability under, in connection
with or with respect to the Policies not assumed by the Reinsurer and defined as
“Excluded Liabilities” under the terms and provisions of the Coinsurance
Agreements, (ii) any existing or threatened action, suit or proceeding
identified or required to be identified on Schedule 3.9 hereof, (iii) any
obligation or liability transferred by U.S. Managers Life Insurance Company,
Ltd. to United Group Reinsurance, Inc. pursuant to that certain Agreement of
Transfer of Business dated December 22, 2003, (iv) any obligation or liability
transferred by Financial Services Reinsurance, Ltd. to United Group Reinsurance
pursuant to that certain Agreement of Transfer of Business dated December 22,
2004, and (v) any claims against or liabilities of the Ceding Companies or
HealthMarkets that are not Assumed Liabilities.
     1.25 Existing Reinsurance Agreements. All contracts, agreements and
treaties of reinsurance between any of the Ceding Companies or Transferred
Companies and a third-party reinsurer (whether or not affiliated with any Ceding
Company or Transferred

4



--------------------------------------------------------------------------------



 



Company) that (a) are in force and effect as of the date hereof and (b) cover
any risks associated with the Policies.
     1.26 GAAP. Generally accepted accounting principles, consistently applied
throughout the specified period and in the immediately prior comparable period.
     1.27 Governmental Authority. Any federal, state, local or foreign
governmental or regulatory authority, agency, commission, court or other
legislative, executive or judicial governmental authority.
     1.28 Independent Accounting Firm. An accounting or actuarial firm of
national standing selected as follows: No later than sixty (60) days after
delivery of a Dispute Notice, if no agreement has been reached in connection
with such Dispute Notice, each of the Reinsurer, on one hand, and the Ceding
Companies and HealthMarkets, on the other hand, (the "Parties") will distribute
to the other Party a list of three (3) accounting firms or actuarial firms of
national standing. If there is a match on the lists exchanged by the Parties,
the firm so identified will be the Independent Accounting Firm. If more than one
name on each list matches, the Independent Accounting Firm shall be chosen by
lot from the matching names. If no names on the list match, the Parties will
exchange a new list consisting of three (3) additional accounting firms or
actuarial firms within ten (10) Business Days (of which at least two selections
shall not be any of the firms identified on the first list), and repeat the
process set forth above until a match is made, which shall be the Independent
Accounting Firm.
     1.29 Insurance Liabilities. Liabilities and obligations arising under, or
related to the Coinsured Policies, other than Excluded Liabilities, as such
terms are defined in each Coinsurance Agreement.
     1.30 Intellectual Property. Collectively, all United States and foreign
registered, unregistered and pending (i) trademarks, (ii) Computer Software,
(iii) copyrights (including those in Computer Software, and all registrations
and applications therefor), (iv) patents, (v) trade secrets, and (vi) all other
intellectual property rights and rights of a similar nature.
     1.31 Intellectual Property Contracts. All license, assignment,
distribution, Computer Software (including maintenance), trademark consent,
trademark coexistence, non-assertion or other contracts relating to Intellectual
Property to which the Ceding Companies or Affiliates of the Ceding Companies are
a party (or under which they otherwise derive or grant Intellectual Property
rights) primarily used in the Business and the business of the Student Loan
Companies.
     1.32 Knowledge of the Ceding Companies. The actual knowledge of those
Persons listed on Schedule 1.32 after reasonable inquiry.
     1.33 Knowledge of HealthMarkets. The actual knowledge of those Persons
listed on Schedule 1.33 after reasonable inquiry.

5



--------------------------------------------------------------------------------



 



     1.34 Knowledge of the Reinsurer. The actual knowledge of those Persons
listed on Schedule 1.34 after reasonable inquiry.
     1.35 Loss or Losses. All costs and expenses (including interest, penalties,
reasonable attorneys’, accountants’ and actuaries’ fees, and any other costs and
expenses incident to any suit, action or proceeding), damages, charges, losses,
deficiencies, liabilities, obligations, claims and judgments sustained by any
Person who is a party to or entitled to indemnification under this Agreement or
one or more of the Ancillary Agreements.
     1.36 Material Adverse Effect. Any change, event or effect that is
materially adverse to the Business and the business or operations of the Student
Loan Companies, taken as a whole, on the one hand, or the Reinsurer, on the
other hand, or any change, event or effect that is materially adverse to the
ability of the Companies, HealthMarkets or the Reinsurer to consummate the
transactions contemplated by this Agreement and the agreements contemplated
hereby, or to perform their obligations hereunder or thereunder, in each case
excluding any such change, event or effect to the extent resulting from the
following:
     (a) general political, economic or business conditions or changes therein;
     (b) financial and capital market conditions, including interest rates, or
changes therein;
     (c) general industry conditions affecting the health and life insurance
industry generally (including changes in Applicable Law, GAAP or SAP, or
authoritative interpretations thereof, after the date of this Agreement) to the
extent not having a disproportionate effect on the Business and the business of
the Student Loan Companies, on the one hand, or the Reinsurer, on the other
hand, relative to other competitors of the Companies, HealthMarkets or the
Reinsurer;
     (d) any action, change or effect attributable to the announcement of this
Agreement or the identity of the Reinsurer, the announcement of the Coinsurance
Agreement or the transactions contemplated thereby, or other transactions
contemplated by this Agreement; or
     (e) any change, effect or event to the extent affecting solely the Excluded
Liabilities or policies and assets retained by the Companies or HealthMarkets.
     1.37 Offshore Assets. The issued and outstanding shares of capital stock of
each of the Transferred Companies owned by HealthMarkets.
     1.38 Oklahoma City Sublease. The sublease agreement to be entered into
between MEGA Life and the Reinsurer or an Affiliate of the Reinsurer with
respect to certain premises leased by MEGA Life pursuant to the lease agreement
between

6



--------------------------------------------------------------------------------



 



Continental Group Investments Limited Partnership and The Mega Life and Health
Insurance Company dated December 15, 2006.
     1.39 Permitted Transactions. Reinstatements, renewals, the exercise of
purchase options under, or the exercise of contractual conversion rights under
the Policies if and to the extent required by the provisions of the Policies.
     1.40 Person. Shall mean any natural person, corporation, limited liability
company, general partnership, limited partnership, proprietorship, trust, union,
association, court, tribunal, agency, government, department, commission,
self-regulatory organization, arbitrator, board, bureau, instrumentality, or
other entity, enterprise, authority or business organization.
     1.41 Policies. Collectively, all of those insurance policy contracts issued
or assumed by the Companies that are “Policies” as that term is defined in
Section 1.26 of each of the Coinsurance Agreements.
     1.42 Policyholder. Any individual or entity which is the owner of a Policy
or which has the right to terminate or lapse the Policy, effect changes of
beneficiary, coverage limits, add or terminate persons covered under such Policy
or direct any other policy changes in such Policy.
     1.43 Post-Closing Period. The portion of any Straddle Period that begins
after the Closing Date.
     1.44 Pre-Closing Period. The portion of any Straddle Period that ends on
the Closing Date.
     1.45 Producer. Any agent, broker, representative, or subagent of any Person
who is contractually entitled to receive any compensation for the solicitation,
sale, marketing, production or servicing of any of the Policies.
     1.46 Producer Agreement. Any written agreement, contract, understanding or
arrangement between any Ceding Company (or an agent of any Ceding Company) and
any Producer, including any assignment of commissions or compensation
thereunder, relating to the solicitation, sale, marketing, production or
servicing of any of the Policies issued through NEAT Management Group, Life
Professionals Holding Company, LLC, or any other agreement with a Producer, in
each case as listed on Schedule 3.7.
     1.47 Producer Payments. Any expense allowance, commission, override
commission, service fee or other compensation payable by any Ceding Company to a
Producer pursuant to (i) a Producer Agreement, (ii) the Dedicated Agent
Commission Schedules, or (iii) any other commission schedule listed on
Schedule 3.7, in each case subject to any offset to which such Ceding Company is
entitled with respect to any such payments.
     1.48 Purchase Price. The ceding allowance or purchase price payable by the
Reinsurer to the Ceding Companies collectively in connection with the
coinsurance of the

7



--------------------------------------------------------------------------------



 



Policies under the Coinsurance Agreements, which amount shall equal One Hundred
Thirty Four Million Five Hundred Thousand Dollars ($134,500,000.00) less the sum
of the Estimated Transition Employees Cost. The allocation of the Purchase
Price, as determined by the Ceding Companies, shall be credited to each Ceding
Company as a reduction in the Transferred Amount that would otherwise be payable
by such Ceding Company to the Reinsurer at Closing under Section 2.2 of this
Agreement.
     1.49 Required Closing Date Approvals. The consent or approval of any
Governmental Authority and any other Person designated as a “Required Closing
Date Approval” on Schedule 3.1(d) or Schedule 4.1(d).
     1.50 SAP. The accounting practices prescribed by the National Association
of Insurance Commissioners and the insurance regulatory authorities in the
states of domicile of the Companies, or the Reinsurer, as applicable,
consistently applied throughout the specified period and in the immediately
prior comparable period.
     1.51 Service Notice. The notice to be sent by the Reinsurer to the
Policyholders of the Coinsured Policies in the form provided in the Coinsurance
Agreements.
     1.52 Settlement Amount. The Transferred Amount less the Purchase Price.
     1.53 Statutory Reserves and Liabilities. “Statutory Reserves and
Liabilities” shall have the same meaning as set forth in the Coinsurance
Agreements.
     1.54 Straddle Period. Any taxable period that begins on or before the
Closing Date and ends after the Closing Date.
     1.55 Taxes. All taxes, whether imposed in the United States or elsewhere
and whether imposed by a local, municipal, state, federal, foreign or other body
or instrumentality, including, without limitation, income, sales, use, gross
receipts, excise, payroll, withholding, unemployment, social security, stock,
franchise, stamp, minimum, estimated, value added and premium taxes, together
with any related interest, penalties and additional amounts imposed by any
Governmental Authority.
     1.56 Tax Return. Any report, return, declaration, claim for refund or other
statement or filing, including any schedule or attachment thereto, and any
amendment thereof, filed or required to be filed with any Governmental Authority
in connection with the determination, assessment or collection of any Tax or any
Tax information report or statement.
     1.57 Total Consideration. Collectively, the Purchase Price, the Asset
Purchase Price and the Transferred Companies Purchase Price.
     1.58 Transferred Amount. The aggregate amount of the initial premium
payment payable by each of the Ceding Companies to the Reinsurer at Closing
(without netting of the Purchase Price) in consideration of the coinsurance of
the Policies pursuant to the terms of the Coinsurance Agreements.

8



--------------------------------------------------------------------------------



 



     1.59 Transferred Assets. Collectively, the Assets and the Offshore Assets.
     1.60 Transferred Companies. U.S. Managers Life Insurance Company, Ltd. and
Financial Services Reinsurance, Ltd.
     1.61 Transferred Companies Purchase Price. Cash, in the amount equal to
seventy-nine percent (79.0%) of the GAAP shareholders’ equity of the Transferred
Companies as of June 30, 2008.
     1.62 Transition Date. As defined in the Coinsurance Agreements.
     1.63 Transition Period. As defined in the Coinsurance Agreements.
     1.64 Transition Services. As defined in the Coinsurance Agreements.
     1.65 The following terms are defined herein in the Section listed below:
     1.65.1. Actual Transferred Companies Purchase Price. Section 2.8.1
     1.65.2. Actual Transition Employees Cost. Section 2.8.2.
     1.65.3. Actual Triple X Costs. Section 2.8.4.
     1.65.4. Agreement. The first paragraph of this Agreement.
     1.65.5. Assumed Triple X Cost. Section 2.8.4.
     1.65.6. Benefit Plan(s). Section 3.18(a).
     1.65.7. Calculation. Section 2.8.5(a).
     1.65.8. Ceding Company. The first paragraph of this Agreement.
     1.65.9. Ceding Company Indemnified Parties. Section 10.1
     1.65.10. Claim. Section 10.3.
     1.65.11. Claims Notice. Section 10.3.
     1.65.12. Closing Adjustments. Section 6.14.
     1.65.13. Companies. The first paragraph of this Agreement.
     1.65.14. Confidential Information. Section 12.7.
     1.65.15. Continuing Employees. Section 6.17(a).
     1.65.16. Controlling Party. Section 8.2.4.

9



--------------------------------------------------------------------------------



 



     
1.65.17.
  Dispute Notice. Section 2.8.5(b).
 
   
1.65.18.
  Enforceability Exception. Section 3.1(b).
 
   
1.65.19.
  Estimated Transferred Companies Purchase Price. Section 2.6.
 
   
1.65.20.
  Estimated Transition Employees Cost. Section 2.1.
 
   
1.65.21.
  Excess Reserves. Section 2.8.4.
 
   
1.65.22.
  Fidelity First Policies. Section 6.22.
 
   
1.65.23.
  Financial Statements. Section 3.15(a).
 
   
1.65.24.
  HealthMarkets. The first paragraph of this Agreement.
 
   
1.65.25.
  Indemnification Threshold. Section 10.2.4.
 
   
1.65.26.
  Licensed Software. Section 3.12.
 
   
1.65.27.
  Life-Only Statutory Statements. Section 3.15(c).
 
   
1.65.28.
  Material Contract. Section 3.16.
 
   
1.65.29.
  MEGA Life. The first paragraph of this Agreement.
 
   
1.65.30.
  Mid-West. The first paragraph of this Agreement.
 
   
1.65.31.
  Mini Threshold. Section 10.2.4.
 
   
1.65.32.
  Non-Controlling Party. Section 8.2.4.
 
   
1.65.33.
  Non-Transferred Employee. Section 6.17(b).
 
   
1.65.34.
  Owned Software. Section 3.12.
 
   
1.65.35.
  Quarterly Financial Statements. Section 6.21(b).
 
   
1.65.36.
  Quarterly Statutory Statements. Section 6.21(a).
 
   
1.65.37.
  Real Property. Section 3.13.
 
   
1.65.38.
  Real Property Leases. Section 3.13.
 
   
1.65.39.
  Reinsurer. The first paragraph of this Agreement.
 
   
1.65.40.
  Reinsurer Financial Statements. Section 5.3.
 
   
1.65.41.
  Reinsurer Indemnified Parties. Section 10.1.

10



--------------------------------------------------------------------------------



 



     
1.65.42.
  Retained Books and Records. Section 6.4.
 
   
1.65.43.
  Statutory Statements. Section 3.15(a).
 
   
1.65.44.
  Student Loan Companies. The Recitals.
 
   
1.65.45.
  Student Loan Purchase Agreement. The Recitals.
 
   
1.65.46.
  Subject Operating Earnings. Section 2.8.3.
 
   
1.65.47.
  Transferred Companies Contracts. Section 4.11.
 
   
1.65.48.
  Transferred Company Assets. Section 4.7.
 
   
1.65.49.
  Transferred Company Financial Statements. Section 4.9.
 
   
1.65.50.
  Transferred Employee. Section 6.17(b).
 
   
1.65.51.
  Transition Employees. Section 6.17(a).
 
   
1.65.52.
  Triple X Facility. Section 2.8.4.
 
   
1.65.53.
  Triple X Calculation. Section 2.8.4.
 
   
1.65.54.
  Triple X Savings. Section 2.8.4.
 
   
1.65.55.
  WARN Act. Section 6.17(g).

ARTICLE II
REINSURANCE; PURCHASE AND SALE OF ASSETS
     2.1 Estimate of Transition Employee Cost. Five days prior to the Closing
Date, MEGA Life shall provide to the Reinsurer a good faith estimate as of the
Closing Date of the aggregate amount of the retention bonuses payable to the
Transition Employees who are expected to be Transferred Employees pursuant to
the retention arrangement referenced in Section 6.17(c) hereof and the amount of
severance and related benefits payable to such Transition Employees in
accordance with the terms described on Schedule 2.1 attached hereto (the
“Estimated Transition Employees Cost”).
     2.2 Reinsurance of Policies. Subject to the terms and conditions of this
Agreement, on or before the Closing Date, each Ceding Company and the Reinsurer
shall enter into the applicable Coinsurance Agreement. At the Closing, the
Reinsurer shall reinsure the Policies, effective as of the Coinsurance Effective
Date, and the Ceding Companies, in consideration of the Reinsurer’s reinsurance
of the Policies, shall each pay an amount, collectively, equal to the Settlement
Amount to the Reinsurer.
     2.3 Transfer of Books and Records. On the Closing Date, the Companies shall
transfer the Books and Records relating to the Policies to the Reinsurer; except
that

11



--------------------------------------------------------------------------------



 



data from premium Tax records and reports for the Policies covering any period
prior to the Closing Date shall not be transferred at Closing but shall be made
available to the Reinsurer upon request. The Companies and HealthMarkets shall
transfer to the Reinsurer all Books and Records relating to the Transferred
Assets on the Closing Date. All Books and Records in electronic form shall be
transferred in an electronic format mutually acceptable to the Reinsurer and the
Companies.
          2.4 Producer Payments. On and after the Closing Date the Reinsurer
will be responsible for calculating and paying (i) to Producers, all Producer
Payments and (ii) to the relevant Ceding Company, the aggregate amount of the
Dedicated Agent Commission Payments, in each case, with respect to premiums
collected and received by the Reinsurer or for the Reinsurer’s account under the
Policies for any periods on and after the Coinsurance Effective Date. Without
the Reinsurer’s prior consent, the Ceding Companies will not effect any change
to the Dedicated Agent Commission Schedules applicable to the Policies nor will
the Ceding Companies amend any Producer Agreement or related commission
schedule. Any liability for compensation to Producers not set forth in the forms
of Producer Agreements, commission schedules identified on Schedule 3.7 or in
the Dedicated Agent Commission Schedules shall remain the obligation of the
respective Ceding Company, and the Reinsurer shall be indemnified and held
harmless by each Ceding Company for any compensation to its Producers in excess
of that set forth in the Producer Agreements, the commission schedules
identified on Schedule 3.7 or in the Dedicated Agent Commission Schedules. The
Reinsurer shall have no obligation with respect to Producer Agreements and
related commissions schedules or Dedicated Agent Commission Schedules to the
extent such Producer Agreements, commission schedules or Dedicated Agent
Commission Schedules relate to insurance policies and contracts other than the
Policies.
     2.5 Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, on the Closing Date, each Ceding Company and HealthMarkets, as
applicable, shall sell, transfer and convey the Assets to the Reinsurer in
accordance with a Bill of Sale, and the Reinsurer shall pay to the Ceding
Companies and HealthMarkets the Asset Purchase Price by wire transfer to an
account designated by the Companies in writing at least two (2) Business Days
before the Closing Date.
     2.6 Purchase and Sale of Offshore Assets. Five days prior to the Closing
Date, HealthMarkets shall provide to the Reinsurer a good faith estimate of the
GAAP shareholders’ equity of the Transferred Companies as of June 30, 2008 and
calculate the amount equal to 79% thereof (the “Estimated Transferred Companies
Purchase Price”), together with a certification of the chief accounting officer
of HealthMarkets certifying that the Estimated Transferred Companies Purchase
Price was calculated (i) based on the Books and Records of the Transferred
Companies, and (ii) in a manner consistent with GAAP and the methodologies
utilized in preparing the Transferred Company Financial Statements. Subject to
the terms and conditions of this Agreement, on the Closing Date, HealthMarkets
shall sell, transfer and convey to the Reinsurer (i) the Offshore Assets free
and clear of any liens and shall deliver to the Reinsurer certificates
representing the Offshore Assets, duly executed, in proper form for transfer;
and (ii) the Reinsurer shall pay to HealthMarkets the Estimated Transferred
Companies Purchase

12



--------------------------------------------------------------------------------



 



Price by wire transfer to an account designated by HealthMarkets in writing at
least two (2) Business Days before the Closing Date.
     2.7 Resignations. At Closing, HealthMarkets shall deliver the resignations
of such officers and directors of each Transferred Company as may be requested
by the Reinsurer in writing at least five (5) days prior to the Closing Date.
     2.8 Adjustments to Purchase Price and Transferred Companies Purchase Price.
     2.8.1. No later than 60 days following the Closing Date, the Reinsurer
shall prepare and deliver to HealthMarkets a good faith calculation of the GAAP
shareholders’ equity of the Transferred Companies as of June 30, 2008 and
calculate the amount equal to 79% thereof (the “Actual Transferred Companies
Purchase Price”), together with a certification of the chief financial officer
of the Reinsurer certifying that the Actual Transferred Companies Purchase Price
was calculated (i) based on the Books and Records of the Transferred Companies,
(ii) in a manner consistent with GAAP and the methodologies utilized in
preparing the Transferred Company Financial Statements. Subject to Section 2.8.5
below, if the Actual Transferred Companies Purchase Price exceeds the Estimated
Transferred Companies Purchase Price, the Reinsurer shall pay the difference by
wire transfer to an account designated by HealthMarkets at the time of delivery
of such calculation. If the Actual Transferred Companies Purchase Price is less
than the Estimated Transferred Companies Purchase Price, HealthMarkets shall pay
the difference by wire transfer to an account or accounts designated by the
Reinsurer within two Business Days of receiving such calculation. Any adjustment
under this Section shall be treated by HealthMarkets and the Reinsurer for all
purposes as an adjustment to the Transferred Companies Purchase Price.
     2.8.2. Within 10 days following the first anniversary of the Closing Date,
the Reinsurer shall provide MEGA Life a calculation of the actual amount of the
aggregate retention bonuses paid pursuant to the retention arrangement
referenced in Section 6.17(c) hereof and severance and related benefits paid in
accordance with the terms and limits described on Schedule 2.1 attached hereto,
in each case to the Transition Employees who are Transferred Employees (the
“Actual Transition Employees Cost”), together with reasonable supporting detail.
Subject to Section 2.8.5 below, if the Actual Transition Employees Cost exceeds
the Estimated Transition Employees Cost, MEGA Life shall pay the difference by
wire transfer to an account designated by the Reinsurer within two Business Days
of receiving such calculation. If the Actual Transition Employees Cost is less
than the Estimated Transition Employees Cost, the Reinsurer shall pay the
difference by wire transfer to an account or accounts designated by MEGA Life in
connection with delivery of such calculation. Any adjustment under this Section
shall be treated by MEGA Life and the Reinsurer for all purposes as an
adjustment to the Purchase Price.
     2.8.3. General Earn-out. (a) Not later than 60 days following the fifth
anniversary of the Closing Date, the Reinsurer shall prepare and deliver to

13



--------------------------------------------------------------------------------



 



HealthMarkets a calculation setting forth an amount (the “Subject Operating
Earnings”) equal to 65% of the result of the following calculation: (i) the
aggregate pre-tax statutory operating earnings generated by the Business during
the five year period following Closing minus (ii) the Triple X Savings, if any.
For the avoidance of doubt, the Subject Operating Earnings shall not include the
amount of any operating earnings that inure to the shareholders (other than the
Reinsurer) of the Transferred Companies. The calculation of Subject Operating
Earnings shall be in the form of, and shall be calculated in accordance with,
the sample calculation set forth on Schedule 2.8.3.
       (b) If the Subject Operating Earnings exceed $38,663,000, simultaneously
with the delivery of the calculation required by Section 2.8.3(a) to
HealthMarkets, the Reinsurer shall pay to HealthMarkets an amount equal to 20%
of such excess by wire transfer of immediately available funds to an account
designated by HealthMarkets.
          2.8.4. Triple X Financing Earn-out. (a) In the event that the
Reinsurer closes a permanent financing facility (a “Triple X Facility”) on or
prior to the second anniversary of the Closing Date for the funding of the
excess of the Statutory Reserves and Liabilities with respect to the Policies
over the “economic reserves” based on current actuarial assumptions necessary to
fund all future obligations on the Policies (the “Excess Reserves”), within
60 days of the closing of the Triple X Facility, the Reinsurer will provide to
HealthMarkets a calculation (the “Triple X Calculation”) setting forth (i) 65%
of the present value (computed using a 10% discount rate) of the pre-tax
financing costs the Reinsurer would have incurred with respect to the funding of
the Excess Reserves had such financing costs been 2.25% of the Excess Reserves
over the term of the Triple X Facility (the “Assumed Triple X Costs”), and
(ii) 65% of the present value (computed using a 10% discount rate) of the
pre-tax costs the Reinsurer is likely to incur in connection with the Triple X
Facility (“Actual Triple X Costs”). The Triple X Statement shall be in the form
of, and shall be calculated consistent with, the sample calculation set forth on
Schedule 2.8.4. The excess (if any) of the Assumed Triple X Costs over the
Actual Triple X Costs shall be referred to herein as the “Triple X Savings”.
       (b) Concurrently with its delivery of the Triple X Calculation, the
Reinsurer will pay to HealthMarkets an amount equal to 20% of the Triple X
Savings.
          2.8.5. Resolution of Certain Disputes.
          (a) HealthMarkets shall have sixty (60) days following receipt of any
calculation provided by the Reinsurer pursuant to Sections 2.8.1, 2.8.2, 2.8.3
or 2.8.4 of this Agreement (each, a “Calculation”) to review the Reinsurer’s
Calculation and make such investigation of the Calculation it deems reasonable
or necessary to determine its agreement or disagreement therewith. In connection
with HealthMarkets’ review, Reinsurer shall provide HealthMarkets and its
representatives with reasonable access, during normal business hours and upon
reasonable notice, to all relevant work papers, schedules, memoranda and other
financial information prepared by the Reinsurer or its representatives in

14



--------------------------------------------------------------------------------



 



connection with its preparation of the relevant Calculation, and the Reinsurer
shall, and shall cause any of its representatives to, cooperate reasonably with
HealthMarkets and its representatives in connection therewith and provide timely
responses to requests for information from HealthMarkets and its
representatives.
     (b) If within sixty (60) days following receipt of any Calculation,
HealthMarkets notifies the Reinsurer in writing of any dispute regarding the
calculation of any amount set forth on such Calculation (a “Dispute Notice”),
specifying the reasons therefor in reasonable detail, the Reinsurer and
HealthMarkets shall cooperate in good faith to resolve such dispute as promptly
as practicable and, upon such resolution, any adjustments to the calculation of
any amount contained in the relevant Calculation shall be made in accordance
with the agreement of the Reinsurer and HealthMarkets. If the Reinsurer and
HealthMarkets are unable to resolve any such dispute within sixty (60) days (or
such longer period as the Reinsurer and HealthMarkets shall mutually agree in
writing) of HealthMarkets’ delivery of such Dispute Notice, such dispute shall
be resolved by the Independent Accounting Firm, and such determination by the
Independent Accounting Firm shall be final and binding on the parties; provided
that the Reinsurer and HealthMarkets shall submit to the Independent Accounting
Firm statements with respect to their respective positions on disputed issues
and will cooperate with the Independent Accounting Firm by promptly providing
any requested information. Any expenses relating to the engagement of the
Independent Accounting Firm in respect of its services pursuant to this
Section 2.8.5(b) shall be shared fifty percent (50%) by the Reinsurer and fifty
percent (50%) by HealthMarkets. The Independent Accounting Firm shall be
instructed to use reasonable best efforts to perform its services within thirty
(30) days of submission by the Reinsurer and HealthMarkets of their respective
statements with respect to the disputes and, in any case, as promptly as
practicable after such submission. If no Dispute Notice is timely delivered by
HealthMarkets with respect to any Calculation, the Calculation shall be final
and no additional amounts shall be payable with respect to such Calculation. If
a Calculation as modified by agreement of the parties or a determination of the
Independent Accounting Firm results in an additional amount payable by the
Reinsurer, the Reinsurer shall pay that amount within five Business Days of the
date of its receipt of the determination.
ARTICLE III
CEDING COMPANIES’ REPRESENTATIONS AND WARRANTIES
     Each of the Ceding Companies (as to itself, and not jointly) hereby
represents and warrants to the Reinsurer as follows:
     3.1 Ceding Companies’ Existence and Authority.
     (a) Each Ceding Company is a stock life and health insurance company duly
incorporated, existing and in good standing under the laws of the

15



--------------------------------------------------------------------------------



 



state of its domicile and has all requisite power and authority to own, lease
and operate its assets, properties and Business and to carry on the operation of
its Business as it is now being conducted. Each Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where such qualification is necessary, except for those jurisdictions where the
failure to be so qualified would not, individually or in the aggregate, have a
Material Adverse Effect.
     (b) Each Ceding Company has all requisite corporate power and authority to
execute, deliver and perform its obligation under this Agreement and the
applicable Ancillary Agreements and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance by each Ceding
Company of this Agreement and the applicable Ancillary Agreements and the
consummation by each Ceding Company of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of each Ceding Company. This Agreement has been duly and validly executed and
delivered to the Reinsurer by each Ceding Company and assuming due
authorization, execution, delivery and performance by the other parties hereto,
constitutes, and each Ancillary Agreement, when executed and delivered by each
Ceding Company (assuming due authorization, execution and delivery by the other
parties thereto) shall constitute, the valid and legally binding obligation of
each Ceding Company, enforceable against each Ceding Company in accordance with
its terms except (i) as the same may be limited by applicable bankruptcy,
insolvency, rehabilitation, moratorium or similar laws of general application
relating to or affecting creditors’ rights, including, without limitation, the
effect of statutory or other laws regarding fraudulent conveyances and
preferential transfers, and (ii) for the limitations imposed by general
principles of equity (the “Enforceability Exception”).
     (c) The execution, delivery and performance by each Ceding Company of this
Agreement and the Ancillary Agreements and the consummation by each Ceding
Company of the transactions contemplated hereby and thereby do not and will not
(1) subject to obtaining the consents, approvals and authorizations set forth in
Schedule 3.1(d), conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) (i) the bylaws or certificate of incorporation of any Ceding
Company or (ii) any note, bond, mortgage, indenture, lease, license, permit,
agreement or other instrument or obligation to which any Ceding Company is a
party or by which such Ceding Company is or may be bound, excluding from the
foregoing such breaches, violations or defaults that would not have a Material
Adverse Effect; and (2) subject to obtaining the Required Closing Date
Approvals, violate any Applicable Law to which any Ceding Company is subject.
     (d) Except as set forth in Schedule 3.1(d), no consent, approval,
non-disapproval, authorization, ruling, order of, notice to, or registration
with, any Governmental Authority or any other Person is required on the part of
any Ceding

16



--------------------------------------------------------------------------------



 



Company in connection with the execution and delivery of this Agreement or the
Ancillary Agreements or the consummation by the Ceding Companies of, the
transactions contemplated hereby and thereby.
     3.2 Sufficiency of Statutory Reserves and Liabilities. Except as set forth
on Schedule 3.2, the Statutory Reserves and Liabilities have been calculated by
each Ceding Company (for purposes of the Settlement Amount payment to be made at
Closing) (a) in accordance with the terms and conditions of the Policies; (b) in
accordance with applicable SAP and actuarial principles and practices applicable
to each Ceding Company under Applicable Law; (c) based on actuarial assumptions
that were reasonable in relation to relevant Policy and contract provisions, and
in accordance with the applicable requirements of the insurance laws and
regulations of the jurisdiction of domicile of such Ceding Company; and
(d) consistent with the methodologies used by each Ceding Company in calculating
Statutory Reserves and Liabilities for the Policies for the purposes of the most
recent annual and quarterly statements of each Ceding Company filed in
accordance with SAP with the Governmental Authorities in its State of domicile,
consistently applied with prior periods and the Life-Only Statutory Statements
and consistent with the methodologies used in the Appraisal.
     3.3 Policies. Except as set forth in Schedule 3.3 hereof:
     (a) To the Knowledge of the Ceding Companies, each policy, amendment, rider
and form used in connection with the Policies has been properly approved or
deemed approved by appropriate Governmental Authorities, and any of these items
issued to Policyholders have been validly issued on approved forms in
compliance, in all material respects, with Applicable Law, except where the
failure to obtain such approvals would not reasonably be expected to have a
Material Adverse Effect. Each Ceding Company has provided or agrees to provide
the Reinsurer with true, correct and complete specimen copies of all forms
representing the Policies. To the Knowledge of the Ceding Companies, the rates
charged for insurance under the Policies (a) have been determined in accordance
with usual and customary actuarial principals and practices; (b) have been
approved, where required, by Governmental Authorities in each state in which
such Policies have been issued and are not in excess of such approved rates,
except where the failure to obtain such approvals would not reasonably be
expected to have a Material Adverse Effect; and (c) are not directly or
indirectly based on the race or national origin of the proposed insureds under
the Policies.
     (b) To the Knowledge of the Ceding Companies, the Policies have been
administered in all material respects in accordance with the terms of each
applicable Policy form and legal requirements, and all benefits claimed by any
Person, and all cash values, charges and other amounts required to be
calculated, under any insurance policy or annuity contract of any Ceding Company
have since January 1, 2006 been paid (or provision for payment thereof has been
made) or calculated, as the case may be, in accordance with the terms of the
Policy forms under which they arose, any such payments were not delinquent in
any material respect and were paid (or will be paid) without fines or penalties,
except for any such claim for benefits for which the Ceding Company reasonably

17



--------------------------------------------------------------------------------



 



believes or believed that there is a reasonable basis to contest payment and is
taking such action.
     (c) (1) except as disclosed on Schedule 3.3(c), none of the Ceding
Companies has changed the “cost of insurance” or similar charges on or in
respect of the Policies and (2) the Ceding Company does not have any agreements,
written or otherwise, with any Policyholders or groups of Policyholders
regarding credited interest rates to be paid with respect to any of the policies
reinsured hereunder except as set forth in the Policies.
     (d) each Ceding Company has made available to the Reinsurer copies of all
market conduct and financial examination reports (including drafts thereof to
the extent available, in the case of any report not available in final form) of
the Governmental Authority with respect to such Ceding Company which have been
completed and issued, or commenced, since January 1, 2006, to the extent such
reports pertain to the Policies. Other than those reports and except as set
forth on Schedule 3.3(d), since January 1, 2006, no Ceding Company has received
any notice (written or oral) of any review or investigation by any Governmental
Authority of any market conduct and/or selling practices of the Ceding Company
or any of the Ceding Company’s independent agents, each as pertaining to the
Policies.
     (e) The Policies do not contain any provision entitling the policyholder to
any voting rights or to participate in the revenue, earnings or surplus of any
Ceding Company.
               3.4 Accuracy of Books and Records. The Books and Records of the
Ceding Companies have been maintained in accordance with Applicable Law and the
Ceding Companies’ customary business practices, including the maintenance of a
commercially reasonable system of internal control. To the Knowledge of the
Ceding Companies, all of the Books and Records of each Ceding Company relating
to the Policies and which will be transferred by each Ceding Company to the
Reinsurer pursuant to the terms and provisions of this Agreement are current,
complete and accurate in all material respects.
               3.5 Premium Taxes. Each Ceding Company has paid, and will cause
to be paid, all premium Taxes and guaranty fund assessments due with respect to
the Policies for all periods prior to the Coinsurance Effective Date, except
where the failure to make such payments would not reasonably be expected to have
a Material Adverse Effect.
               3.6 Reinsurance Coverage. Schedule 3.6 lists all Existing
Reinsurance Agreements in connection with the Policies. Each Ceding Company has
maintained all Existing Reinsurance Agreements in connection with the Policies
in full force and effect, and has paid all reinsurance premiums due with respect
to such Existing Reinsurance Agreements, and, except as set forth on
Schedule 3.6, the Ceding Companies have provided the Reinsurer with true,
correct and complete copies of all contracts, agreements or treaties
representing the Existing Reinsurance Agreements. Except as disclosed in
Schedule 3.6, none of the Ceding Companies is in default under any Existing

18



--------------------------------------------------------------------------------



 



Reinsurance Agreements and, to the Knowledge of the Ceding Companies, no third
parties are in default under any of the Existing Reinsurance Agreements, and
such Existing Reinsurance Agreements, including amendments thereto, are in full
force and effect and enforceable by the applicable Ceding Company in accordance
with their terms, subject to the Enforceability Exceptions. Subject to obtaining
the consents, approvals or authorizations set forth on Schedule 3.6, the
consummation of the transactions contemplated by this Agreement will not
constitute a breach of any of the Existing Reinsurance Agreements or permit the
reinsurer counterparties to the Existing Reinsurance Agreements to terminate
such agreement.
          3.7 Producer Payments. Schedule 3.7 sets forth (i) a list of forms of
Producer Agreements; (ii) to the extent that a form of any Producer Agreement is
unavailable, a commission schedule setting forth commissions payable to
Producers in connection with the Business; and (iii) the Dedicated Agent
Commission Schedules. All obligations of each Ceding Company to pay any Producer
compensation in connection with the Policies are set forth in the forms of
Producer Agreements and commission schedules identified on Schedule 3.7 and the
Dedicated Agent Commission Schedules, and, to the Knowledge of the Ceding
Companies, each Ceding Company is not liable for any compensation to any
Producers with respect to the Policies except to the extent set forth in the
forms of Producer Agreements and commission schedules identified on Schedule 3.7
and the Dedicated Agent Commission Schedules.
     3.8 Compliance with Applicable Law.
     (a) The Ceding Companies have conducted their respective business,
including, without limitation, any underwriting, sale, issuance and
administration of the Policies conducted by the Ceding Companies, in material
compliance with all Applicable Law. Except as disclosed in Schedule 3.8(a),
since January 1, 2006 each of the Ceding Companies is in compliance in all
material respects with Applicable Law applicable to the Ceding Companies and the
Business. No Ceding Company has committed any breach of any Applicable Law that
may reasonably be expected to result in any suspension or loss of any license
listed in Schedule 3.8(b) or otherwise result in any Material Adverse Effect on
the Business. To the extent relating to the Business, since January 1, 2006 each
Ceding Company has complied in all material respects with all requirements to
file reports with Governmental Authorities under Applicable Law.
     (b) Schedule 3.8(b) lists each license of the Ceding Companies used in the
conduct of the Business. Schedule 3.8(b) specifies each jurisdiction in which
the Ceding Companies are licensed as an insurance company and the date of
expiration of such license, if any. Each such license is currently effective and
is not the subject of any proceedings by which such license might reasonably be
expected to be suspended, restricted or revoked. The licenses listed in
Schedule 3.8(b) constitute all of the licenses that are necessary for the
conduct of the Business as the Business is currently conducted by the Ceding
Companies, except for municipal or county business licenses and similar local
licenses obtainable as a matter of right upon payment of a fee.

19



--------------------------------------------------------------------------------



 



     3.9 Litigation. Except as disclosed on Schedule 3.9 hereto, there are no
actions, suits, investigations, arbitrations or proceedings pending or, to the
Knowledge of the Ceding Companies, threatened against any of the Ceding
Companies or any of the Assets, by or before any court, arbitrator or
administrative or governmental body, in each case that involve the Business or
the Transferred Assets. Except as set forth on Schedule 3.9, since January 1,
2006, there has not been any action, suit, investigation, arbitration or
proceeding pending or, to the Knowledge of the Ceding Companies, threatened
against any Ceding Company in relation to the Business, any Transferred Asset or
any properties or rights thereof, by or before any court, arbitrator or
administrative or governmental body, including, without limitation, with respect
to any dispute or disagreement with any reinsurer of the Ceding Companies.
     3.10 Ceding Companies’ Brokers. Except for the persons or entities
identified on Schedule 3.10 hereto (and for whose compensation HealthMarkets
and/or the Ceding Companies shall be solely responsible), no broker or finder
has acted directly or indirectly for the Ceding Companies, nor has any Ceding
Company incurred any obligation to pay any brokerage or finder’s fee or other
commission in connection with this Agreement and the transactions contemplated
hereby.
     3.11 Title to and Sufficiency of Assets. Except as disclosed in
Schedule 3.11, one of the Ceding Companies or HealthMarkets owns, and has all
right, title and interest in or a license to use the Assets, free and clear of
any liens or rights of other Persons. Except as disclosed in Schedule 3.11, as
of the Closing Date (after giving effect to the Ancillary Agreements, including
without limitation the provision of Transition Services, and assuming the
receipt of all Required Closing Date Approvals), the Reinsurer will own,
possess, license, lease or have control of all tangible and intangible assets
and contractual rights as would be necessary to conduct the Business in a manner
consistent with the operation of such business and operations by HealthMarkets
and the Ceding Companies as of the date hereof, except as may result from the
failure of the Reinsurer to employ any Non-Transferred Employee.
     3.12 Intellectual Property.
     (a) To the Knowledge of the Ceding Companies, the Ceding Companies have set
forth on Schedule 3.12(a) hereto a true and complete listing of all Computer
Software programs which are owned or licensed by the Ceding Companies or any
Affiliate of the Ceding Companies that are used primarily in the conduct or
administration of the Business, except for generally available “off the shelf,”
“shrinkwrap,” “clickwrap” or other Computer Software programs for which the
annual fee is less than $50,000. Schedule 3.12(a) hereto also sets forth whether
each such Computer Software program is: (i) owned by the Ceding Companies or any
Affiliate of the Ceding Companies (the “Owned Software”); or (ii) licensed by
the Ceding Companies or any Affiliate of the Ceding Companies from a third party
(the “Licensed Software”). Except as set forth on Schedule 3.12(a), and to the
Knowledge of the Ceding Companies, the Ceding Companies have: (i) the right to
use all Owned Software, free and clear of any royalty or other similar payment
obligations, claims of infringement or alleged

20



--------------------------------------------------------------------------------



 



infringement or other lien, charge, claim or other encumbrance of any kind,
except for any such claims, liens, charges or encumbrances that would not,
individually or in the aggregate, have a Material Adverse Effect; and (ii) the
right to use the Licensed Software.
     (b) Except as set forth on Schedule 3.12(b) hereto, the Ceding Companies
have the right to use the Intellectual Property that is used in the Business. To
the Knowledge of the Ceding Companies, neither any of the Ceding Companies nor
their Affiliates have received any notice from any Person that the use of any
such Intellectual Property in the operation of the Business infringes in any
material respect upon the intellectual property rights of any other Person and
neither any of the Ceding Companies nor their Affiliates have any Knowledge of
any such infringement.
     (c) As of the date of this Agreement, and subject to obtaining the
consents, approvals, or authorizations set forth on Schedule 3.12(c), none of
the Ceding Companies’ agreements with respect to Licensed Software will by their
terms terminate or be terminable by any other party thereto as a direct result
of the transactions contemplated by this Agreement or the Ancillary Agreements.
     3.13 Real Property. Schedule 3.13 sets forth (i) the location of all real
property used in the Business (the “Real Property”) and leased to the Ceding
Companies by any Person pursuant to a lease, sublease or other similar agreement
under which any of the Ceding Companies or any of its Affiliates is the lessee
or sublessee (collectively, the “Real Property Leases”) and (ii) a list of all
Real Property Leases. True and complete copies of all Real Property Leases,
together with all material modifications, extensions, amendments and assignments
thereof, if any, have been furnished or made available to the Reinsurer. Except
as set forth in Schedule 3.13, the Ceding Companies have good and valid
leasehold title to the properties leased pursuant to the Real Property Leases,
free and clear of any lien and have full and sufficient and legally enforceable
rights to use such properties. None of the Ceding Companies is in default of its
obligations under any Real Property Lease, and none of the Ceding Companies has
received written notice from any landlord or sublandlord under any Real Property
Lease that the applicable tenant or subtenant is in default thereunder. To the
Knowledge of the Ceding Companies, no landlord or sublandlord under any Real
Property Lease is in default of its obligations under the applicable Real
Property Lease. The Real Property Leases are in full force and effect.
     3.14 Absence of Certain Changes. Except as set forth in Schedule 3.14,
since December 31, 2007, there has not been any event, occurrence or development
which has had, or would be reasonably expected to have, a Material Adverse
Effect on any of the Transferred Assets or the Business. Except as set forth in
Schedule 3.14 and as otherwise contemplated hereby, since December 31, 2007,
each of the Ceding Companies has conducted the Business in the ordinary course
consistent with past practice and has not taken any action that, if taken during
the period from the date of this Agreement through the Closing without the
Reinsurer’s consent, would be prohibited under Section 6.1(b) of this Agreement.

21



--------------------------------------------------------------------------------



 



     3.15 Financial Statements.
     (a) Delivery of Financial Statements. The Ceding Companies have delivered
or previously made available to the Reinsurer the following financial
statements:
          (i) the annual audited statutory financial statements as of and for
the fiscal years ended December 31, 2006 and December 31, 2007 of the Ceding
Companies, together with the exhibits, schedules and notes thereto (including
the audit reports thereon);
          (ii) the annual statements of the Ceding Companies filed with the
Department of Insurance of the State of Texas and the State of Oklahoma,
respectively, for each of the fiscal years ended December 31, 2006 and
December 31, 2007 (including the supporting memoranda to the actuarial opinions
given in connection with such annual statements);
          (iii) any annual statements of the Ceding Companies that were filed
for the year ended December 31, 2007 in any jurisdiction which differ in any
material respect from the annual statements for the year ended December 31, 2007
referred to in above clause (ii); and
          (iv) the unaudited quarterly statements of the Ceding Companies for
the calendar quarter ended March 31, 2008, as filed with the Department of
Insurance of the State of Texas and the State of Oklahoma
(the financial statements, excluding the supporting memoranda to the actuarial
opinions given in connection with the annual statements, referred to in clauses
(i) through (iv) collectively being the “Statutory Statements”).
     (b) Statutory Statements. Except as set forth on Schedule 3.15(b), the
Statutory Statements present fairly, in all material respects, the financial
condition and results of operations of the Ceding Companies, respectively, as of
and for the periods therein specified and were prepared in accordance with SAP,
applied on a consistent basis for the periods presented; provided, however, that
the unaudited statutory balance sheets and statements of income of the Ceding
Companies, as of and for the period ended March 31, 2008, will be subject to
normal recurring year-end adjustments.
     (c) Life-Only Statutory Statements. The Ceding Companies have previously
delivered or made available to the Reinsurer balance sheets and income
statements relating to the Business for each Ceding Company as of and for the
twelve months ending December 31, 2007, and as of and for the three months
ending March 31, 2008 in the form attached as Schedule 3.15(c) hereto
(collectively, the “Life-Only Statutory Statements”). Except as set forth on
Schedule 3.15(c) hereto, the Life-Only Statutory Statements (i) fairly present,
in all material respects, the financial position and results of operations of
the

22



--------------------------------------------------------------------------------



 



Business as of the respective dates therein and for the respective periods then
ended, (ii) were prepared in accordance with SAP applied on a consistent basis,
except for items that were treated differently for presentation purposes and
except as otherwise described in Schedule 3.15(c) hereto, (iii) contain data
that was derived from the Books and Records and the same general ledger as was
used in preparing the Statutory Statements with respect to the Business and
reflect all Policies included in the Business and do not reflect any policy or
annuity not included in the Business.
     (d) Appraisal. The data furnished to Milliman, Inc., in connection with its
preparation of the Appraisal (i) was obtained from the Books and Records,
(ii) was generated from the same underlying sources and systems that were
utilized by the Ceding Companies to prepare their statutory financial statements
and the Life-Only Statutory Statements for the relevant periods, and (iii) to
the Knowledge of the Ceding Companies, was accurate in all material respects.
Nothing in this Section 3.15(d) shall be deemed to be a representation as to the
accuracy or completeness of the Appraisal itself or any work product of
Milliman.
     3.16 Material Contracts. Schedule 3.16 contains an accurate and complete
list of each contract or agreement (other than the Policies, Existing
Reinsurance Agreements, Producer Agreements, or real property leases or any
other agreements set forth specifically in any other schedules to this
Agreement) to which any Ceding Company or any of its Affiliates is a party and
which is related to the operation by the Ceding Companies or any of their
Affiliates of, the Business and (i) under which any party thereto is obligated
to make payments to the other party during any year that would be in excess of
$50,000, (ii) is with any Affiliate of any Ceding Company, (iii) involves the
administration by any Ceding Company or any of its Affiliates of business on
behalf of another company, or (iv) is otherwise material to the operation by the
Ceding Companies of the Business (each, a “Material Contract”). True and correct
copies of each Material Contract, including amendments thereto, have been made
available or provided to the Reinsurer. Each Material Contract is in full force
and effect and enforceable by the relevant Ceding Company or Affiliate and no
party thereto has received or provided written notice to or from the other party
thereto of any termination or cancellation thereof, and, to the Knowledge of the
Companies, no event has occurred that, with the passage of time or the giving of
notice (or both), would constitute a default by the relevant Ceding Company or
Affiliate, or would permit material modification, acceleration, termination or
cancellation thereof by the other parties thereto.
     3.17 List of Business Employees. Schedule 3.17 sets forth a true and
complete list of all Business Employees, including each such employee’s name,
department designation, title, direct supervisor, direct reports, years of
service, whether or not each such employee is now party to any special
employment agreement or commitment, including, without limitation, any stay
agreement or severance agreement, and whether any such employee is now on
maternity leave, disability or any other type of leave of absence. MEGA Life has
previously provided to the Reinsurer the current base salary, 2007 total
compensation, and 2008 year-to-date compensation of each Business Employee.

23



--------------------------------------------------------------------------------



 



     3.18 Employee Benefits Plans.
     (a) Schedule 3.18 sets forth a true and complete list of each written
employment, consulting, non-competition, non-solicitation, deferred
compensation, bonus, employee pension, profit-sharing, savings, retirement,
stock option, stock purchase, stock appreciation rights, severance pay, life,
health, disability or accident insurance plan, corporate-owned or key-man life
insurance, or other material written compensation or benefit plans, programs,
arrangements, agreements or commitments, whether or not an “employee benefit
plan” as defined in Section 3(3) of ERISA (individually, a “Benefit Plan,” and
collectively, the “Benefit Plans”), in which any of the Business Employees
participate or otherwise providing benefits for any Business Employee.
     (b) HealthMarkets has delivered or made available to Reinsurer true,
complete and correct copies of each Benefit Plan that is established in writing,
a description of each other Benefit Plan and the most recent summary plan
description for each Benefit Plan subject to ERISA.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING
TO THE TRANSFERRED COMPANIES
HealthMarkets hereby represents and warrants to the Reinsurer as follows:
     4.1 HealthMarkets Existence and Authority.
     (a) HealthMarkets is a single member limited liability company duly formed,
existing and in good standing under the laws of the State of Delaware, whose
sole member is HealthMarkets, Inc., a Delaware corporation, and has all
requisite limited liability company power and authority to own lease and operate
its assets, properties and Business and to carry on the operation of its
Business as it is now being conducted. HealthMarkets is duly qualified to do
business as a foreign limited liability company and is in good standing in each
jurisdiction where such qualification is necessary for its conduct of the
Business, except for those jurisdictions where the failure to be so qualified
would not, individually or in the aggregate, have a Material Adverse Effect.
     (b) HealthMarkets has all requisite limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement
and the applicable Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
HealthMarkets of this Agreement and the applicable Ancillary Agreements and the
consummation by HealthMarkets of the transactions contemplated to be performed
by HealthMarkets hereby and thereby have been duly authorized by all necessary
limited liability company action on the part of HealthMarkets. This Agreement
has been duly and validly executed and delivered to the Reinsurer by

24



--------------------------------------------------------------------------------



 



HealthMarkets and assuming due authorization, execution, delivery and
performance by the other parties hereto, constitutes, and each Ancillary
Agreement, when executed and delivered by HealthMarkets (assuming due
authorization, execution and delivery by the other parties thereto) shall
constitute, solely to the extent of HealthMarkets’ obligations set forth herein
and therein, the valid and legally binding obligation of HealthMarkets,
enforceable against HealthMarkets in accordance with its terms except as the
same may be limited by the Enforceability Exception.
     (c) The execution, delivery and performance by HealthMarkets of this
Agreement and the Ancillary Agreements and the consummation by HealthMarkets of
the transactions contemplated hereby and thereby do not and will not (1) subject
to obtaining the consents, approvals and authorizations set forth in
Schedule 4.1(d), conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) (i) the bylaws or certificate of incorporation, memorandum
of association or similar organizational documents of HealthMarkets or either
Transferred Company or (ii) any note, bond, mortgage, indenture, lease, license,
permit, agreement or other instrument or obligation to which HealthMarkets or
either Transferred Company is a party or by which HealthMarkets or either
Transferred Company is or may be bound, excluding from the foregoing such
breaches, violations or defaults as would not have a Material Adverse Effect;
and (2) subject to obtaining the Required Closing Date Approvals, violate any
Applicable Law to which HealthMarkets or either Transferred Company is subject.
     (d) Except as set forth in Schedule 4.1(d), no consent, approval,
non-disapproval, authorization, ruling, order of, notice to, or registration
with, any Governmental Authority or any other Person is required on the part of
HealthMarkets or either Transferred Company in connection with the execution and
delivery of this Agreement or the Ancillary Agreements or the consummation by
HealthMarkets, of the transactions contemplated hereby and thereby.
     4.2 Taxes. Except as set forth in Schedule 4.2:
     (a) Taxes and Tax Returns.
          (i) All Tax Returns required to be filed on or before the Closing Date
by or on behalf of either Transferred Company have been or will be timely filed
with the appropriate Governmental Authorities or appropriate requests for
extensions have been timely filed and any such extensions have been granted and
have not expired.
          (ii) Each such Tax Return was or will be when filed true, accurate and
complete in all material respects.

25



--------------------------------------------------------------------------------



 



          (iii) All Taxes (including estimated Taxes) of each Transferred
Company that have or will become due before the Closing Date (after giving
effect to applicable extensions) or that relate to taxable periods or portions
thereof ending on or before the Closing Date have been or will be timely paid in
full on or before the Closing Date or are properly reflected on the Transferred
Company Financial Statements.
          (iv) Each Transferred Company has withheld and timely paid to the
appropriate Governmental Authority all Taxes required to be withheld and paid in
connection with amounts due or owing to any Person.
     (b) Audits.
               (i) All Taxes due with respect to any completed and settled
audit, examination or deficiency action with any Governmental Authority for
which either Transferred Company is or might otherwise be liable have been paid
in full.
               (ii) There is no audit, examination, deficiency or refund action
pending with respect to any Taxes for which either Transferred Company is or
might otherwise be liable, and no Governmental Authority has given written
notice of the commencement of any audit, examination or deficiency action with
respect to any such Taxes.
     (c) Procedural Issues.
               (i) There are no liens for Taxes upon the assets of either
Transferred Company, other than Taxes not yet due and payable.
               (ii) Neither of the Transferred Companies is doing or has done
business in, engaged in a trade or business in, or has business in force in, any
jurisdiction in which it has not filed all required Tax Returns.
               (iii) There are no outstanding commitments or agreements with any
Governmental Authority extending or waiving the statutory period of limitations
applicable to any claim for, or the period for the collection or assessment of,
Taxes of either Transferred Company due for any taxable period and no power of
attorney is currently in force or has been requested with respect to any matter
relating to Taxes that could affect such Transferred Company following the
Closing.
     (d) Additional Tax Representations.
               (i) Neither of the Transferred Companies is party to any formal
or informal Tax-sharing, allocation, indemnity or similar agreement or
arrangement (whether written or unwritten) that will be in effect following the
Closing; and each Transferred Company is in compliance in all material respects
with respect to all backup withholding and information reporting requirements in

26



--------------------------------------------------------------------------------



 



the Code and the regulations thereunder, including, but not limited to, the
proper and timely filing of all Internal Revenue Service forms.
          (ii) Neither of the Transferred Companies (1) is required to include
in income any adjustment pursuant to Section 481(a) of the Code (or analogous
provisions of state or local laws) in its current or any future taxable period
by reason of a change in accounting method, (2) has knowledge that the Internal
Revenue Service (or any other Governmental Authority) has proposed in writing
any such change in accounting method, or (3) has an application pending with any
Governmental Authority requesting permission for any change in accounting
method.
          (iii) Each Transferred Company has disclosed, or has had disclosed on
its behalf, in its federal income Tax Returns, all positions required by law to
be disclosed therein by or on behalf of such Transferred Company.
          (iv) Neither of the Transferred Companies has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for
Tax-free treatment under Section 355 of the Code (1) in the two (2) years prior
to the date of this Agreement or (2) in a distribution that could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code), in conjunction with this Agreement.
          (v) Each of the Transferred Companies is taxable as a U.S. corporation
under section 953(d) of the Code.
          (vi) Since January 1, 2006, neither of the Transferred Companies has
agreed to, and is required to make, any adjustment under Section 446(e) or
Section 807(f) of the Code (or any analogous provisions of state or local laws),
has entered into any closing agreement pursuant to Section 7121 of the Code or
any other agreement with similar Tax effect, has requests for rulings,
determinations or advice pending with or before any Governmental authority, or
has received any such rulings or determinations.
          (vii) HealthMarkets is not a foreign person within the meaning of
Section 1445 of the Code.
          (viii) Neither of the Transferred Companies is or was a member of any
consolidated, affiliated, combined or unitary group for Tax purposes or has any
liability for the Taxes of any Person under Treas. Reg. Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or operation of law or otherwise.
          (ix) As of the date hereof, (1) none of the assets of either
Transferred Company is “tax exempt use property” within the meaning of Section
168(h) of the Code, (2) neither of the Transferred Companies has filed a consent
under Section 341(f) of the Code (or corresponding provision of state, local or

27



--------------------------------------------------------------------------------



 



foreign law) concerning collapsible corporations and (3) the sale of either
Transferred Company will not trigger deferred intercompany gains in such any
Transferred Company.
     4.3 Offshore Assets.
     (a) U.S. Managers Life Insurance Company, Ltd. is a life insurance company
duly organized, existing and in good standing under the laws of the Turks &
Caicos Islands and has all requisite power and authority to own, lease and
operate its assets, properties and business and to carry on the operation of its
business as it is now being conducted. The authorized capital stock of U.S.
Managers Life Insurance Company, Ltd. consists of 5,000 ordinary shares, par
value US$1.00 per share, of which 100 shares are validly issued and outstanding,
fully paid and non-assessable, and of which seventy-nine percent (79.0%) are
owned beneficially and of record by HealthMarkets, free and clear of all liens,
except as disclosed on Schedule 4.3, and the remaining twenty-one percent
(21.0%) are owned by Tim McCoy & Associates, Inc. Financial Services
Reinsurance, Ltd. is a life insurance company duly organized, existing and in
good standing under the laws of the Turks & Caicos Islands and has all requisite
power and authority to own, lease and operate its assets, properties and
business and to carry on the operation of its business as it is now being
conducted. The authorized capital stock of Financial Services Reinsurance, Ltd.
consists of 5,000 ordinary shares, par value US$1.00 per share, of which 100
shares are validly issued and outstanding, fully paid and non-assessable, and of
which seventy-nine percent (79.0%) are owned beneficially and of record by
HealthMarkets, free and clear of all liens, except as disclosed on Schedule 4.3,
and the remaining twenty-one percent (21.0%) are owned by Life Professionals
Reinsurance Holding Company, LLC.
     (b) Except as disclosed on Schedule 4.3, there are no outstanding
securities, obligations, rights, subscriptions, warrants, options, phantom stock
rights, or (except for this Agreement) other contracts or agreements of any kind
that give any Person the right to (a) purchase or otherwise receive or be issued
any equity interest in either Transferred Company or any security or liability
of any kind convertible into or exchangeable for any equity interest in either
Transferred Company, or (b) receive any benefits or rights similar to any rights
enjoyed by or accruing to a holder of any equity interest in either Transferred
Company, or any rights to participate in the equity, income, or election of
directors or officers of either Transferred Company.
     4.4 Accuracy of Books and Records. The Books and Records of the Transferred
Companies have been maintained in accordance with Applicable Law and
HealthMarkets’ and the Transferred Companies’ customary business practices,
including the maintenance of a commercially reasonable system of internal
control. All of the Books and Records of each Transferred Company which will be
transferred by HealthMarkets to the Reinsurer pursuant to the terms and
provisions of this Agreement are current, complete and accurate in all material
respects.

28



--------------------------------------------------------------------------------



 



     4.5 Compliance with Applicable Law.
     (a) Except as disclosed in Schedule 4.5(a), (1) each of the Transferred
Companies is conducting, and since January 1, 2006 has conducted its business in
compliance in all material respects with Applicable Law applicable to such
Transferred Company; (2) no Transferred Company has committed any breach of any
Applicable Law that may reasonably be expected to result in any suspension or
loss of any license listed in Schedule 4.5(b) or otherwise result in any
Material Adverse Effect on either Transferred Company; and (3) since January 1,
2006, each Transferred Company has complied in all material respects with all
requirements to file reports with Governmental Authorities required to be filed
by such Transferred Company under Applicable Law.
     (b) Schedule 4.5(b) lists each license of the Transferred Companies used in
the conduct of its respective business. Schedule 4.5(b) specifies each
jurisdiction in which either of the Transferred Companies is licensed as an
insurance company and the date of expiration of such license, if any. Each
license is currently effective and is not the subject of any proceedings by
which such license might reasonably be expected to be suspended, restricted or
revoked. The licenses listed in Schedule 4.5(b) constitute all of the licenses
that are necessary for the conduct of business as currently conducted by the
Transferred Companies, except for municipal or county business licenses and
similar local licenses obtainable as a matter of right upon payment of a fee.
     4.6 Litigation. Except as set forth on Schedule 4.6, there are no actions,
suits, investigations, arbitrations or proceedings pending or, to the Knowledge
of the HealthMarkets, threatened against either of the Transferred Companies or
any properties or rights thereof, by or before any court, arbitrator or
administrative or governmental body. Except as set forth on Schedule 4.6, since
January 1, 2006, there has not been any action, suit, investigation, arbitration
or proceeding pending or, to the Knowledge of HealthMarkets, threatened against
either Transferred Company or any properties or rights thereof, by or before any
court, arbitrator or administrative or governmental body.
     4.7 Title to Assets. Except as stated in Schedule 4.7¸ each Transferred
Company has good and marketable title to all of the assets shown on the most
recent balance sheet of such Transferred Company included in the Transferred
Company Financial Statements (the “Transferred Company Assets”), except for
assets disposed of in the ordinary course of business between the date hereof
and the Closing Date. Except as disclosed on Schedule 4.7, none of the
Transferred Company Assets is subject to any lien. Except as disclosed in
Schedule 4.7, as of the Closing Date the Reinsurer and the Transferred
Companies, taken together and assuming the receipt of all Required Closing Date
Approvals, will own, possess, license, lease or have control of all tangible and
intangible assets and contractual rights necessary to conduct the business and
operations of each of the Transferred Companies in a manner consistent with the
conduct of such business and operations as of the date hereof.

29



--------------------------------------------------------------------------------



 



     4.8 Real Property. Neither Transferred Company owns or leases any real
property.
     4.9 Transferred Company Financial Statements. HealthMarkets has delivered
or made available to the Reinsurer the annual financial statements of each
Transferred Company as of and for the fiscal years ended December 31, 2006 and
December 31, 2007, and the unaudited balance sheet and related statement of
income of each Transferred Company as of and for the three-month period ended
March 31, 2008 (collectively, the “Transferred Company Financial Statements”).
Except as set forth on Schedule 4.9, the Transferred Company Financial
Statements fairly present the financial condition and results of operations of
each Transferred Company at the dates thereof or for the periods referred to
therein, all in accordance with GAAP, applied on a consistent basis for the
periods presented, except that (i) with respect to the unaudited balance sheets
and statements of income of the Transferred Companies, as of and for the period
ended March 31, 2008, no notes were prepared therefor and no statements of
changes to stockholders equity and cash flow were made therewith, and (ii) the
unaudited balance sheets and statements of income of the Transferred Companies,
as of and for the three month period ended March 31, 2008, are subject to normal
recurring year-end adjustments. Since December 31, 2007, neither Transferred
Company has made any distribution to shareholders nor has either Transferred
Company disposed of or acquired any assets other than investment assets disposed
of or acquired in the ordinary course of business. Except as set forth in
Schedule 4.9, neither of the Transferred Companies has liabilities that should
be reflected in the Transferred Company Financial Statements, including, without
limitation, contingent liabilities required to be disclosed under GAAP, except
for liabilities that were incurred after March 31, 2008 in the ordinary course
of business.
     4.10 Absence of Certain Changes. Except as set forth in Schedule 4.10,
since December 31, 2007, there has not been any event, occurrence or development
which has had, or would be reasonably expected to have, a Material Adverse
Effect on either of the Transferred Companies. Except as set forth in
Schedule 4.10 and as otherwise contemplated hereby, since December 31, 2007, the
Transferred Companies have conducted their business in the ordinary course
consistent with past practice and have not taken any action that, if taken
during the period from the date of this Agreement through the Closing without
the Reinsurer’s consent, would be prohibited under Section 6.1(b) of this
Agreement.
     4.11 Material Contracts. Schedule 4.11 contains an accurate and complete
list of the following contracts to which (i) either HealthMarkets or any of its
Affiliates is a party and which relate primarily to the business of the
Transferred Companies or (ii) either Transferred Company is a party:
     (a) any limited liability company, partnership, joint marketing, strategic
alliance or joint venture agreement;
     (b) any indemnification agreement or guarantee other than in a personal
property lease;

30



--------------------------------------------------------------------------------



 



     (c) any agreement, contract or arrangement under which either Transferred
Company administers business on behalf of another company;
     (d) each binding contract, understanding or arrangement between either
Transferred Company, on the one hand, and HealthMarkets or any of its Affiliates
(other than the Transferred Companies), on the other hand;
     (e) each power of attorney (whether revocable or irrevocable) as may have
been granted by or on behalf of either Transferred Company to any Person that is
or may hereafter be in force for any purpose;
     (f) any agreement relating to the purchase or sale of any equity interest
in either Transferred Company; and
     (g) each other contract or agreement to which either Transferred Company is
a party or by which any of its respective assets are bound, in each case,
containing obligations of such Transferred Company in excess of $50,000 or which
are otherwise material to the business of such Transferred Company taken as a
whole
(taken together, the “Transferred Companies Contracts”).
Schedule 4.11 and the definition of the term “Transferred Companies Contracts”
exclude Existing Reinsurance Agreements, Producer Agreements and any other
agreements set forth specifically in any other schedules to this Agreement. True
and correct copies of the Transferred Companies Contracts, including amendments
thereto, have been made available or provided to the Reinsurer. Each such
contract is in full force and effect and enforceable against HealthMarkets or
its relevant Affiliate or either Transferred Company, as applicable and, except
as set forth on Schedule 4.11, neither HealthMarkets nor either of the
Transferred Companies is in default under any of the Transferred Companies
Contracts and no party thereto has received or provided written notice to or
from the other party thereto of any termination or cancellation thereof, and, to
the Knowledge of HealthMarkets, no event has occurred that, with the passage of
time or the giving of notice (or both), would constitute a default by the
Transferred Companies with material consequences to the Transferred Companies,
or would permit material modification, acceleration or termination or
cancellation thereof by the other parties thereto. Except as set forth on
Schedule 4.11, no notice to, or consent, approval or waiver is required from,
any other Person under the Transferred Companies Contracts in connection with
the consummation of the transactions contemplated hereby.
ARTICLE V
REINSURER REPRESENTATIONS AND WARRANTIES
The Reinsurer represents and warrants to the Companies and HealthMarkets as
follows:
5.1 Reinsurer’s Corporate Existence and Authority.

31



--------------------------------------------------------------------------------



 



     (a) The Reinsurer is a stock life insurance company duly organized,
existing and in good standing under the laws of the State of Minnesota and is
duly qualified and possesses all licenses, permits, approvals, authorizations
and consents necessary to transact life, accident, and health insurance and/or
reinsurance on an authorized basis, and possesses a certificate of authority,
permit or license (or is exempted from such requirements) to act as a third
party administrator in each of the jurisdictions in the United States shown on
Schedule 5.1(a). All of such licenses, permits, approvals, authorizations and
consents are valid and in full force and effect, except where the failure of
which to be in full force and effect would not reasonably be expected to cause a
Material Adverse Effect. The Reinsurer is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where the failure to
be so qualified would not, individually or in the aggregate, have a Material
Adverse Effect.
     (b) The Reinsurer has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the
Ancillary Agreements, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation by the Reinsurer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Reinsurer. This Agreement has been duly and
validly executed and delivered to the Ceding Companies and HealthMarkets by the
Reinsurer and assuming due authorization, execution, delivery and performance by
the other parties hereto, constitutes, and each Ancillary Agreement, when
executed and delivered by the Reinsurer (assuming due authorization, execution
and delivery by the other parties thereto) shall constitute, the valid and
legally binding obligation of the Reinsurer, enforceable in accordance with its
terms except as the same may be limited by the Enforceability Exception.
     (c) The execution, delivery and performance by the Reinsurer of this
Agreement and the Ancillary Agreements does not and will not (1) subject to
obtaining the consents, approvals and authorizations set forth in
Schedule 5.1(d), conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) (i) the bylaws or certificate of incorporation of the
Reinsurer or (ii) any note, bond, mortgage, indenture, lease, license, permit,
agreement or other instrument or obligation to which the Reinsurer is a party or
by which the Reinsurer is or may be bound, excluding from the foregoing such
breaches, violations or defaults that would not have a Material Adverse Effect;
and (2) subject to obtaining the Required Closing Date Approvals, violate any
Applicable Law to which the Reinsurer is subject.
     (d) Except as set forth in Schedule 5.1(d), no consent, approval,
non-disapproval, authorization, ruling, order of, notice to, or registration
with, any Governmental Authority or any other Person is required on the part of
the Reinsurer in connection with the execution and delivery of this Agreement or
the

32



--------------------------------------------------------------------------------



 



Ancillary Agreements or the consummation by the Reinsurer, of the transactions
contemplated hereby and thereby.
     5.2 Availability of Funds; Financial Impact. At Closing, the Reinsurer will
have sufficient cash or immediately available funds necessary to enable it to
consummate the transactions contemplated by this Agreement and the Ancillary
Agreements. The Reinsurer has sufficient capital and surplus as reported on its
SAP financial statements filed with any Governmental Authority so that, after
giving effect to the capital contribution provided to the Reinsurer as described
on Schedule 5.2 and the receipt of assets from the Ceding Companies at Closing
as contemplated by the Coinsurance Agreements, the establishment of the
Statutory Reserves and Liabilities related to the Policies would not result in a
reduction of its RBC Ratio (as defined in the Coinsurance Agreements) below
200%.
     5.3 Financial Statements. The Reinsurer has previously delivered or made
available to HealthMarkets and the Ceding Companies true, complete and correct
copies of the following financial statements of the Reinsurer (collectively, the
“Reinsurer Financial Statements”):
     (a) the annual audited financial statements as of and for each of the
fiscal years ended December 31, 2006 and December 31, 2007, together with the
exhibits, schedules and notes thereto (including the audit reports thereon);
     (b) the annual statements of the Reinsurer filed with the insurance
regulatory authorities in its state of domicile for each of the fiscal years
ended December 31, 2006 and December 31, 2007 (including the supporting
memoranda to the actuarial opinions given in connection with such annual
statements);
     (c) any annual statements of the Reinsurer that were filed for the year
ended December 31, 2007 in any jurisdiction which differ in any material respect
from the annual statements for the year ended December 31, 2007 referred to
above in clause (b); and
     (d) the unaudited quarterly statements of the Reinsurer for the calendar
quarter ended March 31, 2008, as filed with the insurance regulatory authorities
in its state of domicile.
Except as set forth in Schedule 5.3, the Reinsurer Financial Statements present
fairly, in all material respects, the financial condition and results of
operations of the Reinsurer as of and for the period specified therein, and were
prepared in accordance with SAP, applied on a consistent basis for the periods
presented; provided, however, that the unaudited statutory balance sheet and
statement of income of the Reinsurer, as of and for the period ended March 31,
2008, are subject to normal recurring year-end adjustments.
     5.4 Ratings. As of the date hereof, the Reinsurer has a claims-paying
ability or financial strength rating from A.M. Best & Co. of at least “A-.” The
Reinsurer has no reason to believe as of the date hereof that such rating will
be adversely affected by the consummation of the transactions contemplated by
this Agreement or any of the

33



--------------------------------------------------------------------------------



 



Ancillary Agreements, or by any other event, fact or circumstance of which the
Reinsurer is aware as of the date hereof.
     5.5 Absence of Certain Changes. Except as set forth in Schedule 5.5, since
December 31, 2007, there has not been any event, occurrence or development which
has had, or would be reasonably expected to have, a Material Adverse Effect on
the Reinsurer. Except as set forth in Schedule 5.5, since December 31, 2007, the
Reinsurer has conducted its business in the ordinary course consistent with past
practice.
     5.6 Compliance with Applicable Law. The Reinsurer is (and, after giving
effect to the transactions contemplated by this Agreement and the Ancillary
Agreements, the Reinsurer will be) in compliance with all Applicable Law with
respect to the conduct of its business and operations (including capital
requirements), except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.
     5.7 Litigation Against Reinsurer. There are no actions, suits,
investigations or proceedings pending or (to the Knowledge of the Reinsurer)
threatened against the Reinsurer at law or in equity, in, before, or by any
Person, that individually or in the aggregate have or would reasonably be
expected to have a Material Adverse Effect.
     5.8 Reinsurer’s Brokers. Except for the persons or entities identified on
Schedule 5.8 hereto (and for whose compensation the Reinsurer shall be solely
responsible), no broker or finder has acted directly or indirectly for the
Reinsurer, nor has the Reinsurer incurred any obligation to pay any brokerage or
finder’s fee or other commission in connection with this Agreement and the
transactions contemplated hereby.
     5.9 Non-Reliance. The Reinsurer is an informed and sophisticated purchaser,
and has undertaken such investigation with respect to the Business and the
Transferred Assets as it has deemed necessary to make an informed decision with
respect to the execution, delivery and performance of this Agreement and the
Ancillary Agreements.
     5.10 Investment Intent. Reinsurer is acquiring the Offshore Assets for its
own account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act of 1933, as amended.
     5.11 No Knowledge of Material Adverse Effect. As of the date hereof, to the
Knowledge of the Reinsurer, no Material Adverse Affect exists as to the ability
of the Reinsurer to enter into this Agreement and the Ancillary Agreements and
consummate the transactions contemplated hereby and thereby.
ARTICLE VI
COVENANTS OF THE PARTIES
     The Companies, HealthMarkets and the Reinsurer hereby covenant and agree as
follows:
     6.1 Maintenance of Business by the Ceding Companies and the Transferred
Companies.

34



--------------------------------------------------------------------------------



 



     (a) From the date of this Agreement until the Closing Date, each of the
Ceding Companies shall, and HealthMarkets shall cause each of the Transferred
Companies to: (i) carry on its business in the ordinary course and consistent
with past practice, using reasonable efforts, equivalent in all material
respects to those business methods and practices historically followed by the
respective Ceding Company or Transferred Company, to maintain its relationships
with those customers, Policyholders, Producers and others with whom it has
business relationships with respect to the Policies; (ii) preserve intact each
Ceding Company’s and Transferred Company’s present business organization and
Policyholder relations; (iii) maintain all licenses, qualifications and
authorizations of each Ceding Company and Transferred Company to do business in
each jurisdiction in which it is presently licensed, qualified or authorized;
and (iv) use reasonable efforts, equivalent in all material respects to those
business methods and practices historically followed by each Ceding Company or
Transferred Company, to service and conserve the Policies and maintain them in
full force and effect.
     (b) Without limiting the generality of Section 6.1(a), during the period
from the date of this Agreement to the Closing Date, to the extent it affects
either Transferred Company or the Business and except as set forth on
Schedule 6.1 or as expressly permitted by this Agreement, HealthMarkets and the
Ceding Companies shall not, and HealthMarkets shall cause the Transferred
Companies not to, without the prior written consent of the Reinsurer:
          (i) (A) terminate, transfer or otherwise dispose of any Transferred
Assets, (B) reallocate any assets currently owned, used or held for use by
either Transferred Company or for the Business to any other line of business,
unit or division of either HealthMarkets or any Affiliate of HealthMarkets,
(C) distribute or dispose of any asset of the Transferred Companies; provided,
however, that the provisions of this Section 6.1(b)(i) shall not apply to the
acquisition or disposition of investment securities by any Ceding Company or
Transferred Company in the ordinary course of business consistent with past
practice;
          (ii) (A) enter into, modify or make any substantial change to any
Material Contract or any Transferred Companies Contract or (B) acquire any
assets related to the Business or for either Transferred Company the cost of
which in the aggregate exceeds $50,000; provided, however, that the provisions
of this Section 6.1(b)(ii) shall not apply to the acquisition or disposition of
investment securities by any Ceding Company or either Transferred Company in the
ordinary course of business consistent with past practice;
          (iii) (A) permit or allow any of the Transferred Assets to become
subject to any lien, or (B) waive any claims or rights relating to either
Transferred Company or the Business, except in the ordinary course of business
consistent with past practices;

35



--------------------------------------------------------------------------------



 



          (iv) with respect to either Transferred Company, pay any dividend or
make any distribution with respect to its stock, or split, combine, reclassify
or otherwise amend the terms of such stock, or make any direct or indirect
redemption, purchase or other acquisition of shares of such stock;
          (v) with respect to either Transferred Company, (A) issue any equity
securities (including, but not limited to, additional shares of its authorized
but not issued capital stock) or grant any options, warrants, or other rights to
purchase or obtain any of its equity securities or issue, sell, pledge or
otherwise dispose of any of its equity securities, (B) make any loan or advance
under any loan to or guarantee any obligation of any Person, or (C) issue any
note, bond, or other debt security, or create, incur, assume, refinance, or
guarantee any indebtedness or any material capitalized lease obligation;
          (vi) maintain or cause any Ceding Company or Transferred Company to
maintain the Books and Records other than in the same manner and with the same
care that such Books and Records have been maintained prior to the execution of
this Agreement;
          (vii) request any ruling from, or enter into any agreement with, any
Governmental Authority with respect to either Transferred Company or the
Business, insofar as such ruling or agreement relates to Taxes for which either
Transferred Company may be liable;
          (viii) with respect to either Transferred Company, (1) make or
terminate any Tax election or take any Tax Return position inconsistent with
past practices, or (2) authorize or effect any amendment to or change its
certificate of incorporation, memorandum of association or other similar
organizational documents in any respect;
          (ix) make any change in its historical practices in timing of the
processing of student loans required to be made by or on behalf of any Ceding
Company pursuant to any Policy;
          (x) undertake any action that would cause any of the representations
and warranties contained in Section 3.14 or Section 4.10 to be untrue; or
          (xi) agree in writing or otherwise to take any of the actions
described above in this Section 6.1(b).
     6.2 No Change in Reserving Policies, Methods or Assumptions. From the date
of this Agreement until the Closing Date, (a) each Ceding Company shall make no
material change in its accounting, underwriting or reserving policies, practices
or procedures applicable to the Policies, (b) HealthMarkets shall cause each
Transferred Company not to make any material change in its accounting,
underwriting or reserving policies, practices or procedures and (c) except as
provided in the Coinsurance Agreement, will not issue any new policies on any of
the forms of the Policies.

36



--------------------------------------------------------------------------------



 



     6.3 Existing Reinsurance Agreements. Except as contemplated in
Schedule 6.3, from and after the date of this Agreement, each Ceding Company
shall not, and HealthMarkets shall cause each Transferred Company not to,
terminate any Existing Reinsurance Agreements with respect to the Policies. From
the date of this Agreement to the Closing Date, each of the Ceding Companies and
the Reinsurer shall use commercially reasonable efforts to cause each
counterparty reinsurer under an Existing Reinsurance Agreement identified under
“Required Closing Date Approvals” on Schedule 3.1(d) to confirm in writing that
the reinsurance under such Existing Reinsurance Agreements will remain in force
following the consummation of the transactions contemplated by this Agreement.
From and after the date of this Agreement and continuing on and after the
Closing Date, each of the Ceding Companies and the Reinsurer shall use
commercially reasonable efforts to request any counterparty reinsurer under an
Existing Reinsurance Agreement (other than any Existing Reinsurance Agreement
between any Ceding Company and a reinsurer that is an Affiliate of the Ceding
Company as of the date hereof) to agree to a novation or transfer or assignment
of such Existing Reinsurance Agreement to the Reinsurer (or a recapture of the
business reinsured thereunder by such Ceding Company followed by a cession of
such business to the Reinsurer and a retrocession thereof to the relevant
counterparty reinsurer, all on terms having the same net economic effect as a
novation of such Existing Reinsurance Agreement to the Reinsurer) subject to the
Closing of the transactions contemplated by this Agreement, provided, that in no
event shall the obligation to use commercially reasonable efforts under this
Section be deemed to require the Reinsurer to accept either economic or
contractual terms that are less beneficial to the Reinsurer in any material
respect than those included in the relevant Existing Reinsurance Agreement. The
obligations of the Reinsurer and each Company under this Section shall continue
until such time as (i) all of the Existing Reinsurance Agreements (other than
any Existing Reinsurance Agreement between any Ceding Company and a reinsurer
that is an Affiliate of the Ceding Company as of the date hereof) are novated or
otherwise transferred or assigned in accordance with this Section, or (ii) the
Reinsurer and the Companies agree that further efforts would not be likely to
succeed. Following the novation or other transfer or assignment of any Existing
Reinsurance Agreement in accordance with this Section, such agreement shall no
longer be deemed an Existing Reinsurance Agreement for the purposes of this
Agreement.
     6.4 Continued Access to Books and Records Retained by the Ceding Companies.
In addition to the Books and Records transferred to the Reinsurer pursuant to
the provisions of Section 2.3 of this Agreement, the Ceding Companies shall
retain historical Books and Records relating to the Policies in accordance with
the Ceding Companies’ generally applicable records retention policies, as in
effect at the date hereof, including, without limitation, advertising materials,
complaint files, loss ratio data, closed claims files, and other records
relating to the Coinsured Policies or representing compilations of data with
respect thereto (“Retained Books and Records”). On and after the Closing Date,
the Ceding Companies shall provide the Reinsurer with access to all
non-privileged information in the possession or control of the Ceding Companies
which pertains to, and which the Reinsurer reasonably requests in connection
with, any claim, loss or obligation arising out of any of the Coinsured
Policies, provided, however, that the Reinsurer shall comply with all Applicable
Laws with respect to the use and

37



--------------------------------------------------------------------------------



 



disclosure of such information. Such access shall be provided by the Ceding
Companies during normal business hours of the Ceding Companies upon forty-eight
(48) hours advance written notice or as otherwise reasonably requested by the
Reinsurer or its employees, accountants, actuaries, attorneys and other agents
for any reasonable purpose including, without limitation, the preparation or
examination of Tax Returns and financial statements, the review of payment and
claims procedures, the adequacy of established reserves, the compliance by each
Ceding Company with any obligations it has under this Agreement and the
Ancillary Agreements, and the conduct of any litigation or regulatory dispute
resolution, whether pending or threatened, concerning the sale of Policies, or
the servicing of the Policies by the Ceding Companies.
     6.5 Notice of Actions Received by the Ceding Companies. On and after the
Closing Date, the Ceding Companies shall promptly provide the Reinsurer with
notice of the receipt by the Ceding Companies of (a) any inquiry, complaint,
notice or other communication, whether oral or written, from any Governmental
Authority that is related to the Coinsured Policies or to this Agreement or the
Ancillary Agreements, including, without limitation, an alleged violation of any
Applicable Law, or a threat of any other action or proceeding against the any of
the Ceding Companies or the Reinsurer; and (b) any notice, including service of
process, summons or other litigation document, indicating the commencement or
threatened commencement of any litigation or arbitration proceeding against any
of the Ceding Companies or the Reinsurer related to any loss arising under the
Coinsured Policies or any matter contemplated under this Agreement or the
Ancillary Agreements.
     6.6 Continued Access to Books and Records Transferred to the Reinsurer. On
and after the Closing Date, the Reinsurer agrees to provide the Ceding Companies
with access to all information in the possession or control of the Reinsurer
which the Ceding Companies reasonably request in connection with the Coinsured
Policies. Such access shall be provided by the Reinsurer during normal business
hours of the Reinsurer upon forty-eight (48) hours advance written notice or as
otherwise reasonably requested by the Ceding Companies or their employees,
accountants, actuaries, attorneys or other agents for any reasonable purpose
including, without limitation, the preparation or examination of Tax Returns and
financial statements, the review of payment and claims procedures, the adequacy
of established reserves, the compliance by the Reinsurer with any obligations it
has under this Agreement or the Ancillary Agreements, and the conduct of any
litigation or regulatory dispute resolution, whether pending or threatened,
concerning the sale of the Coinsured Policies or the servicing of the Coinsured
Policies by the Reinsurer following the Closing Date. The Reinsurer shall
maintain all books, records, files and other information related to the
Coinsured Policies for such period of time as specified by Applicable Law
regulating the preservation of books and records or such longer period of time
as determined by the Reinsurer in accordance with its standard documentation
retention practices.
     6.7 Access prior to Closing. Subject to Section 12.7 hereof, prior to
Closing, upon reasonable prior written notice, HealthMarkets and each of the
Ceding Companies shall cause its officers, managers, directors, employees,
auditors and other agents to afford the officers, managers, directors,
employees, subcontractors, auditors and other

38



--------------------------------------------------------------------------------



 



agents of the Reinsurer reasonable access during normal business hours to the
officers, directors, employees, agents, properties, offices and other facilities
of (i) the Transferred Companies and (ii) the Ceding Companies and their Books
and Records relating to the Business, and shall furnish the Reinsurer with such
financial, operating and other data and information with respect to the
Business, as the Reinsurer, through its officers, employees, subcontractors or
agents, may reasonably request. In exercising its rights hereunder, the
Reinsurer shall conduct itself so as not to unreasonably interfere in the
conduct of the business of the Ceding Companies and the Transferred Companies
prior to Closing. The Reinsurer and the Ceding Companies shall undertake
measures reasonably designed to preserve any relevant privilege or
confidentiality obligations that might otherwise be lost or breached in
connection with such access.
     6.8 Filings, Consents and Approvals. The parties shall cooperate and use
commercially reasonable efforts to obtain all approvals and consents to the
transactions contemplated by this Agreement and the Ancillary Agreements,
including, without limitation, the Required Closing Date Approvals and the
consents of third parties under the assigned contracts included in the
Transferred Assets, and shall cooperate with each other and provide such
information and communications to such Governmental Authorities as the party
responsible for obtaining such approvals may reasonably request; provided that
the Reinsurer shall not bear any cost or assume additional risk with respect to
the assignment of any assigned contract included in the Transferred Assets
(including without limitation any such assignment as to which a counter-party
consent is a Required Closing Date Approval), and HealthMarkets and the Ceding
Companies shall not be required to bear any cost or undertake any additional
obligation, risk or arrangement in connection with obtaining Required Closing
Date Approvals, other than any consent or approval that relate to the assignment
of any contract included in the Transferred Assets that is a Required Closing
Date Approval. In the event and to the extent that the parties are unable to
obtain any required approval or consent of one or more Persons to any such
assigned contracts, (i) HealthMarkets and the Ceding Companies shall use
commercially reasonable efforts in cooperation with the Reinsurer to (a) cause
to be provided to the Reinsurer the benefits of any such agreement,
(b) cooperate in any arrangement, reasonable and lawful as to HealthMarkets and
the Ceding Companies and the Reinsurer, designed to provide such benefits to the
Reinsurer and (c) enforce for the account of the Reinsurer any rights of the
Ceding Companies or HealthMarkets arising from such agreements, including the
right to elect to terminate in accordance with the terms thereof on the advice
of the Reinsurer, and (ii) the Reinsurer shall use commercially reasonable
efforts to perform the obligations of HealthMarkets and the Ceding Companies
arising under such agreements and licenses, to the extent that, by reason of the
transactions consummated pursuant to this Agreement, the Ancillary Agreements or
otherwise, the Reinsurer is placed in the same position as the Ceding Companies
under such agreements. Following Closing, HealthMarkets and the Ceding Companies
shall continue to use commercially reasonable efforts to obtain such consents,
and if and when any such approval or consent shall be obtained or such agreement
or license shall otherwise become assignable, HealthMarkets and each of the
Ceding Companies shall promptly assign all of its rights and obligations
thereunder to the Reinsurer without the payment of further consideration and the
Reinsurer shall, without the payment of any

39



--------------------------------------------------------------------------------



 



further consideration therefor, assume such rights and obligations and
HealthMarkets and the Ceding Companies shall be relieved of any and all
obligation or liability thereunder.
     6.9 Conduct Pending Closing. From the date of this Agreement to the Closing
Date, (a) the Ceding Companies and HealthMarkets shall use their best efforts to
conduct their affairs in such a manner so that, except as otherwise contemplated
or permitted by this Agreement or the Ancillary Agreements, the representations
and warranties of the Ceding Companies and HealthMarkets contained in
Article III and Article IV hereof shall continue to be true and correct in all
material respects on and as of the Closing Date as if made on and as of the
Closing Date; (b) the Reinsurer shall use its best efforts to conduct its
affairs in such a manner so that, except as otherwise contemplated or permitted
by this Agreement or the Ancillary Agreements, the representations and
warranties of the Reinsurer contained in Article V hereof shall continue to be
true and correct in all material respects on and as of the Closing Date as if
made on and as of the Closing Date; (c) the Ceding Companies and HealthMarkets
shall notify the Reinsurer promptly of any event, condition or circumstance
which, if existing or known on the date hereof, would have been required to be
set forth in any schedule or disclosed pursuant to this Agreement or of any fact
which, if existing or known on the date hereof, would have made any of the
representations of such party contained herein untrue in any material respect;
and (d) the Reinsurer shall notify the Ceding Companies and HealthMarkets
promptly of any event, condition or circumstance which, if existing or known on
the date hereof, would have been required to be set forth in any schedule or
disclosed pursuant to this Agreement or of any fact which, if existing or known
on the date hereof, would have made any of the representations of the Reinsurer
contained herein untrue in any material respect. No such information shall
impact any representation or warranty of the party disclosing such information
in connection with any breach of any representation or warranty; provided that a
breach of this Section 6.9 shall not be considered for purposes of determining
the satisfaction of the closing conditions set forth in Article VII or give rise
to a right of termination under Article XI if the underlying breach or breaches
with respect to which the other party failed to give notice would not result in
the failure of the closing conditions set forth in Article VII or would not
result in the ability of such non-breaching Party to terminate this Agreement
under Article XI, as the case may be.
     6.10 Further Assurances. Subject to the terms and conditions of this
Agreement, the Ceding Companies, HealthMarkets and the Reinsurer will use their
best efforts to take, or cause to be taken, all actions or to do, or cause to be
done, all things or execute any documents reasonably necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements. On and after the Closing Date, the
Ceding Companies, HealthMarkets and the Reinsurer will take all appropriate
action and execute any documents, instruments or conveyances of any kind which
may be reasonably necessary or advisable to carry out any of the provisions
hereof or the Ancillary Agreements.
     6.11 Use by the Reinsurer of HealthMarkets’ or the Ceding Companies’ Name,
Logo or Service Marks. Except as otherwise agreed upon in writing or under the
terms and provisions of this Agreement or the Coinsurance Agreements, the
Reinsurer has not acquired by means of this Agreement or any of the Ancillary
Agreements or by any other

40



--------------------------------------------------------------------------------



 



means, the right to use the names, “HealthMarkets,” “The Chesapeake Life
Insurance Company,” “Mid-West National Life Insurance Company of Tennessee,” or
“The MEGA Life and Health Insurance Company,” “Fidelity First Insurance
Company,” or any of HealthMarkets’ or the Ceding Companies’ service marks,
trademarks, designs or logos related to that name. The Reinsurer agrees that it
will not use such name, service marks, trademarks, designs or logos unless
HealthMarkets and the Ceding Companies shall have agreed in writing to such use;
provided, however, that the Reinsurer may utilize existing forms of the Policies
in processing Permitted Transactions under the Policies.
     6.12 Communications with Policyholders. All communications (other than
ordinary course communication regarding on-going servicing of the Policies under
the Coinsurance Agreements) with Policyholders by either the Ceding Companies or
the Reinsurer relating specifically to the reinsurance of Policies under the
Coinsurance Agreements or the other transactions contemplated hereby, including
without limitation the Service Notices, shall be in such form as shall be
mutually agreed upon by the parties hereto prior to any release thereof. The
Ceding Companies and the Reinsurer agree to cooperate fully and promptly
regarding the preparation and distribution of any such communications to
Policyholders.
     6.13 Expenses. Except as otherwise specifically provided in this Agreement,
the parties hereto shall each bear their own respective expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the Ancillary Agreements, including without limitation all fees and expenses of
counsel, actuaries and accountants.
     6.14 Closing Adjustments; Intercompany Balances and Agreements.
HealthMarkets and the Reinsurer agree that the transfers, payments and
intercompany transactions between the Transferred Companies and HealthMarkets
and its Affiliates as of the Closing Date described in Part A of Schedule 6.14
(the “Closing Adjustments”), will be settled and paid within thirty (30) days
after the net amount thereof as of the Closing Date has been determined.
Following the conclusion of such settlement process, except as provided in
Article VIII, there shall be no outstanding receivables or payables for
intercompany expense allocations or Taxes between either Transferred Company, on
the one hand, and HealthMarkets and Affiliates of HealthMarkets, on the other
hand, and all commitments with respect thereto shall have been terminated
without any payment by the Transferred Companies except as provided in Part B of
Schedule 6.14. Except as provided in Part B of Schedule 6.14, all intercompany
agreements (including any Tax-allocation, sharing, indemnity or similar
agreement or arrangement) between either Transferred Company, on the one hand,
and HealthMarkets and its Affiliates, on the other hand, shall be terminated as
of the Closing Date and, after the Closing Date, neither Transferred Company
shall be bound thereby or have any liability thereunder.
     6.15 Non-Compete. From the Closing Date through the second anniversary of
the Closing Date, the Ceding Companies and HealthMarkets shall not, and shall
use reasonable best efforts to cause The Blackstone Group and its controlled
subsidiaries (excluding any portfolio company) not to, engage in any
solicitation of Producers in the

41



--------------------------------------------------------------------------------



 



NEAT Management Group with the intention of persuading such Producers to produce
business substantially similar to that constituting the Business for any other
Person.
     6.16 Internal Replacement. HealthMarkets and each Ceding Company covenants
not to intentionally solicit, and not to support any Person in soliciting, and
to cause each of its respective controlled subsidiaries to refrain from
soliciting or supporting any Person in soliciting, owners, beneficiaries or
Policyholders in connection with any program of internal replacement for any of
the Policies absent the prior written consent of the Reinsurer. The term
“program of internal replacement” shall mean any program sponsored or supported
by HealthMarkets, any Ceding Company or any controlled subsidiary of
HealthMarkets or any Ceding Company offered to a class of Policyholders in which
a Policy or a portion of any Policy is exchanged for another policy not
reinsured under any Coinsurance Agreement which is written by the Ceding Company
or any controlled subsidiary of HealthMarkets or any Ceding Company, or any
successor or assign of HealthMarkets or any Ceding Company or any such
controlled subsidiary. For each risk reinsured hereunder that has been replaced
under a program of internal replacement, in addition to any other remedies it
may have at law or in equity, the Reinsurer shall have the option at its sole
discretion of either treating the risks reinsured as recaptured on terms
reasonably acceptable to the Reinsurer or continuing reinsurance on the new
policy under the terms of the applicable Coinsurance Agreement without any
additional ceding allowance therefor.
     6.17 Employee Matters.
     (a) Not later than 60 days after the date of this Agreement, Reinsurer
shall identify the Business Employees to whom Reinsurer will make offers of
employment for the Transition Period (“Transition Employees”) and those Business
Employees to whom Reinsurer will make offers of employment not limited to the
Transition Period (“Continuing Employees”).
     (b) Not later than 70 days after the date of this Agreement, Reinsurer
shall offer to each Transition Employee and Continuing Employee employment with
the Reinsurer effective as of, and conditioned upon, the Closing. Each Business
Employee to whom Reinsurer has made an offer of employment pursuant to this
Section 6.17(b) and who accepts Reinsurer’s employment offer shall be a
“Transferred Employee.” Each Business Employee to whom Reinsurer does not make
an offer of employment and each Transition and Continuing Employee who does not
accept Reinsurer’s offer of employment shall be a “Non-Transferred Employee.”
     (c) HealthMarkets shall, or shall cause each Employer of any Business
Employees to, establish a retention arrangement for the Business Employees that
is reasonably agreeable to Reinsurer, and HealthMarkets shall be responsible for
payment of amounts due under such retention arrangement except for payments to
any Transition Employee who becomes a Continuing Employee.

42



--------------------------------------------------------------------------------



 



     (d) Effective as of the Closing Date, HealthMarkets shall, or shall cause
each employer of any Business Employees to, (i) terminate the employment of
(A) each Transferred Employee, and (B) each other Transition Employee and
Continuing Employee who does not accept Reinsurer’s offer of employment, and
(ii) transfer to Reinsurer an electronic employment record for each Transferred
Employee, with such record including the information set forth in
Schedule 6.17(d).
     (e) At Closing, HealthMarkets shall, or shall cause the employer of each
Transferred Employee to, pay to each Transferred Employee compensation for
accrued paid time off and the pro rata portion of any committed bonus or
incentive compensation due to such employee.
     (f) HealthMarkets shall be responsible for payment of any severance and
related benefits to Non-Transferred Employees in accordance with the terms of
its severance policy, as set forth on Schedule 6.17(f). Reinsurer shall be
responsible for payment of severance and related benefits to Transferred
Employees in accordance with the terms of the severance arrangements maintained
by Reinsurer covering such employees (which in the case of Transition Employees
who become Transferred Employees shall reflect the terms described in
Schedule 2.1).
     (g) The parties agree to cooperate in good faith to determine whether any
notification may be required under the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) as a result of the transactions contemplated
by this Agreement. HealthMarkets shall be responsible for providing any
notification that may be required under the WARN Act with respect to the
Business Employees to the extent such obligation arises prior to the Closing
Date. From and after the Closing Date, Reinsurer shall be responsible for
providing any notification that may be required under the WARN Act with respect
to its employees, including the Transferred Employees.
     (h) Nothing in this Section 6.17 is intended to or shall require either
HealthMarkets or Reinsurer to employ or continue to employ any employee for any
period of time following the Closing Date or to continue to maintain any term or
condition of employment, including, without limitation, the position, title,
compensation, location or employer, with respect to any such employee or
otherwise to treat any such employee on any basis other than as an
employee-at-will.
     (i) Prior to the third anniversary of the Closing Date, Neither
HealthMarkets nor any Ceding Company shall, and shall not permit any of their
Affiliates to, solicit or employ any Transition Employee or Continuing Employee
without the prior written consent of the Reinsurer; provided that the foregoing
provision shall not prohibit either HealthMarkets or its Affiliates (i) from
engaging in a general solicitation or advertisement that is not specifically
directed only to the Transferred Employees or (ii) from offering employment to
or

43



--------------------------------------------------------------------------------



 



employing persons whose employment has been involuntarily terminated by the
Reinsurer or any of its Affiliates.
     6.18 Certain Collateral Requirements. MEGA Life hereby waives any
obligation on the part of the Transferred Companies to fund a trust or otherwise
provide collateral prior to November 30, 2008 to secure reserve credit for MEGA
Life with respect to the business ceded by MEGA Life to either of the
Transferred Companies. In consideration for the foregoing waiver, the Reinsurer
shall pay to MEGA Life on November 30, 2008 an amount equal to 2.25% (on an
annualized basis) of any amount not so funded by either Transferred Company for
the period from and including the Coinsurance Effective Date through November
30, 2008.
     6.19 Oklahoma City Sublease. Following the execution of this Agreement,
Mega Life and the Reinsurer shall negotiate in good faith the Oklahoma City
Sublease, which shall be consistent with the terms set forth on Schedule 6.19
and otherwise shall include reasonable terms customarily included in similar
subleases for commercial office space, and shall cooperate with each other and
use commercially reasonable efforts to obtain the consent of the landlord for
the Oklahoma City Sublease. Not later than 60 days following the execution of
this Agreement, the Reinsurer will provide a written notice to Mega Life
specifying the amount of space it will initially sublease.
     6.20 Separate Account Contracts. Following the execution of this Agreement,
the Ceding Companies and the Reinsurer shall use commercially reasonable efforts
to negotiate in good faith amendments to the form of the relevant Coinsurance
Agreements or this Agreement to provide for the reinsurance by the Ceding
Companies of the separate account contracts listed on the Annual Statement of
the Separate Accounts of Mega Life as of December 31, 2007 (the "Separate
Account Contracts"), and the administration by the Reinsurer of these contracts.
     6.21 Quarterly Financial Information.
     (a) From the date hereof through the Closing Date, within forty-five
(45) days following the end of each fiscal quarter, (i) the Ceding Companies
shall make available to Reinsurer, (A) the unaudited statutory financial
statements of each Ceding Company and (B) unaudited quarterly financial
statements with respect to the Business in the same format and prepared using
the same methodologies as were used in the preparation of the Life-Only
Statutory Statements, and the Reinsurer shall make available to the Ceding
Company the unaudited statutory financial statements of the Reinsurer, as of the
end of, and for, each fiscal quarter (collectively, the “Quarterly Statutory
Statements”).
     (b) From the date hereof through the Closing Date, within forty-five
(45) days following the end of each fiscal quarter, HealthMarkets shall make
available to the Reinsurer, the unaudited financial statements of the
Transferred Companies, as of the end of, and for, each fiscal quarter
(collectively, the “Quarterly Financial Statements”).

44



--------------------------------------------------------------------------------



 



     (c) The Quarterly Statutory Statements when completed, will present fairly,
in all material respects, the financial condition and results of operations of
each Ceding Company or the Reinsurer, as the case may be, as of and for the
dates and periods therein specified, and will be prepared in accordance with
SAP, except as expressly set forth within the subject financial statements,
including the notes thereto (subject to normal year-end audit adjustments). The
Quarterly Financial Statements when completed, will present fairly, in all
material respects, the financial condition and results of operations of each
Transferred Company, as of and for the dates and periods therein specified, and
will be prepared in accordance with GAAP, except as expressly set forth within
the subject financial statements, including the notes thereto (subject to normal
year-end audit adjustments).
     6.22 Certain Claims. Following the execution of this Agreement, at the
option of MEGA Life, Mid-West may reinsure the policies identified on
Schedule 6.22 issued by Fidelity First Insurance Company, a Texas property and
casualty company (the “Fidelity First Policies”) on terms reasonably
satisfactory to the Reinsurer, and Mid-West and the Reinsurer will negotiate in
good faith any amendments to the Coinsurance Agreement to be executed by
Mid-West appropriate or necessary to cause the Fidelity First Policies to be
“Policies” as defined in that Coinsurance Agreement. If Mid-West reinsures the
Fidelity First Policies as provided in this Section, the Fidelity First Policies
shall be deemed to be included in the Business for the purposes of this
Agreement.
     6.23 Administration of Business Not Assumed. If the Closing occurs, and if,
for any reason, any part of the Business is not ceded to or reinsured by the
Reinsurer under the Coinsurance Agreements, including, without limitation, the
Fidelity First Policies, and the Separate Account Contracts, the Reinsurer
agrees to provide the Ceding Company with Administrative Services relative to
those policies and contracts at the Reinsurer’s actual cost, without allocation
of any overhead. The Reinsurer also agrees to provide on the same terms
Administrative Services with respect to contracts with segregated asset accounts
on a transitional basis for a reasonable period of time following the Closing.
ARTICLE VII
CONDITIONS TO CLOSING
     7.1 Conditions to the Reinsurer’s Obligations to Close. The obligation of
the Reinsurer to close the transactions contemplated under this Agreement shall
be subject to the fulfillment of the following conditions, any one or more of
which may be waived by the Reinsurer to the extent permitted by law:
     7.1.1. Receipt of All Required Closing Date Approvals. All Required Closing
Date Approvals shall have been received without any material conditions,
restrictions or limitations, and each Ceding Company shall have delivered to the
Reinsurer a copy of any Required Closing Date Approval issued by the insurance
regulatory authorities in its State of domicile if required by such authorities.

45



--------------------------------------------------------------------------------



 



     7.1.2. Injunction and Litigation. There shall be in effect no injunction,
writ, preliminary restraining order or any order of any nature directing that
the transactions contemplated by this Agreement and the Ancillary Agreements not
be consummated as herein or therein provided.
     7.1.3. Truth of Representations and Warranties of the Ceding Companies and
HealthMarkets. The representations and warranties of the Ceding Companies and
HealthMarkets contained in this Agreement shall be true and correct in all
material respects on the date hereof and as of the Closing Date.
     7.1.4. Performance of Covenants and Obligations of the Ceding Companies and
HealthMarkets. The Ceding Companies and HealthMarkets shall have performed and
complied with all agreements, covenants, obligations and conditions required by
this Agreement to be so performed or complied with by the Ceding Companies and
HealthMarkets at or before the Closing.
     7.1.5. Receipt of the Settlement Amount. The Estimated Settlement Amount
(as defined in the Coinsurance Agreement) shall have been paid to the Reinsurer.
     7.1.6. Execution and Delivery of Agreements. Each of the Ancillary
Agreements to which HealthMarkets or any of the Ceding Companies is a party
shall have been executed by a duly authorized executive officer of HealthMarkets
or such Ceding Company, as applicable, and delivered to the Reinsurer.
     7.1.7. Transfer of Assets. The Ceding Companies shall have delivered to the
Reinsurer the Bill of Sale evidencing transfer of the Assets to the Reinsurer.
     7.1.8. Transfer of Transferred Companies. HealthMarkets shall have
delivered to the Reinsurer stock certificates representing the Offshore Assets,
in proper form for transfer, or accompanied by stock powers executed by an
authorized officer of HealthMarkets.
     7.1.9. Release. HealthMarkets shall have delivered to the Reinsurer a
release, in the form set forth as Schedule 7.1.9, and dated as of the Closing
Date, of all claims against either Transferred Company by HealthMarkets or any
Affiliate of HealthMarkets, other than claims to be settled pursuant to
Section 6.14 hereof.
     7.1.10. Amendments to Certain Reinsurance Agreements. MEGA Life and each
Transferred Company shall have amended each of the Reinsurance Agreements
effective January 1, 2008 and January 1, 2005 between MEGA Life and the relevant
Transferred Company, on terms reasonably satisfactory to the Reinsurer, to allow
such Transferred Company to provide one or more letters of credit to support its
collateral requirement under each such Reinsurance Agreement.
     7.2 Conditions to the Ceding Companies’ and HealthMarkets’ Obligations to
Close. The obligation of the Ceding Companies and HealthMarkets to close the
transactions contemplated under this Agreement shall be subject to the
fulfillment of the following conditions,

46



--------------------------------------------------------------------------------



 



any one or more of which may be waived by the Ceding Companies and HealthMarkets
to the extent permitted by law:
     7.2.1. Receipt of All Required Closing Date Approvals. All Required Closing
Date Approvals shall have been obtained without any material conditions,
restrictions or limitations.
     7.2.2. Injunction and Litigation. There shall be in effect no injunction,
writ, preliminary restraining order or any order of any nature directing that
the transactions contemplated by this Agreement and the Ancillary Agreements not
be consummated as herein or therein provided.
     7.2.3. Truth of Representations and Warranties of Reinsurer. The
representations and warranties of the Reinsurer contained in this Agreement
shall be true and correct in all material respects on the date hereof and as of
the Closing Date.
     7.2.4. Performance of Covenants and Obligations of Reinsurer. The Reinsurer
shall have performed and complied with all agreements, covenants, obligations
and conditions required by this Agreement to be so performed or complied with by
the Reinsurer at or before the Closing.
     7.2.5. Receipt of Purchase Price. The Purchase Price shall have been duly
credited to the Ceding Companies in the calculation of the Estimated Settlement
Amount transferred to the Reinsurer.
     7.2.6. Receipt of Asset Purchase Price. The Asset Purchase Price shall have
been paid by the Reinsurer to the Ceding Companies.
     7.2.7. Receipt of Transferred Companies Purchase Price. The Estimated
Transferred Companies Purchase Price shall have been paid by the Reinsurer to
HealthMarkets.
     7.2.8. Execution and Delivery of Agreements. The Ancillary Agreements shall
have been executed by a duly authorized executive officer of the Reinsurer and
delivered to the Ceding Companies and HealthMarkets.
ARTICLE VIII
TAX MATTERS
     8.1 Access to Tax Records; Cooperation. After the Closing, HealthMarkets
and the Reinsurer shall cooperate, and shall cause their respective Affiliates,
officers, employees, agents, auditors and representatives to cooperate, and will
each afford (or cause the Transferred Companies and their respective Affiliates
to afford) to the other or to such other’s representatives or agents reasonable
access during normal business hours (on terms not unreasonably disruptive to the
business, operations or employees of the party or parties of which access is
sought) to the records and all other data and information relating to Taxes of
the Transferred Companies pertaining to taxable periods

47



--------------------------------------------------------------------------------



 



ending on or prior to the Closing Date (and any Straddle Period) for the purpose
of obtaining information relating to Taxes of the Transferred Companies, to the
extent such cooperation or access is reasonably necessary: (i) to prepare,
complete and file any Tax Returns (including amended Tax Returns and claims for
refunds or credits); (ii) to prosecute or defend on behalf of the Transferred
Companies litigation or administrative controversies controlled by HealthMarkets
or the Reinsurer, as the case may be, under this Agreement; (iii) to comply with
requests made by any Governmental Authority conducting a Tax audit,
investigation or inquiry relating to the Transferred Companies’ activities,
assets or capital stock; and (iv) to satisfy any other request of HealthMarkets
or the Reinsurer, as the case may be, that is reasonable under the
circumstances.
     8.2 Liability for Taxes and Related Matters.
     8.2.1. HealthMarkets’ Liability for Taxes. HealthMarkets shall be liable
for (i) in the case of all Taxes imposed on the Transferred Companies for
taxable periods for which the applicable Tax Return is filed or due to be filed
on or before the Closing Date (taking into account extensions), all Taxes
required to be shown on such Tax Returns, (ii) in the case of all Taxes imposed
on the Transferred Companies for any other taxable period that ends on or before
the Closing Date, except to the extent reflected in the Transferred Company
Financial Statements, all Taxes required to be shown on such Tax Returns,
(iii) except to the extent reflected in the Transferred Company Financial
Statements, all Taxes attributable to the Pre-Closing Period of any Straddle
Period of the Transferred Companies, (iv) all Taxes imposed on or attributable
to HealthMarkets or its Affiliates (other than the Transferred Companies) with
respect to the Business (other than premium Taxes with respect to the Policies
that are Insurance Liabilities under the Coinsurance Agreements) for any taxable
period and (v) all Taxes or Tax-related liabilities imposed on the Transferred
Companies with respect to taxable periods or portions thereof ending on or
before the Closing Date as a consequence of the Transferred Companies’ liability
for the Taxes of any other Person under Treas. Reg. § 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or operation of law or otherwise.
     8.2.2. Taxes for Short Taxable Year of Transferred Companies. To the extent
such action is permitted by applicable law, HealthMarkets and the Reinsurer
shall close all relevant taxable periods of the Transferred Companies as of the
close of business on the Closing Date. In any case in which a taxable period of
the Transferred Companies cannot be closed as of the Closing Date, then, for
purposes of this Agreement, the determination of Taxes of the Transferred
Companies for each of the Pre-Closing Period and the Post-Closing Period of any
resulting Straddle Period shall be determined on the basis of an interim closing
of the books of the Transferred Companies as of the close of business on the
Closing Date, except that exemptions, allowances, deductions or similar amounts
that are calculated on an annual basis, such as the deduction for depreciation,
and Taxes that are imposed ratably during a taxable period, shall be ratably
apportioned on a per diem basis.
     8.2.3. Preparation and Filing of Tax Returns.

48



--------------------------------------------------------------------------------



 



     (a) HealthMarkets shall cause to be prepared and timely filed, taking into
account all valid extensions of time to file, all Tax Returns of the Transferred
Companies (or Tax Returns in which the Transferred Companies are required to be
included) that are due to be filed (taking into account extensions) on or before
the Closing Date. HealthMarkets represents, warrants and covenants that (i) all
such Tax Returns shall be prepared consistent with past practices and shall be
true, accurate and complete in all material respects, and (ii) it shall pay or
cause to be paid to the appropriate Governmental Authority on a timely basis the
full amount of Taxes required to be shown on such Tax Returns. HealthMarkets
shall provide the Reinsurer a copy of each such Tax Return or portion thereof
related to the Transferred Companies, as filed.
     (b) The Reinsurer shall cause to be prepared and timely filed (taking into
account extensions) (i) all Tax Returns of the Transferred Companies that are
due to be filed (taking into account extensions) after the Closing Date and
(ii) all Tax Returns of the Transferred Companies for any Straddle Period. The
Reinsurer represents, warrants and covenants that (i) all such Tax Returns shall
be prepared consistent with past practices and shall be true, accurate and
complete in all material respects, and (ii) it shall pay or cause to be paid to
the appropriate Governmental Authority on a timely basis the full amount of
Taxes required to be shown on such Tax Returns. Reinsurer shall provide to
HealthMarkets a copy of such Tax Return at least 30 days prior to the due date
thereof for HealthMarkets’ review and approval, which approval shall not be
unreasonably withheld. HealthMarkets shall provide the Reinsurer its comments
within 20 days of the receipt of such Tax Return. HealthMarkets shall remit to
the Reinsurer no later than 3 days prior to the filing of any such Tax Return
the portion of the Taxes shown on such Tax Return for which HealthMarkets is
liable under this Agreement.
     (c) HealthMarkets shall have the right to file (or cause to be filed or
require the Reinsurer to file or cause to be filed) any amended Tax Return with
respect to the Transferred Companies to the extent that such amended Tax Return
(i) is in respect of any taxable period or portion thereof ending on or before
the Closing Date and (ii) does not have an adverse effect on the Transferred
Companies or the Reinsurer for any taxable period or portion thereof beginning
after the Closing Date. The Reinsurer may only file amended Tax Returns in
respect of any taxable period or portion thereof ending on or before the Closing
Date following receipt of HealthMarkets’ written approval, which approval shall
not be unreasonably withheld.
     8.2.4. Tax Proceedings.
     (a) Each party hereto shall provide the other with prompt notice of any Tax
adjustment proposed by any Governmental Authority or other claim which could
give rise to a claim for indemnification under Article VIII or Article X;
provided that the failure to provide such notice shall not affect any right to
indemnification under this Agreement except to the extent the party not
receiving

49



--------------------------------------------------------------------------------



 



notice is materially prejudiced thereby. If the resolution of any Tax proceeding
would be grounds for indemnification under this Agreement by the party not in
control of the conduct of such Tax proceeding pursuant to this Section 8.2.4
(the "Non-Controlling Party"), (A) the party in control of such Tax proceeding
(the "Controlling Party") shall keep the Non-Controlling Party fully informed of
any proceedings, events and developments relating to or in connection with such
Tax Proceeding; (B) the Non-Controlling Party shall be entitled to receive
copies of all correspondence and documents relating to such Tax proceeding; and
(C) at its own cost and expense, the Non-Controlling Party shall have the right
to participate in (but not control) the conduct of such Tax proceeding.
Notwithstanding any such control (1) the Reinsurer shall not, and shall not
permit the Transferred Companies to, enter into any settlement or admit any
fault or liability with respect to any Tax proceeding that could give rise to a
claim for indemnification hereunder without HealthMarkets’ express written prior
consent, which consent shall not be unreasonably withheld or delayed, and (2)
HealthMarkets shall not enter into any settlement or admit any fault or
liability that is or purports to be binding on the Transferred Companies for any
taxable period that could have any adverse effect on the liability of the
Reinsurer or the Transferred Companies for Taxes for any period (or portion
thereof) beginning after the Closing Date, without the Reinsurer’s express
written prior consent, which consent shall not be unreasonably withheld or
delayed.
     (b) HealthMarkets shall have the sole right to control any Tax proceeding
relating to taxable periods of the Transferred Companies ending on or before the
Closing Date, and to employ counsel of its choice and expense.
     (c) With respect to Straddle Periods, the parties shall jointly control any
Tax proceedings, and neither party shall admit any fault or liability, or settle
or compromise any matter, without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed.
     (d) The Reinsurer shall have the sole right to control any Tax proceeding
relating to taxable periods of the Transferred Companies beginning on or after
the Closing Date.
          8.2.5. Record Retention. Any tax books, records and information of or
relating to the Transferred Companies shall be retained by HealthMarkets and the
Reinsurer until the expiration of the relevant statute of limitations applicable
to the Taxes at issue. If HealthMarkets or the Reinsurer shall desire to dispose
of any of such Tax books, records and information after the expiration of such
period, such disposing party shall, prior to such disposition, give the other
party a reasonable opportunity, at the other party’s expense, to segregate and
remove such books, records and information as the other party may select.
     8.3 Survival of Obligations. The obligations of the parties set forth in
Article VIII shall remain in effect until the later of (i) the closing of the
period of the relevant

50



--------------------------------------------------------------------------------



 



statute of limitations applicable to the Taxes at issue or (ii) resolution of
any claims made pursuant to Article VIII prior to such date.
     8.4 Tax Sharing Agreement. All Tax sharing agreements, Tax allocation
agreements or similar agreements relating to Taxes (other than this Agreement)
with respect to or involving the Transferred Companies shall be terminated as of
the Closing, and, after the Closing Date, neither the Reinsurer and the
Transferred Companies nor HealthMarkets (or any of its direct or indirect
Affiliates) shall be bound thereby or have any liability thereunder.
     8.5 Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and similar Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement shall be borne equally by the
Reinsurer on the one hand and HealthMarkets on the other hand, and the Reinsurer
and HealthMarkets shall cooperate in the filing of all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees. If required by applicable legal
requirements, the Reinsurer and HealthMarkets will join in the execution of any
such Tax Returns and other documentation. The Reinsurer or HealthMarkets, as the
case may be, shall promptly, but in no case later than the due date for payment,
reimburse HealthMarkets or the Reinsurer, as the case may be, in full for the
reimbursing party’s one-half share of any amounts paid by the other party in
connection with any such Taxes or Tax Returns.
     8.6 Allocation. Unless otherwise required by a determination (as defined in
Section 1313 of the Code), neither the Reinsurer (or its Affiliates) nor
HealthMarkets (or its Affiliates) shall file any Tax Return or take a position
before any Governmental Authority that is inconsistent with the allocation of
consideration as reasonably determined by the HealthMarkets and the Ceding
Companies, with the approval of the Reinsurer, such approval not to be
unreasonably withheld or delayed.
     8.7 Tax Treatment of Payments. HealthMarkets and the Reinsurer shall treat
any indemnity payments made pursuant to Article X and this Article VIII as
adjustments to the relevant portion of the Total Consideration for Tax purposes
unless otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code or a similar or analogous provision of state, local
or foreign Tax law.
     8.8 Refunds. The Reinsurer shall pay (or cause to be paid) to HealthMarkets
any refunds or credits of Taxes received or realized by the Reinsurer with
respect to which HealthMarkets has agreed to provide indemnification under this
Agreement (including any interest paid thereon and net of any Taxes incurred in
respect of the receipt or accrual of the refund).

51



--------------------------------------------------------------------------------



 



ARTICLE IX
ARBITRATION
     9.1 Agreement to Arbitrate. It is the intention of the parties that customs
and usages of the business of insurance shall be given full effect in the
interpretation of this Agreement and the Ancillary Agreements. All disputes
(other than disputes relating to the Calculations which shall be resolved in
accordance with Article II hereof and any disputes under Sections 3.1 and 3.2 of
each Coinsurance Agreement) between the Reinsurer, on the one hand, and
HealthMarkets or the Companies, on the other hand, arising out of or relating to
this Agreement or the Ancillary Agreements, including the formation and validity
thereof, on which an amicable understanding cannot be reached will be decided by
arbitration between the parties. Notwithstanding any other provision of this
Article IX, if either the Reinsurer, HealthMarkets or any of the Ceding
Companies seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator or conservator (including
any state insurance regulatory agency or authority acting in such a capacity),
the other party shall not be obligated to resolve any claim, dispute or cause of
action under this Agreement by arbitration. Notwithstanding any other provision
of this Article IX, nothing contained in this Agreement shall require
arbitration of any issue for which equitable or injunctive relief, including
specific performance, is sought.
     9.2 Method. The parties intend this Article IX to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement or
the Ancillary Agreements. In the event that either party refuses to submit to
arbitration as required herein, the other party may request a United States
Federal District Court to compel arbitration in accordance with the Federal
Arbitration Act. Both parties consent to the jurisdiction of such court to
enforce this article and to confirm and enforce the performance of any award of
the arbitrators. Arbitration shall be conducted before a three-person
arbitration panel appointed as follows: to initiate arbitration, either party
shall notify the other in writing in the manner set forth in this Agreement for
sending notices to the parties of its desire to arbitrate, stating the nature of
the dispute and the remedy sought, and designating an arbitrator. The party to
which the notice is sent shall respond thereto in writing within thirty
(30) days of its receipt of such notice. In such response, the party shall also
assert any claim, defense and other dispute it may have against the party
initiating arbitration, and which arises out of or relates in any way to this
Agreement or the Ancillary Agreements, and designate its arbitrator. If the
second party fails to respond within the time period set forth in this
Section 9.2, or fails to designate its arbitrator in its response, the party
initiating arbitration shall appoint a second arbitrator. The two arbitrators
shall select an umpire within thirty (30) days of the designation of the second
arbitrator. If they are unable to agree upon the selection of the umpire within
thirty (30) days of the appointment of the second arbitrator, the parties shall
appoint the umpire pursuant to the ARIAS-US Umpire Selection Procedure. The
arbitrators and umpire shall be either present or former executive officers of
life or health insurance or reinsurance companies, be certified to act as
arbitrators or umpires by ARIAS-US, shall not be under the control

52



--------------------------------------------------------------------------------



 



of either party and shall have no financial interest in the outcome of the
arbitration. The arbitrators shall have the power to determine all procedural
rules for the conduct of the arbitration, including but not limited to the
production and inspection of documents, the examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitrators and the
umpire shall interpret this Agreement and the Ancillary Agreements as an
honorable engagement and not merely as legal obligations between the parties. In
so far as not in conflict with the express terms of this Agreement or the
Ancillary Agreements, it is the intent of the parties hereto that customs and
practices of the life and reinsurance industries may be considered by the
arbitrators and the umpire in resolving any ambiguities inherent in this
Agreement or the Ancillary Agreements or, the operation thereof. In the absence
of any such ambiguity, the express terms of this Agreement and the Ancillary
Agreements will control. The arbitrators and umpire may abstain from following
the strict rules of law; provided, however, that the arbitrators shall have no
authority to award equitable relief or punitive damages against or in favor of
either party (except to reimburse a party for extra-contractual or punitive
damages that either the Ceding Companies or the Reinsurer has paid or is legally
obligated to pay to third parties). Unless the arbitration panel orders
otherwise, each party shall pay: (1) the fees and expenses of its own
arbitrator; and (2) an equal share of the fees and expenses of the umpire and
the other expenses of the arbitration. Each party shall pay its own legal fees
in connection with the arbitration, unless the arbitrators award legal fees and
expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the Procedures for the Resolution of U.S. Insurance and Reinsurance
Disputes, Regular Panel Version, April 2004. The arbitration shall be held in
Dallas, Texas, or at such other location as may be designated by the
arbitrators. The decision, in writing, of the arbitrators shall be final and
binding upon both of the parties. Judgment may be entered upon the final
decision of the arbitrators in any court having jurisdiction. The arbitration
will be conducted on a confidential basis and no matters discussed or disclosed
by any party at the arbitration, or any decision or award of the arbitrators,
will be admitted into evidence or otherwise disclosed or used before any court
or other legal, regulatory or administrative body, authority or forum for any
purpose except as and to the extent necessary for entry of final judgment on the
award of the arbitrators in any court having jurisdiction.
ARTICLE X
INDEMNIFICATION
     10.1 Indemnification Under Ancillary Agreements. Each of the Ceding
Companies, severally but not jointly, agrees to indemnify and defend the
Reinsurer, and its officers, employees, directors, agents and representatives
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from and against all Losses sustained or incurred by, or asserted against, the
Reinsurer Indemnified Parties as and to the extent provided under the Ancillary
Agreements. The Reinsurer agrees to indemnify and defend each of Ceding
Companies and their respective officers, employees, directors, agents and
representatives (the “Ceding Company Indemnified Parties”) against, and hold
each of them harmless from and against all Losses sustained

53



--------------------------------------------------------------------------------



 



or incurred by, or asserted against, the Ceding Company Indemnified Parties as
and to the extent provided under the Ancillary Agreements.
     10.2 Indemnification Under this Agreement. In addition to the
indemnification provided at Section 10.1 of this Agreement, and subject to the
limitations set forth in this Article X:
     10.2.1. Each of the Ceding Companies, severally but not jointly, agrees to
indemnify and defend the Reinsurer Indemnified Parties and hold each of them
harmless from and against Losses based upon or arising out of
          (i) subject to Section 10.6 of this Agreement, any breach of any
representation or warranty of the Ceding Companies (ignoring for purposes of
this Section 10.2.1(i) any materiality or Material Adverse Effect qualifier
therein),
          (ii) any nonfulfillment of any agreement or covenant on the part of
the Ceding Companies under this Agreement,
          (iii) the failure of any Policy to have complied in all material
respects with Applicable Laws and regulations at the time of its issuance or
thereafter due to facts or circumstances extant on or before the Closing Date,
including, without limitation, satisfying at any time the criteria set forth in
the Code as may be required thereunder for qualification of one or more of the
Policies as life insurance for purposes of the Code, including without
limitation Sections 72, 7702 and 7702A, other than to the extent that any such
Losses shall arise as a result of acts taken or omissions made by or on behalf
of the Reinsurer in administering the Coinsured Policies,
          (iv) (A) changes in cost of insurance charges or other similar charges
with respect to the Policies prior to the Closing Date based upon any claim that
any such changes were illegal or violated the terms of the relevant Policies or
any representations made by any Ceding Company or any representative or agent of
any Ceding Company, (B) any increase in cost of insurance charges with respect
to Policies issued under product series C-2, C-100 or UGA/Cornerstone universal
life, and (C) the inability of the Reinsurer to change cost of insurance or
other similar charges in accordance with the terms of any Policy due to
statements, representations or commitments made by any Ceding Company or any
representative of any Ceding Company prior to the Closing Date, and
          (v) any Excluded Liabilities.
     10.2.2. HealthMarkets agrees to indemnify and defend the Reinsurer
Indemnified Parties and hold each of them harmless from and against Losses based
upon or arising out of

54



--------------------------------------------------------------------------------



 



          (i) subject to Section 10.6 of this Agreement, any breach of any
representation or warranty of HealthMarkets (ignoring for purposes of this
Section 10.2.2(i) any materiality or Material Adverse Effect qualifier therein),
          (ii) any nonfulfillment of any agreement or covenant on the part of
HealthMarkets under this Agreement,
          (iii) any claim by or with respect to any Business Employee other than
as expressly provided for in Section 10.2.3(iii), and
          (iv) any claim asserted by any Affiliate of HealthMarkets that was
released by HealthMarkets on behalf of its Affiliates in accordance with
Section 7.1.9.
For the avoidance of doubt, for the purposes of Section 10.2.2(ii), a “Loss”
with respect to any nonfulfillment by HealthMarkets of its obligation to pay any
Tax under Section 8.2.1 shall be the amount of such Tax.
          10.2.3. The Reinsurer agrees to indemnify and defend each of the
Ceding Company Indemnified Parties and HealthMarkets and hold each of them
harmless from and against Losses based upon or arising out of
          (i) subject to Section 10.6 of this Agreement, any breach of any
representation or warranty of the Reinsurer (ignoring for purposes of this
Section 10.2.3(i) any materiality or Material Adverse Effect qualifier therein),
          (ii) any nonfulfillment of any agreement or covenant on the part of
the Reinsurer under this Agreement, and
          (iii) any claim by or with respect to any Transferred Employee arising
out of post-Closing actions or omissions of Reinsurer or any claim by or with
respect to any Business Employee that is solely attributable to Reinsurer’s
selection of Transition Employees and Continuing Employees.
          10.2.4. Notwithstanding anything in this Article X to the contrary,
HealthMarkets and/or the Ceding Companies shall not have any indemnification
liability under Sections 10.2.1(i) or 10.2.2(i) hereof or Section 9.2(a) of the
Student Loan Purchase Agreement (a) if the Loss arising from any particular act,
circumstance, development, event, fact, occurrence or omission is less than
fifteen thousand dollars ($15,000) (the “Mini Threshold”); provided that all
Losses arising from similar or related underlying facts, events or circumstances
shall be aggregated in determining whether the Mini Threshold is met, and
(b) unless the aggregate of all Losses (without counting any Losses not
exceeding the Mini Threshold but including the full amount of Losses if such
Losses exceed the Mini Threshold) for which HealthMarkets and/or the Ceding
Companies would otherwise be liable hereunder and thereunder exceeds one and
one-half percent (1.5%) of the sum of the Total Consideration and the Purchase
Price as defined in the Student Loan Purchase Agreement (the “Indemnification
Threshold”), in which event HealthMarkets

55



--------------------------------------------------------------------------------



 



and/or the Ceding Companies, as applicable, shall be obligated to indemnify the
Reinsurer Indemnified Parties for the full amount of such Losses without regard
to the Indemnification Threshold, and the maximum amount for which HealthMarkets
and the Ceding Companies shall be liable in the aggregate under
Sections 10.2.1(i) and 10.2.2(i) hereof and Section 9.2(a) of the Student Loan
Purchase Agreement shall not exceed thirty-five percent (35.0%) of the Total
Consideration plus the Purchase Price as defined in the Student Loan Purchase
Agreement; provided, however, that the foregoing limitation shall not apply,
expressly or by implication, to claims based on Sections 3.1, 3.10, 3.11, 4.1,
4.2 or 4.3 hereof or Sections 5.1, 5.2, 5.3 or 5.13 of the Student Loan Purchase
Agreement.
     10.2.5. Notwithstanding anything in this Article X to the contrary, the
Reinsurer shall not have any indemnification liability under Section 10.2.3(i)
hereof or Section 9.3(a) of the Student Loan Purchase Agreement (a) if the Loss
arising from any particular act, circumstance, development, event, fact,
occurrence or omission is less than the Mini Threshold; provided that all Losses
arising from similar or related underlying facts, events or circumstances shall
be aggregated in determining whether the Mini Threshold is met, and (b) unless
the aggregate of all Losses (without counting any Losses not exceeding the Mini
Threshold but including the full amount of Losses if such Losses exceed the Mini
Threshold) for which the Reinsurer would otherwise be liable hereunder and
thereunder exceeds the Indemnification Threshold, in which event the Reinsurer
shall be obligated to indemnify the Ceding Company Indemnified Parties or
HealthMarkets, as applicable, for the amount of such Losses without regard to
the Indemnification Threshold, and the maximum amount for which the Reinsurer
shall be liable in the aggregate under Section 10.2.3(i) hereof and
Section 9.3(a) of the Student Loan Purchase Agreement shall not exceed
thirty-five Percent (35.0%) of the sum of the Total Consideration and the
Purchase Price as defined in the Student Loan Purchase Agreement; provided,
however, that the foregoing limitation shall not apply, expressly or by
implication, to claims based on Sections 5.1 or 5.8 hereof or Sections 6.1 or
6.6 of the Student Loan Purchase Agreement.
     10.3 Notice of Claim. As soon as reasonably possible, but in no event
subsequent to thirty (30) days after receipt by an indemnified party hereunder
of written notice of any demand, claim or circumstances which, upon the lapse of
time, would give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (a “Claim”) that may
result in a Loss, such indemnified party shall give notice thereof (“Claims
Notice”) to the indemnifying party. The Claims Notice shall describe the Claim
in reasonable detail, and shall indicate the amount (estimated, if necessary) of
the Loss that has been or may be suffered by such indemnified party. The failure
of the indemnified party to give the Claims Notice within in the time provided
for herein shall not affect the indemnifying party’s obligation under this
Article X except if, and then only to the extent that, such failure materially
prejudices the indemnifying party or its ability to defend such Claim.
     10.4 Opportunity to Defend. Within thirty (30) days of receipt of any
Claims Notice given pursuant to Section 10.3, the indemnifying party shall
notify the indemnified

56



--------------------------------------------------------------------------------



 



party in writing of the acceptance of or objection to the Claim and whether the
indemnifying party will indemnify the indemnified party and defend the same at
the expense of the indemnifying party with counsel selected by the indemnifying
party (who shall be approved in writing by the indemnified party, such approval
not to be unreasonably withheld); provided that the indemnified party shall at
all times have the right to fully participate in the defense of the Claim at its
own expense or, as provided hereinbelow, at the expense of the indemnifying
party. Failure by the indemnifying party to object in writing within such thirty
(30) day period shall be deemed to be acceptance of the Claim by the
indemnifying party. In the event that the indemnifying party objects to a Claim
within said thirty (30) days or does not object but fails to meet its
indemnification obligations hereunder, the indemnified party shall have the
right, but not the obligation, to undertake the defense, and to compromise
and/or settle (in the exercise of reasonable business judgment) the Claim, all
at the risk and expense (including, without limitation, reasonable attorneys
fees and expenses) of the indemnifying party. Except as provided in the
preceding sentence, the indemnified party shall not compromise and/or settle any
Claim without the prior written consent of the indemnifying party, such consent
not to be unreasonably withheld. If the Claim is one that cannot by its nature
be defended solely by the indemnifying party, the indemnified party shall make
available all information and assistance that the indemnifying party may
reasonably request, provided that any associated expense shall be paid by the
indemnifying party.
     10.5 Limitation on Indemnification. Neither party shall be entitled to
indemnification unless the party seeking indemnification makes claim therefore
pursuant to the procedures set forth in Section 10.3 of this Agreement. All
indemnification payments under this Article X shall be treated by the parties as
adjustments to the relevant portion of the Total Consideration.
     10.6 Survival of Representations and Warranties. Except as otherwise
expressly provided herein or therein, the representations and warranties made by
the Ceding Companies, HealthMarkets and the Reinsurer in this Agreement and the
Ancillary Agreements, or in any certificate delivered by the Ceding Companies,
HealthMarkets or the Reinsurer pursuant hereto or thereto, and the
indemnification obligations of the Ceding Companies, HealthMarkets and the
Reinsurer with respect thereto, shall survive for a period of eighteen
(18) months following the Closing Date; provided, however, that the
representations and warranties made by the Ceding Companies, HealthMarkets and
the Reinsurer in Sections 3.1(a), 3.1(b), 3.10, 3.11, 4.1, 4.2, 4.3, 5.1 and 5.8
shall survive indefinitely, and the representations and warranties of the Ceding
Companies and HealthMarkets with respect to Taxes in Sections 3.5 and 4.2 shall
survive until the expiration of any statute of limitations applicable to the
Taxes at issue. Notwithstanding the foregoing, any representation or warranty,
and the indemnification obligations with respect thereto, that would otherwise
terminate in accordance with this Section 10.6 shall continue to survive, if
notice of a claim shall have been timely given under Section 10.3 on or prior to
the date such representation or warranty would otherwise expire, until such
claim has been satisfied or otherwise resolved as provided in this Agreement.
All covenants and agreements made by the parties to the extent that the
foregoing, by their express terms, are to have effect or be performed after the
Closing Date, shall survive the Closing in accordance with their terms.

57



--------------------------------------------------------------------------------



 



     10.7 Exclusive Remedy. Except with respect to intentional fraud, from and
after the Closing, the sole and exclusive remedy for any breach or failure to be
true and correct, or alleged breach or failure to be true and correct, of any
representation or warranty or any covenant or agreement in this Agreement, shall
be indemnification in accordance with this Article X. Notwithstanding the
foregoing, this Section 10.7 shall not limit the rights of the parties to seek
equitable remedies (including specific performance or injunctive relief).
ARTICLE XI
TERMINATION
     11.1 Termination. This Agreement may be terminated as provided in this
Section 11.1.
     11.1.1. This Agreement may be terminated at any time before the Closing, by
mutual written agreement of the Ceding Companies, HealthMarkets and the
Reinsurer.
     11.1.2. The Reinsurer may terminate this Agreement at any time prior to
Closing for material breach by the Ceding Companies or HealthMarkets of any of
the terms or conditions of this Agreement or for failure of any condition to
Closing, the satisfaction of which is solely within the control of the Ceding
Companies or HealthMarkets; provided, however, that the Ceding Companies and
HealthMarkets shall have twenty (20) business days to cure such breach or
satisfy such condition after receipt of proper written notice by the Ceding
Companies and HealthMarkets from the Reinsurer.
     11.1.3. The Ceding Companies and HealthMarkets may terminate this Agreement
at any time prior to Closing for material breach by the Reinsurer of any of the
terms or conditions of this Agreement or for failure of any condition to
Closing, the satisfaction of which is solely within the Reinsurer’s control;
provided, however, that the Reinsurer shall have twenty (20) business days to
cure such breach or satisfy such condition after receipt of proper written
notice by the Reinsurer from the Companies and HealthMarkets.
     11.1.4. Either the Ceding Companies and HealthMarkets or the Reinsurer may
terminate this Agreement at any time prior to Closing for failure of any
condition to Closing, the satisfaction of which is not within either the Ceding
Companies’, HealthMarkets’ or the Reinsurer’s control, or otherwise chargeable
to any act or omission to act on the part of either party.
     11.1.5. Either the Ceding Companies and HealthMarkets or the Reinsurer may
terminate this Agreement if Closing hereunder has not occurred by November 30,
2008, unless the failure of Closing to occur by such date arises out of, or
results from, a material breach of this Agreement by the party seeking to
terminate this Agreement; provided, however, that if Closing has not occurred
due to the lack of

58



--------------------------------------------------------------------------------



 



receiving all Required Closing Date Approvals, the parties shall extend the
Closing Date an additional sixty (60) days.
     11.2 Effect of Termination. If this Agreement is terminated pursuant to
Sections 11.1.1, 11.1.4 or 11.1.5, this Agreement will forthwith become null and
void, and there will be no liability on the part of the Ceding Companies,
HealthMarkets or the Reinsurer to the other hereunder. In the event of
termination under Sections 11.1.2 or 11.1.3, the parties shall be deemed to have
reserved all of their respective rights and remedies hereunder and at law or in
equity.
ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 Notice. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) received by the receiving party if mailed via United
States registered or certified mail, return receipt requested, (b) received by
the receiving party if mailed by United States overnight express mail, (c) sent
by facsimile or telecopy machine, followed by confirmation mailed by United
States first-class mail or overnight express mail, or (d) delivered in person or
by commercial courier, in each case to the parties at the following addresses:
If to the Ceding Companies or to HealthMarkets, to:
HealthMarkets, LLC
9151 Boulevard 26
North Richland Hills, TX 76180
Attention: General Counsel
FAX No.: (817) 255-5391
With a copy to (which shall not constitute notice):
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos Street, 1500 Austin Centre
Austin, Texas 78701
Attention: David D. Knoll, Esquire
FAX No.: (512) 708-8777
If to the Reinsurer, to:
Wilton Reassurance Company
187 Danbury Rd.
Riverview Building, Third Floor
Wilton, Connecticut 06897-4122
Attention: Chief Executive Officer
FAX No.: (203) 762-4445

59



--------------------------------------------------------------------------------



 



With a copy to (which shall not constitute notice):
David A. Massey
Sutherland Asbill & Brennan LLP
1275 Pennsylvania Avenue, NW
Washington, DC 20004-2415
FAX No.: 202-637-3593
Either party may change the names or addresses where notice is to be given by
providing notice to the other party of such change in accordance with this
Section 12.1.
     12.2 Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto including without limitation the Ancillary Agreements, constitutes the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof, and supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof, which are merged with and
into this Agreement.
     12.3 Assignment. This Agreement shall not be assigned by any of the parties
hereto without the prior written approval of the other parties; provided however
that: (i) the Ceding Companies may, without the consent of the Reinsurer:
(A) designate one of the Ceding Companies to provide the Transition Services on
behalf of all of the Ceding Companies; or (B) designate another Affiliate of
HealthMarkets to provide the Transition Services on behalf of all of the Ceding
Companies so long as such Affiliate is the entity principally responsible for
servicing the insurance business of the Ceding Companies and employing the
personnel involved in such servicing; and (ii) the Reinsurer may assign its
rights and obligations hereunder relating to the purchase of the Transferred
Companies to one or more of its Affiliates existing as of the date hereof.
     12.4 Waivers and Amendments. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion will not be deemed to be a waiver of the same or
any other term or condition on a future occasion. This Agreement may be modified
or amended only by a writing duly executed by an executive officer of each
Ceding Company, HealthMarkets and the Reinsurer, respectively.
     12.5 No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the Ceding Companies,
HealthMarkets and the Reinsurer and their permitted successors and assigns, and
it is not the intention of the parties to confer rights as a third-party
beneficiary to this Agreement upon any other person.
     12.6 Public Announcements. At all times at or before the Closing, the
Ceding Companies, HealthMarkets and the Reinsurer will each consult with the
other before issuing or making any reports, statements or releases to the public
with respect to this Agreement or the transactions contemplated hereby and will
use good faith efforts to obtain the other party’s approval of the form, content
and timing of any public report,

60



--------------------------------------------------------------------------------



 



statement or release to be made solely on behalf of a party. If the Ceding
Companies, HealthMarkets and the Reinsurer are unable to agree upon or approve
the form, content and timing of any such public report, statement or release and
such report, statement or release is, in the opinion of legal counsel to the
party wishing to issue or make such report, statement or release, required by
Applicable Law or by legal disclosure obligations, then such party may make or
issue the legally required report, statement or release.
     12.7 Confidentiality. Each of the Ceding Companies, HealthMarkets and the
Reinsurer will hold, and will cause its respective officers, directors,
employees, agents, consultants, attorneys and other representatives to hold, in
strict confidence, unless compelled to disclose by judicial or administrative
process (including, without limitation, in connection with obtaining any
Required Closing Date Approval) or by other requirements of Applicable Law
(provided, however, that such disclosure shall be limited only to the extent
that it is required by regulatory authorities or to satisfy such legal process,
and the party having such obligation of disclosure notifies the other party of
such process in a timely fashion sufficient to allow the party whose
Confidential Information is the subject of such disclosure to take appropriate
legal action to quash or limit such disclosure), all confidential documents and
confidential information concerning the other party furnished to it by the other
party or such other party’s officers, directors, employees, agents, consultants,
attorneys or representatives in connection with this Agreement or the
transactions contemplated hereby (“Confidential Information”), except to the
extent that such documents or information can be shown to have been
(a) previously lawfully known by the party receiving such documents or
information, (b) in the public domain through no fault of the receiving party,
or later acquired by the receiving party from other sources not themselves bound
by, and in breach of, a confidentiality agreement. Neither the Ceding Companies
and HealthMarkets nor the Reinsurer will disclose or otherwise provide any such
Confidential Information to any other person, except to that party’s respective
auditors, actuaries, attorneys, financial advisors and other consultants who
need access to such Confidential Information in connection with this Agreement
and the transactions contemplated herein. Each of the Ceding Companies and
HealthMarkets and the Reinsurer will be responsible for any breach of the terms
of this Section 12.7 by its respective officers, directors, employees, agents,
consultants, attorneys and other representatives. If this Agreement is
terminated pursuant to Article XI, each of the parties will return to the other
party all Confidential Information furnished to that party by the other party,
and retrieve and destroy all copies of such Confidential Information distributed
to any other person.
     12.8 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law doctrine.
     12.9 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which shall constitute one and the
same instrument.

61



--------------------------------------------------------------------------------



 



     12.10 Headings. The headings in this Agreement (other than those in
Article I) have been inserted for convenience and do not constitute matter to be
construed or interpreted in connection with this Agreement.
     12.11 Exhibits/Schedules. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any matter or item disclosed on one Schedule shall be deemed to have
been disclosed on each other Schedule for which it is readily apparent that the
information in such Schedule is responsive notwithstanding any reference to a
specific Schedule. Disclosure of any item on any Schedule shall not constitute
an admission or indication that such item or matter is material or would have a
Material Adverse Effect. No disclosure on a Schedule relating to (i) a possible
breach or violation of any contract, Applicable Law or order shall be construed
as an admission or indication that breach or violation exists or has actually
occurred or (ii) a required consent shall be construed as an admission or
indication that such consent is required in connection with the transactions
contemplated hereby. Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein shall be defined as set forth in this Agreement.
     12.12 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Applicable Law or
if determined by a court of competent jurisdiction to be unenforceable, and if
the rights or obligations of the Companies, HealthMarkets or the Reinsurer under
this Agreement will not be materially and adversely affected thereby, such
provision shall be fully severable, and this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
[Remainder of page intentionally left blank signature pages follow.]

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
___ day of                     , 2008.

                  HEALTHMARKETS, LLC    
 
           
 
  By:   HEALTHMARKETS, INC., its sole member    
 
           
 
  By:        
 
     
 
Name: David W. Fields
Title: President and Chief Operating Officer    
 
                THE CHESAPEAKE LIFE INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
David W. Fields
Title: President and Chief Executive Officer    
 
                THE MEGA LIFE AND HEALTH INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
David W. Fields
Title: President and Chief Executive Officer    

63



--------------------------------------------------------------------------------



 



                  MID-WEST NATIONAL LIFE INSURANCE
COMPANY OF TENNESSEE    
 
           
 
  By:        
 
     
 
David W. Fields
Title: President and Chief Executive Officer    
 
                WILTON REASSURANCE COMPANY    
 
           
 
  By:        
 
     
 
   
 
      Title: Chief Executive Officer    

64



--------------------------------------------------------------------------------



 



EXHIBIT A
COINSURANCE AGREEMENT
between
THE CHESAPEAKE LIFE INSURANCE COMPANY
(Ceding Company)
and
WILTON REASSURANCE COMPANY
(Reinsurer)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITION OF TERMS
    1  
1.1 Administrative Services
    1  
1.2 Agreement
    1  
1.3 Applicable Law
    1  
1.4 Appraisal Rate
    1  
1.5 Ceding Company Indemnified Parties
    2  
1.6 Ceding Company Infrastructure
    2  
1.7 Closing
    2  
1.8 Closing Date
    2  
1.9 Code
    2  
1.10 Coinsurance Effective Date
    2  
1.11 Coinsured Policy
    2  
1.12 Dedicated Agent Commission Schedules
    2  
1.13 Dedicated Agent Commission Payments
    2  
1.14 Dispute Notice
    2  
1.15 Estimated Settlement Amount
    2  
1.16 Excluded Liabilities
    2  
1.17 Existing Reinsurance Agreements
    3  
1.18 Extra Contractual Liabilities
    3  
1.19 Final Settlement Amount
    4  
1.20 Funds Withheld Account
    4  
1.21 Governmental Authority
    4  
1.22 Insurance Liabilities
    4  
1.23 Legal Proceedings
    4  
1.24 New Policies
    4  
1.25 Non-Guaranteed Elements
    4  
1.26 Policies
    4  
1.27 Policyholder
    4  
1.28 Post-Effective Date Accounting
    4  
1.29 Producer
    4  
1.30 Producer Agreement
    4  
1.31 Producer Payments
    4  
1.32 Proposed Settlement Amount
    4  
1.33 Purchase Price
    4  
1.34 Qualified United States Financial Institution
    4  
1.35 RBC Ratio
    4  
1.36 Reconciliation Amount
    4  
1.37 Regulation
    4  
1.38 Reinsurer Indemnified Parties
    4  
1.39 Required Trust Balance
    4  
1.40 Service Fee
    4  
1.41 Settlement Amount
    4  
1.42 Statutory Reserves and Liabilities
    4  
1.43 Taxes
    4  

i



--------------------------------------------------------------------------------



 



         
1.44 Transition Date
    4  
1.45 Transition Period
    4  
1.46 Transition Services
    4  
1.47 Trust Account
    4  
1.48 Trust Agreement
    4  
1.49 Trustee
    4  
 
       
ARTICLE II BASIS OF COINSURANCE
    4  
2.1 Coinsurance
    4  
2.2 Duration of Coinsurance; Recapture
    4  
2.3 Existing Reinsurance Agreements
    4  
2.4 Parties to Coinsurance
    4  
 
       
ARTICLE III CLOSING AND CONSIDERATION
    4  
3.1 Settlement Amount
    4  
3.2 Post Coinsurance Effective Date Accounting
    4  
3.3 Books and Records
    4  
 
       
ARTICLE IV UNDERTAKINGS OF THE REINSURER FOLLOWING CLOSING
    4  
4.1 Administration of Coinsured Policies
    4  
4.2 Transition Period
    4  
4.3 Premium Payments, Negotiation of Checks
    4  
4.4 Notice to Policyholders
    4  
4.5 Notice of Excluded Liability Claims
    4  
4.6 Producer Payments
    4  
4.7 Reserves
    4  
4.8 Reserve Credits; Security
    4  
4.9 Premium Taxes
    4  
4.10 Guaranty Fund Assessments
    4  
4.11 Quarterly Reports
    4  
4.12 License
    4  
4.13 Audit
    4  
 
       
ARTICLE V UNDERTAKINGS OF CEDING COMPANY FOLLOWING CLOSING
    4  
 
       
5.1 Transition Services
    4  
5.2 Service Fee
    4  
5.3 New Policies
    4  
 
       
ARTICLE VI INDEMNIFICATION
    4  
6.1 Indemnification by the Ceding Company
    4  
6.2 Indemnification by the Reinsurer
    4  
6.3 Extra Contractual Liabilities
    4  
6.4 Indemnification and Arbitration Procedures
    4  
6.5 Cooperation
    4  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VII INSOLVENCY
    4  
7.1 Payment of Benefits under an Insolvency
    4  
7.2 Required Notice of and Defense against Claims
    4  
ARTICLE VIII PRIVACY RIGHTS
    4  
8.1 Compliance with Laws
    4  
8.2 USA Patriot Act
    4  
8.3 Gramm-Leach-Bliley Act
    4  
8.4 Health Insurance Portability and Accountability Act of 1996 (the “HIPAA”)
    4  
8.5 Privacy Practices
    4  
 
       
ARTICLE IX GENERAL PROVISIONS
    4  
9.1 Regulatory Complaints and Proceedings
    4  
9.2 Legal Proceedings
    4  
9.3 Notice to Reinsurer
    4  
9.4 Final Authority
    4  
9.5 Notice Generally
    4  
9.6 Confidentiality
    4  
9.7 Misunderstandings and Oversights
    4  
9.8 Reinstatements
    4  
9.9 Entire Agreement
    4  
9.10 Waivers and Amendments
    4  
9.11 No Third Party Beneficiaries
    4  
9.12 Assignment; Subcontractors
    4  
9.13 Governing Law
    4  
9.14 Counterparts
    4  
9.15 Severability
    4  
9.16 Exhibits and Paragraph Headings
    4  
9.17 Tax Provisions
    4  
9.18 Student Loans
    4  

iii



--------------------------------------------------------------------------------



 



COINSURANCE AGREEMENT
          THIS COINSURANCE AGREEMENT (the “Agreement”) dated
                                         2008, is made and entered into by and
between THE CHESAPEAKE LIFE INSURANCE COMPANY, an Oklahoma stock life insurance
company (hereinafter referred to as the “Ceding Company”) and WILTON REASSURANCE
COMPANY, a Minnesota stock life insurance company (hereinafter referred to as
the “Reinsurer”).
          WHEREAS, the Ceding Company has issued or assumed certain insurance
Policies (as defined herein), which are identified by policy form number and/or
plan code at Schedule 1.26 hereto; and
          WHEREAS, the Ceding Company and the Reinsurer have entered into a
certain Agreement for Reinsurance and Purchase and Sale of Assets dated as of
June 12, 2008 (the “Master Agreement”), a copy of which is attached as Exhibit A
hereto, pursuant to which the Ceding Company and the Reinsurer have mutually
agreed to enter into this Agreement under which the Ceding Company desires to
cede or retrocede its Insurance Liabilities (as defined below) under the
Policies to the Reinsurer on a one hundred percent (100%) quota share
reinsurance basis, and the Reinsurer desires to provide indemnity reinsurance of
such Insurance Liabilities on the terms and conditions stated herein;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, and in reliance upon the representations, warranties,
conditions and covenants contained herein and in the Master Agreement, and
intending to be legally bound hereby, the Ceding Company and the Reinsurer
hereby agree as follows:
ARTICLE I
DEFINITION OF TERMS
          Capitalized terms used and not otherwise defined herein shall have the
meaning given in the Master Agreement. Other capitalized terms used herein shall
have the meaning given below.
     1.1 Administrative Services. The services to be provided by the Reinsurer
in connection with the Coinsured Policies as set forth in Section 4.1.
     1.2 Agreement. This Coinsurance Agreement between Ceding Company and
Reinsurer.
     1.3 Applicable Law. Any domestic or foreign federal, state or local
statute, law, ordinance, code or common law or any rules, regulations, publicly
available administrative interpretations, or orders issued by any Governmental
Authority pursuant to any of the foregoing, and any order, writ, injunction,
directive, administrative interpretation, judgment or decree applicable to a
Person or such Person’s business, subsidiaries, properties, assets, officers,
directors, employees or agents.
     1.4 Appraisal Rate. 5.75% per annum based on a 365-day year.





--------------------------------------------------------------------------------



 



     1.5 Ceding Company Indemnified Parties. As defined in Section 6.2 of this
Agreement.
     1.6 Ceding Company Infrastructure. As defined in Section 4.2 of this
Agreement.
     1.7 Closing. The closing of the transactions contemplated in Article III of
this Agreement, including the payment of the Purchase Price and the transfer of
the Estimated Settlement Amount which shall take place at the offices of
HealthMarkets, LLC, 9151 Boulevard 26, North Richland Hills, Texas 76180, unless
the parties agree to close by facsimile transmission and wire transfer.
     1.8 Closing Date. As defined in the Master Agreement.
     1.9 Code. As defined in Section 9.17 of this Agreement.
     1.10 Coinsurance Effective Date. The date upon which the coinsurance of the
Policies by the Reinsurer under the terms of this Agreement shall be effective,
which shall be 12:01 a.m. Central time, on July 1, 2008.
     1.11 Coinsured Policy. Each Policy reinsured by the Reinsurer under this
Agreement.
     1.12 Dedicated Agent Commission Schedules. The commission fee schedules
setting forth amounts payable to Producers in the Ceding Company’s UGA
Association Field Services and Cornerstone America divisions. Complete and
accurate copies of the Dedicated Agent Commission Schedules are attached as
Schedule 1.12 hereof.
     1.13 Dedicated Agent Commission Payments. Payments pursuant to the
Dedicated Agent Commission Schedules with respect to the Coinsured Policies,
subject to any offsets to which the Ceding Company is entitled with respect to
any such payments.
     1.14 Dispute Notice. As defined in Section 3.1(c) of this Agreement.
     1.15 Estimated Settlement Amount. As defined in Section 3.1(a) of this
Agreement.
     1.16 Excluded Liabilities. Any claim or liability under, in connection with
or with respect to the Policies, for:
     (a) premium Taxes, including any litigation or expenses concerning premium
Taxes, to the extent arising with respect to premiums collected on the Coinsured
Policies attributable to all periods before the Coinsurance Effective Date,
and/or to the extent based upon assessments relating to all periods prior to the
Coinsurance Effective Date, and all other Tax liabilities arising out of or
relating to the Coinsured Policies other than premium Taxes;
     (b) any liability or other obligation in connection with participation by
the Ceding Company, whether voluntary or involuntary, in any guaranty fund or
other residual market mechanism established or governed by any state or
jurisdiction to the extent arising with respect to premiums attributable to all
periods prior to the
COINSURANCE AGREEMENT

2



--------------------------------------------------------------------------------



 



Coinsurance Effective Date and/or to the extent based upon regulatory fines or
assessments relating to all periods prior to the Coinsurance Effective Date;
     (c) Extra Contractual Liabilities, and any related attorneys’ fees and
expenses, that are based upon, relate to or arise out of any act, error or
omission of the Ceding Company or any of its officers, directors, agents, or
employees, whether intentional or otherwise, (but excluding any act, error or
omission of any Producer solely in connection with New Policies or any other act
or omission of any Producer at the Reinsurer’s written request), including,
without limitation, any such act, omission or error of the Ceding Company or its
designated Affiliate, or any of their respective officers, directors, agents or
employees in performing its obligations during the Transition Period, unless
such act, omission or error was at the written direction of the Reinsurer or
otherwise ratified by the Reinsurer;
     (d) escheat liabilities for checks issued by the Ceding Company for all
periods prior to the Coinsurance Effective Date;
     (e) all Producer Payments to the extent attributable to premiums collected
under the Coinsured Policies in all periods prior to the Coinsurance Effective
Date;
     (f) all liabilities relating to legal proceedings against the Ceding
Company in connection with the Coinsured Policies that are identified or
required to be identified on Schedule 3.9 of the Master Agreement;
     (g) Any change made in the Non-Guaranteed Elements of the Coinsured
Policies not attributable to a written direction or request of an officer of the
Reinsurer under this Agreement; and
     (h) Any obligation to make any student loan pursuant to the requirements of
any Policy the making of which would cause the aggregate par value of such loans
made following the Coinsurance Effective Date by or on behalf of MEGA Life and
Mid-West to exceed $10,000,000.00. [Note to draft: This section will only will
appear in the MEGA and Mid-West coinsurance agreements, not the Chesapeake
coinsurance agreement.]
     1.17 Existing Reinsurance Agreements. All contracts, agreements and
treaties of reinsurance between the Ceding Company and any third-party reinsurer
(whether affiliated or not) that (i) are in force and effect as of the
Coinsurance Effective Date and (ii) cover any risks associated with the
Policies. For the avoidance of doubt, any Existing Reinsurance Agreement novated
to the Reinsurer in accordance with Section 6.3 of the Master Agreement shall,
on the effective date of such novation, cease to be an Existing Reinsurance
Agreement.
     1.18 Extra Contractual Liabilities. All liabilities and obligations, (other
than those arising under the express terms and conditions of the Policies)
whether to Policyholders, Governmental Authorities or any other Person, which
liabilities and obligations shall include any liability for punitive, exemplary,
special or any other form of extra contractual damages relating
COINSURANCE AGREEMENT

3



--------------------------------------------------------------------------------



 



to the Policies which arise from any act, error or omission, whether or not
intentional, in bad faith or otherwise, including, without limitation, any act,
error or omission relating to (i) the marketing, underwriting, production,
issuance, cancellation or administration of the Policies, (ii) the
investigation, defense, trial, settlement or handling of claims, benefits or
payments arising out of or relating to the Policies, or (iii) the failure to pay
or the delay in payment of benefits, claims or any other amounts due or alleged
to be due under or in connection with the Policies.
     1.19 Final Settlement Amount. As defined in Section 3.1(c) of this
Agreement.
     1.20 Funds Withheld Account. As defined in Section 4.8.4 of this Agreement.
     1.21 Governmental Authority. Any federal, state or local governmental or
regulatory authority, agency, commission, court or other legislative, executive
or judicial governmental authority.
     1.22 Insurance Liabilities. The following liabilities and obligations
arising under or related to the Coinsured Policies, other than Excluded
Liabilities:
     (a) all gross liabilities and obligations arising prior to or after the
Coinsurance Effective Date under the terms of the Coinsured Policies, including
(i) any right to purchase additional coverage, (ii) any obligation to fund loans
in accordance with the terms of the Policies (which obligation may be satisfied
by causing an Affiliate of the Reinsurer to, directly or indirectly, fund such
loans) and (iii) obligations arising under legal or regulatory requirements,
including all such liabilities relating to actions, suits or claims instituted
at or after the Coinsurance Effective Date by a Policyholder or beneficiary of a
Coinsured Policy under the terms of a Coinsured Policy.
     (b) Extra Contractual Liabilities, and any related attorneys’ fees and
expenses, that are based upon, relate to or arise out of any act, error or
omission of the Reinsurer or any of its officers, directors, agents or
employees, whether intentional or otherwise, including without limitation any
written direction given by the Reinsurer under Sections 2.1.4 or 4.6 hereof, and
including any Producer’s act, error or omission solely in connection with the
producing of New Policies or other actions or omission of any Producer at the
Reinsurer’s written request;
     (c) all premium Taxes, to the extent arising with respect to premiums
attributable to periods on or after the Coinsurance Effective Date, and/or to
the extent based upon assessments arising relating to periods on or after the
Coinsurance Effective Date;
     (d) any assessment amount in connection with participation by the Ceding
Company, whether voluntary or involuntary, in any guaranty fund or other
residual market mechanism established or governed by any state or jurisdiction
to the extent arising with respect to premiums attributable to periods on or
after the Coinsurance Effective Date and/or to the extent based upon regulatory
fines or assessments relating to periods on or after the Coinsurance Effective
Date;
COINSURANCE AGREEMENT

4



--------------------------------------------------------------------------------



 



     (e) escheat liabilities for checks issued by the Reinsurer on or after the
Coinsurance Effective Date;
     (f) all Producer Payments to the extent attributable to premiums collected
under the Coinsured Policies for all periods on or after the Coinsurance
Effective Date; and
     (g) all liabilities for amounts payable on or after the Coinsurance
Effective Date for returns or refunds of premiums under the Coinsured Policies.
     1.23 Legal Proceedings. As defined in Section 9.2(a) of this Agreement.
     1.24 New Policies. Policies issued by the Ceding Company following the
Coinsurance Effective Date pursuant to Section 5.3 of this Agreement.
     1.25 Non-Guaranteed Elements. All cost of insurance charges, loads and
expense charges, credited interest rates, Policy loan interest rates and other
loan terms, mortality and expense charges, administrative expense risk charges,
variable premium rates and variable paid-up amounts, each as applicable under
the Coinsured Policies; provided, that for the purposes of this Agreement
Non-Guaranteed Elements shall exclude, solely in the case of student loans
issued under the terms of any of the Coinsured Policies, the terms of any such
loans that will not be funded by the Reinsurer as a result of the limitations in
Section 1.16(h) and 9.18(a) hereof.
     1.26 Policies. All of those insurance policy contracts issued or assumed by
the Ceding Company and contracts of assumed reinsurance that are (i)(A)
identified by policy form number and/or plan code and policy count or otherwise
on Schedule 1.26 hereto, with exceptions noted thereon, and (B) in force and
effect as of the Coinsurance Effective Date, and (ii) the New Policies. On the
Closing Date, the Ceding Company will provide the Reinsurer with a bordereau
listing of the Policies as of the Closing Date, by policy number, in electronic
format.
     1.27 Policyholder. Any individual or entity which (i) is the owner of a
Policy or which has the right to terminate or lapse the Policy, effect changes
of beneficiary, coverage limits, add or terminate persons covered under such
Policy or direct any other policy changes in such Policy or (ii) in the case of
a Policy that is an assumed reinsurance contract, the ceding company thereunder.
     1.28 Post-Effective Date Accounting. As defined in Section 3.2 of this
Agreement.
     1.29 Producer. Any agent, broker, representative, or subagent of any person
who is contractually entitled to receive any compensation for the solicitation,
sale, marketing, production or servicing of any of the Policies.
     1.30 Producer Agreement. Any written agreement, contract, understanding or
arrangement between the Ceding Company (or any agent of the Ceding Company) and
any Producer, including any assignment of commissions or compensation
thereunder, relating to the solicitation, sale, marketing, production or
servicing of any of the Policies issued through NEAT
COINSURANCE AGREEMENT

5



--------------------------------------------------------------------------------



 



Management Group, Life Professionals Reinsurance Holding Company, LLC, or any
other agreement with a Producer, in each case listed on Schedule 3.7 of the
Master Agreement.
     1.31 Producer Payments. Any expense allowance, commission, override
commission, service fee or other compensation payable by any Ceding Company to a
Producer pursuant to (i) a Producer Agreement, (ii) the Dedicated Agent
Commission Schedules, or (iii) any other commission schedule listed on
Schedule 3.7 of the Master Agreement, subject to any offsets to which the Ceding
Company is entitled with respect to any such payments.
     1.32 Proposed Settlement Amount. As defined in Section 3.1(c) of this
Agreement.
     1.33 Purchase Price. The ceding allowance or purchase price payable by the
Reinsurer to the Ceding Company in connection with the reinsurance of the
Policies under this Agreement. The Purchase Price shall be                     
Dollars ($                    .00) plus interest thereon at the Appraisal Rate
from the Coinsurance Effective Date to but excluding the Closing Date and shall
be credited to the Ceding Company as a reduction in the amount that would
otherwise be payable by the Ceding Company to the Reinsurer at Closing as
reflected in Section 3.1 of this Agreement.
     1.34 Qualified United States Financial Institution. An institution that:
(a) is organized or, in the case of a United States office of a foreign banking
organization, licensed under the laws of the United States, or any state thereof
and has been granted the authority to operate with fiduciary powers; and (b) is
regulated, supervised, and examined by United States federal or state
authorities having regulatory authority over banks and trust companies.
     1.35 RBC Ratio. The ratio, as of the date of determination, of an insurer’s
“total adjusted capital” over its “authorized control level” of risk-based
capital as such terms are defined and prescribed by requirements promulgated by
the National Association of Insurance Commissioners and regulations adopted by
the insurance regulatory authorities in the Reinsurer’s and Ceding Company’s
state of domicile which are in effect as of the date hereof, calculated as of
the end of each calendar quarter, and using reserving methodologies and asset
classifications that are in accordance with generally accepted statutory
accounting principles and practices required or permitted by the National
Association of Insurance Commissioners and the insurance regulatory authorities
in the Reinsurer’s state of domicile, consistently applied throughout the
specified period and in the immediately prior comparable period. When an RBC
Ratio is calculated for any period that is not based on data contained in the
annual financial statement of the Reinsurer, “premium” (as defined in the
instructions for preparing the RBC Ratio as promulgated by the National
Association of Insurance Commissioners) for such year-to-date period will be
reasonably estimated and annualized wherever required in such calculation.
     1.36 Reconciliation Amount. As defined in Section 3.1(d) of this Agreement.
     1.37 Regulation. As defined in Section 9.17 of this Agreement.
     1.38 Reinsurer Indemnified Parties. As defined in Section 6.1 of this
Agreement.
     1.39 Required Trust Balance. As defined in Section 4.8 of this Agreement.
COINSURANCE AGREEMENT

6



--------------------------------------------------------------------------------



 



     1.40 Service Fee. As defined in Section 5.2 of this Agreement.
     1.41 Settlement Amount. The amount of the initial premium payment to be
made at Closing by the Ceding Company to the Reinsurer in consideration of the
coinsurance of the Policies under this Agreement, which shall be in an amount
calculated pursuant to Schedule 3.1 attached hereto and made a part hereof.
     1.42 Statutory Reserves and Liabilities. The sum of all of the reserves,
deposit fund liabilities (i.e., pre-paid premium, death benefits left on
deposit) and liabilities maintained by the Ceding Company for or in respect of
the Coinsured Policies, including liabilities for dividends and coupons which
are required under (a) the terms of the Coinsured Policies and (b) the reserve
requirements, statutory accounting rules and actuarial principles applicable to
the Ceding Company under the laws of its state of domicile, and consistent with
the methodologies and assumptions used by the Ceding Company in calculating
reserves and liabilities for the Coinsured Policies on its latest annual
statutory financial statements filed with the insurance regulatory authority in
its state of domicile. Except as otherwise specifically provided herein or on
Schedule 3.1, Statutory Reserves and Liabilities shall be net of amounts for
which the Ceding Company is able to take statutory reserve credit for ceded
reinsurance under the Existing Reinsurance Agreements.
     1.43 Taxes. All forms of taxation, whether of the United States or
elsewhere and whether imposed by a local, municipal, state, federal, foreign or
other body or instrumentality, related to the Coinsured Policies, including,
without limitation, premium taxes, together with any related interest, penalties
and additional amounts imposed by any taxing authority.
     1.44 Transition Date. The date upon which the Transition Period will end
which shall be a date, not later than the first anniversary of the Closing Date,
upon which the Reinsurer shall specify in a written notice delivered to the
Ceding Company at least thirty (30) days in advance, specifying the date as of
which the Reinsurer shall undertake to provide all Administrative Services under
the terms and provisions of Section 4.1 of this Agreement without the need for
any further Transition Services.
     1.45 Transition Period. The period commencing on the Closing Date and
ending on the Transition Date.
     1.46 Transition Services. The services to be provided by the Ceding
Company, or a designated Affiliate of the Ceding Company, to the Reinsurer
during the Transition Period, as set forth on Schedule 5.1.
     1.47 Trust Account. The reinsurance trust account that may be established
pursuant to Section 4.8 of this Agreement.
     1.48 Trust Agreement. The trust agreement that may be entered into between
the Reinsurer, the Ceding Company and the Trustee pursuant to Section 4.8 of
this Agreement.
     1.49 Trustee. The trustee of the Trust Account that may be established
pursuant to Section 4.8 of this Agreement.
COINSURANCE AGREEMENT

7



--------------------------------------------------------------------------------



 



ARTICLE II
BASIS OF COINSURANCE
     2.1 Coinsurance. Subject to the terms and conditions of this Agreement,
effective as of the Coinsurance Effective Date, the Ceding Company hereby cedes
or retrocedes to the Reinsurer and the Reinsurer hereby accepts reinsurance and
coinsures on a one hundred percent (100%) quota share basis the Ceding Company’s
Insurance Liabilities under the Policies, by means of indemnity reinsurance.
Subject to Section 2.1.4, the Ceding Company and the Reinsurer mutually agree
that the Ceding Company will act at the Reinsurer’s written direction (and shall
not act without such direction) in exercising all contractual rights and
privileges of the Ceding Company under the Coinsured Policies, including,
without limitation, Non-Guaranteed Elements, in accordance with the terms,
provisions and conditions of such Coinsured Policies. The Reinsurer agrees to be
responsible for one hundred percent (100%) of the Statutory Reserves and
Liabilities applicable to Insurance Liabilities with respect to the Coinsured
Policies, and shall be fully responsible, at its sole expense, for
administration of the Coinsured Policies in all respects in the name, and on
behalf, of the Ceding Company in accordance with the terms and conditions of
Article IV of this Agreement.
     (a) In no event shall such coinsurance with respect to a particular Policy
be in force and binding unless such underlying Policy as issued by the Ceding
Company is in force and binding or has lapsed but would be entitled to
reinstatement by its terms as of the Coinsurance Effective Date.
     (b) With respect to each of the Coinsured Policies, the amount of
coinsurance hereunder shall be maintained in force without reduction so long as
the Coinsured Policy remains in force without reduction. If there is a reduction
with respect to a Coinsured Policy, the Reinsurer’s liability with respect
thereto shall be equally reduced. All coinsurance for which the Reinsurer is
liable hereunder shall be subject to the same rates, terms, conditions,
limitations and restrictions as are contained in the Coinsured Policy.
     (c) On or after the Coinsurance Effective Date, the Reinsurer shall bear
and shall have responsibility for the adjudication and payment of all claims for
benefits arising under the Coinsured Policies (excluding any Excluded Liability)
on behalf of the Ceding Company.
     (d) The Ceding Company shall comply with any written directions from the
Reinsurer on all matters affecting the Reinsurer’s obligations with respect to
the Coinsured Policies.
     2.2 Duration of Coinsurance; Recapture. The coinsurance provided under this
Agreement shall remain continuously in force. The Coinsured Policies are not
eligible for recapture by the Ceding Company.
     2.3 Existing Reinsurance Agreements. The Reinsurer will reimburse the
Ceding Company for, or pay on behalf of the Ceding Company, all premiums and
other charges, if any,
COINSURANCE AGREEMENT

8



--------------------------------------------------------------------------------



 



under the Existing Reinsurance Agreements due for all periods on or after the
Coinsurance Effective Date. The Ceding Company shall not be entitled to, and
shall pay over to the Reinsurer all payments from the reinsurers under the
Existing Reinsurance Agreements received by the Ceding Company on and after the
Coinsurance Effective Date. The Reinsurer, on behalf of the Ceding Company, will
assume all responsibility for administration of the Existing Reinsurance
Agreements (in accordance with the terms thereof) at the same time as Reinsurer
assumes responsibility for the administration of such Coinsured Policies
pursuant to this Agreement. With the consent of the Reinsurer, the Ceding
Company may, and, at the Reinsurer’s reasonable request the Ceding Company
shall, exercise any right it may have to recapture risks now subject to the
Existing Reinsurance Agreements; provided that the Reinsurer shall reimburse the
Ceding Company for reasonable out of pocket costs incurred thereby in complying
with any such request by the Reinsurer, and the Ceding Company shall pay over to
the Reinsurer any amounts received from any third party reinsurer in connection
with any such recapture.
     2.4 Parties to Coinsurance. Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Coinsured Policy, and the Ceding Company shall be and remain
solely liable to such Policyholder under the Coinsured Policy.
ARTICLE III
CLOSING AND CONSIDERATION
     3.1 Settlement Amount.
     (a) No later than three (3) days prior to the Closing Date, the Ceding
Company shall provide to the Reinsurer its good faith estimate of the Settlement
Amount in the form of and calculated in accordance with Schedule 3.1, based upon
the life-only statutory financial statements of the Ceding Company as of the
Coinsurance Effective Date (the “Estimated Settlement Amount”) together with a
certification of the chief accounting officer of the Ceding Company certifying
that all items included in the Estimated Settlement Amount were calculated
(i) based on the Books and Records of the Ceding Company, (ii) in a manner
consistent with SAP and the methodologies utilized in preparing the Ceding
Company’s Statutory Statements and using the same methodologies as were used in
the preparation of the Life-Only Statutory Statements. On the Closing Date, the
Ceding Company agrees to pay the Reinsurer an amount, in cash, equal to the
Estimated Settlement Amount as set forth on Schedule 3.1, which shall be
remitted by the Ceding Company to the Reinsurer by wire transfer of immediately
available funds to an account designated by the Reinsurer. The Reinsurer shall
provide the Ceding Company with wire transfer instructions and bank routing
numbers for the payment of the Estimated Settlement Amount at least forty-eight
(48) hours prior to the Closing Date.
     (b) The Estimated Settlement Amount shall reflect the transfer by the
Ceding Company to the Reinsurer of all rights, title and interest in any and all
assets and all obligations arising out of liabilities identified on
Schedule 3.1.
COINSURANCE AGREEMENT

9



--------------------------------------------------------------------------------



 



     (c) Following Closing, the parties agree to make appropriate adjustments to
the Estimated Settlement Amount to reflect items that should have been included
in such calculation in accordance with Schedule 3.1 but were erroneously or
inadvertently omitted, included or miscalculated in determining the Estimated
Settlement Amount or which are reinstated after the Coinsurance Effective Date
and omitted in the calculation of the Estimated Settlement Amount as of the
Closing Date. Within sixty (60) days after the Closing Date, the Reinsurer shall
deliver to the Ceding Company its good faith calculation of the Settlement
Amount in the form of and calculated in accordance with Schedule 3.1 (the
“Proposed Settlement Amount”) based upon the data contained in the statutory
financial statements of the Ceding Company as of June 30, 2008 filed with the
insurance department of its state of domicile and reflecting any adjustments
pursuant to the first sentence of this Section 3.1(c), together with a
certification of the chief financial officer of the Reinsurer certifying that
all items included in the Proposed Settlement Amount were calculated (i) based
on the Books and Records, (ii) in a manner consistent with SAP and the
methodologies utilized in preparing the Ceding Company’s Statutory Statements
and the Estimated Settlement Amount, (iii) using the same methodologies as were
used in the preparation of the Life-Only Statutory Statements, and
(iv) specifying in reasonable detail the reasons for any differences between the
Reinsurer’s calculation of the Proposed Settlement Amount and the Estimated
Settlement Amount. The Ceding Company shall have sixty (60) days to review the
Reinsurer’s calculation of the Proposed Settlement Amount and the amounts set
forth therein, and provide written notice to the Reinsurer of any dispute
regarding the Reinsurer’s calculation of such amount, specifying the reasons
therefor in reasonable detail (a “Dispute Notice”). The Ceding Company and the
Reinsurer shall cooperate in good faith to resolve such dispute as promptly as
practicable and, upon such resolution, any adjustments to the calculation of any
amount contained in the Reinsurer’s calculation of the Proposed Settlement
Amount shall be made with the agreement of the Ceding Company and the Reinsurer.
If the Ceding Company and the Reinsurer are unable to resolve any such dispute
within thirty (30) days (or such longer period as the Ceding Company and the
Reinsurer shall mutually agree in writing) of the Ceding Company’s delivery of
such Dispute Notice, such dispute shall be resolved by the Independent
Accounting Firm, and such determination by the Independent Accounting Firm shall
be final and binding on the parties; provided that the Reinsurer and the Ceding
Company shall submit to the Independent Accounting Firm statements with respect
to their respective positions on disputed issues and will cooperate with the
Independent Accounting Firm by promptly providing any requested information. Any
expenses relating to the engagement of the Independent Accounting Firm in
respect of its services pursuant to this Section 3.1(c) shall be shared fifty
percent (50%) by the Reinsurer and fifty percent (50%) by the Ceding Company.
The Independent Accounting Firm shall be instructed to use reasonable best
efforts to perform its services within thirty days of submission by the
Reinsurer and the Ceding Company of their respective statements with respect to
the disputes and, in any case, as promptly as practicable after such submission.
If no Dispute Notice is timely delivered by the Ceding Company, the Reinsurer’s
calculation of the Proposed Settlement Amount shall be the “Final Settlement
Amount”. If a Dispute Notice is timely delivered by the Ceding Company, the
amount determined
COINSURANCE AGREEMENT

10



--------------------------------------------------------------------------------



 



pursuant to the resolution of such dispute in accordance with this
Section 3.1(c), shall be the “Final Settlement Amount”.
     (d) If there is a difference between the Final Settlement Amount and the
Estimated Settlement Amount (the “Reconciliation Amount”), the Reconciliation
Amount shall be paid by the Ceding Company to the Reinsurer, or refunded by the
Reinsurer to the Ceding Company, as the case may be, with interest thereon at
the Appraisal Rate from the Closing Date to the date the Reconciliation Amount
is paid, which shall be within ten (10) days the calculation of the Final
Settlement Amount is completed, or any disputes with respect to such calculation
have been resolved.
     3.2 Post Coinsurance Effective Date Accounting. Cash flows arising out of
the Policies between the Coinsurance Effective Date and the Closing Date,
together with interest on the Final Settlement Amount and on the cash flows of
the Business during such period, in each case calculated in accordance with
Schedule 3.2, shall be calculated in an accounting delivered by the Reinsurer to
the Company (the “Post-Effective Date Accounting”). The Post-Effective Date
Accounting will be in the form attached as Schedule 3.2. The Reinsurer shall
provide to the Ceding Company on a preliminary basis the calculation required by
this Section within thirty (30) days of the Closing. The Reinsurer shall have
until the sixtieth (60th) day following the Closing Date to submit its final
Post-Effective Date Accounting. The Post-Effective Date Accounting shall be
accompanied by a certification of the chief financial officer of the Reinsurer
that all items reflected in the Post-Effective Date Accounting were calculated
(i) in good faith by the Reinsurer for the period from Coinsurance Effective
Date to the Closing Date, (ii) based upon the Books and Records, and
(iii) consistent with past practices. The expense allowance to be included in
the Post-Effective Date Accounting will be the total amount of expenses the
Ceding Companies actually incurred, excluding costs incurred with respect to the
non-Transferred Employees, and excluding any severance payments or retention
bonuses, in the administration of the Policies during the period from the
Coinsurance Effective Date to the Closing Date. The Reinsurer agrees to supply
the Ceding Company with a copy of all computer runs, work papers and supporting
data used in preparing the Post-Effective Date Accounting. If the Post-Effective
Date Accounting reflects a balance due the Ceding Company, such balance shall be
paid by the Reinsurer to the Ceding Company in cash simultaneously with the
delivery of the Post-Effective Date Accounting. If the Post-Effective Date
Accounting reflects a balance due the Reinsurer, such balance shall be paid by
the Ceding Company to the Reinsurer in cash not later than three (3) Business
Days following its receipt of the Post-Effective Date Accounting. Any dispute
with respect to the Post-Effective Date Accounting shall be resolved by the
dispute resolution mechanism described in Section 3.1(c).
     3.3 Books and Records. On the Closing Date, the Ceding Company will
transfer the Books and Records relating to the Coinsured Policies to the
Reinsurer. The Reinsurer agrees that, on and after the Closing Date, and for
such period of time as may be required under the Reinsurer’s standard record
retention practices and procedures, and in accordance with Applicable Law, it
will maintain true and accurate books and records of all reinsurance hereunder,
including, without limitation, all such records as may pertain to the
Administrative Services described in Article IV. So long as any Coinsured
Policies are in force and subject to coinsurance hereunder pursuant to
Article II, the Reinsurer shall make available for inspection
COINSURANCE AGREEMENT

11



--------------------------------------------------------------------------------



 



and copying by the Ceding Company any financial or other books and records
pertaining to the Coinsured Policies that may reasonably be required by the
Ceding Company for financial statement preparation or any other reasonable
business purpose, as provided in Section 6.6 of the Master Agreement. For as
long as any Administrative Services are provided by the Reinsurer hereunder, the
Reinsurer shall maintain backup, business continuation and disaster recovery
plans similar to any such plans as are in effect by the Reinsurer on the date
hereof (or other substantially similar backup, business continuation and
disaster recovery plans).
ARTICLE IV
UNDERTAKINGS OF THE REINSURER FOLLOWING CLOSING
     4.1 Administration of Coinsured Policies. On and after the Closing Date,
and subject to the Transition Services to be provided by the Ceding Company, or
a designated Affiliate of the Ceding Company, to the Reinsurer during the
Transition Period, the Ceding Company hereby appoints the Reinsurer to provide,
and the Reinsurer shall undertake and provide to the Ceding Company, all
administrative services necessary with respect to the proper administration of
the Coinsured Policies, including, without limitation, the services described on
Schedule 4.1. Notwithstanding any other provision of this Agreement or
Schedule 4.1 to the contrary, the Ceding Company shall have the right to direct
the Reinsurer to perform any action necessary for the Coinsured Policies or the
administration thereof to comply with Applicable Law or to cease performing any
action that constitutes a violation of Applicable Law, provided, however, that
in no event will the Reinsurer be obligated to provide a service with respect to
the Coinsured Policies that would need to be provided by the Ceding Company,
even if the Coinsured Policies were no longer on its books provided, further,
that the administrative services to be provided by the Reinsurer with respect to
student loans issued pursuant to the terms of any Coinsured Policy shall be
limited as described in Section 9.18(b)(i) and Item number 15 in Schedule 4.1
under the circumstances described therein. Subject to the Transition Services to
be provided by the Ceding Company to the Reinsurer during the Transition Period,
(a) the Administrative Services shall be provided in all material respects in
accordance with the terms of the Coinsured Policies, and (b) the Reinsurer shall
provide the Administrative Services (i) in accordance with the applicable terms
of this Agreement; (ii) in compliance with Applicable Law; (iii) in a
professional, competent and workmanlike manner; and (iv) in accordance with the
Reinsurer’s own standards in providing services with respect to similar policies
and contracts administered by the Reinsurer. No compensation shall be payable by
the Ceding Company to the Reinsurer for the Administrative Services.
     4.2 Transition Period. During the Transition Period, the Ceding Company and
the Reinsurer shall use commercially reasonable efforts to cooperate with and
assist each other in connection with the transition from the performance of the
administrative services in connection with the Policies by the Ceding Company to
the performance of such services by the Reinsurer, and in assigning,
transferring, or removing, as applicable, the systems environment, operations,
functions and applications, if any, from the infrastructure of the Ceding
Company and its Affiliates (“Ceding Company Infrastructure”) to the extent
necessary to complete the transfer of administration of the Coinsured Policies
to the Reinsurer, taking into account the goal of minimizing both the cost of
such transition and the disruption to the ongoing business operations
COINSURANCE AGREEMENT

12



--------------------------------------------------------------------------------



 



of the parties. The Ceding Company shall provide the Transition Services set
forth on Schedule 5.1 to the Reinsurer during the Transition Period. The
Reinsurer may have reasonable access, solely to the extent such access is
required in connection with the transition of any administrative service, to the
Ceding Company Infrastructure as reasonable times upon providing advance written
notice to the Ceding Company.
     4.3 Premium Payments, Negotiation of Checks. Upon and after the Coinsurance
Effective Date, (i) all premium payments and other amounts payable to or
chargeable by the Ceding Company under the Coinsured Policies shall be the sole
property of the Reinsurer, and (ii) any premium payment or other such amount
received by the Ceding Company on and after the Coinsurance Effective Date shall
be remitted to the Reinsurer. The Reinsurer shall be authorized to endorse for
payment all checks, drafts, and money orders payable to the Ceding Company with
respect to premiums and other amounts payable to or chargeable by the Ceding
Company under the Coinsured Policies. The Ceding Company hereby assigns, to the
extent permitted by law, to the Reinsurer all of its rights and privileges to
draft or debit the accounts of any Policyholders for premiums or other amounts
due under the Coinsured Policies pursuant to existing pre-authorized bank draft
or electronic fund transfer arrangements between the Ceding Company and such
Policyholders.
     4.4 Notice to Policyholders. As and when required by Applicable Law, the
Reinsurer shall send to each Policyholder of the Coinsured Policies a service
notice which shall provide adequate notice to the Policyholders that the
Coinsured Policies will be administered by the Reinsurer. The form of the
service notice shall be provided by the Reinsurer to the Ceding Company for its
review and written approval (which approval shall not be unreasonably withheld
or delayed) prior to distribution to Policyholders and shall comply with
Applicable Law. The service notices shall be mailed to each Policyholder’s last
known address of record furnished by the Ceding Company to the Reinsurer.
     4.5 Notice of Excluded Liability Claims. In the event that a claim or
liability constituting an Excluded Liability becomes known to the Reinsurer on
or after the Closing Date, the Reinsurer shall, in accordance with Section 10.3
of the Master Agreement, notify the Ceding Company of such claim or liability,
shall provide the Ceding Company with all supporting documentation and records
in the possession or control of the Reinsurer pertaining to such claim or
liability, and shall provide the Ceding Company with reasonable assistance in
recovering any reinsurance payable by a Person other than the Reinsurer with
respect thereto, all subject to the Reinsurer’s indemnification rights under
Article X of the Master Agreement. The terms of this Section 4.5 shall survive
termination of this Agreement.
     4.6 Producer Payments. The Reinsurer hereby assumes the liability of the
Ceding Company and agrees that it shall be financially responsible for Producer
Payments due in respect of premiums collected and received by the Reinsurer
under the Coinsured Policies for periods on or after the Coinsurance Effective
Date. With respect to Producer Payments other than Dedicated Agent Commission
Payments, the Ceding Company hereby designates the Reinsurer as “paying agent”
to make such Producer Payments directly to the applicable Producers from and
after the Closing Date. With respect to the Dedicated Agent Commission Payments,
the Reinsurer’s only obligation under this Agreement shall be to calculate and
pay to the Ceding
COINSURANCE AGREEMENT

13



--------------------------------------------------------------------------------



 



Company the aggregate amount of the Dedicated Agent Commission Payments. On and
after the Closing Date, the Ceding Company shall act at the Reinsurer’s written
direction and cost to exercise all rights of the Ceding Company relating to the
Coinsured Policies under the terms of the Producer Agreements, including without
limitation, any rights to suspend or terminate Producer Payments which relate to
the Coinsured Policies to such Producers for any reason or cause set forth in
the Producer Agreements, provided that the Ceding Company shall be indemnified
and held harmless by the Reinsurer for any such actions taken at the Reinsurer’s
direction. Any liability for Producer compensation not set forth in the forms of
Producer Agreements, commission schedules identified on Schedule 3.7 of the
Master Agreement or in the Dedicated Agent Commission Schedules shall remain the
obligation of the Ceding Company, and the Reinsurer shall be indemnified and
held harmless by the Ceding Company for any compensation to Producers in excess
of that set forth in the Producer Agreements, the commissions schedules
identified on Schedule 3.7 of the Master Agreement or the Dedicated Agent
Commission Schedules.
     4.7 Reserves. The Reinsurer agrees that, on or after the Closing Date, it
will establish and maintain all Statutory Reserves and Liabilities as may be
required with respect to the Insured Liabilities under the terms of the
Coinsured Policies and Applicable Law, including, without limitation, the
applicable statutes and regulations of its state of domicile.
     4.8 Reserve Credits; Security. If, as of the end of any calendar quarter
following the Closing Date, (a) the Ceding Company becomes unable to take full
reserve credit with respect to the reinsurance by the Reinsurer of the Coinsured
Policies, or (b) the Reinsurer fails to maintain an RBC Ratio of at least 200%
(or, if and to the extent that the Reinsurer grants to any of its other ceding
companies a financial impairment trigger at an RBC Ratio higher than 200%, if
Reinsurer fails to maintain an RBC Ratio of at least such higher percentage),
the Reinsurer shall, to ensure that the Ceding Company is permitted to take such
reserve credit on the Ceding Company’s statutory financial statements, and to
provide additional security to the Ceding Company for the performance of the
Reinsurer’s obligations under this Agreement, take prompt action to establish
and maintain a custodial or trust account (“Trust Account”) with a Qualified
United States Financial Institution (the “Trustee”), at the sole cost and
expense of the Reinsurer, and shall enter into a trust agreement with the Ceding
Company and the Trustee in substantially the form attached hereto as
Schedule 4.8 (the “Trust Agreement”), to secure the payment of amounts due the
Ceding Company and/or the holders of the Coinsured Policies under this
Agreement. The Reinsurer shall pay into, and shall thereafter maintain in the
Trust Account, cash in United States currency; securities issued by or backed by
the United States of America and designated as Class 1 securities by the
Securities Valuation Office of the National Association of Insurance
Commissioners; certificates of deposit issued by a bank organized under the laws
of the United States or located in the United States, and payable in United
States legal tender and/or investments of the types permitted under the
Applicable Law in the Ceding Company’s state of domicile; having a current fair
market value equal to no less than 102% of the then current Statutory Reserves
and Liabilities associated with the Coinsured Policies (“Required Trust
Balance”).
     4.8.1. The Reinsurer shall have investment authority with respect to the
assets held in the Trust Account, provided, however, that such assets shall
(i) not consist of
COINSURANCE AGREEMENT

14



--------------------------------------------------------------------------------



 



investments in, or loans to, affiliates of the Ceding Company or the Reinsurer,
and (ii) otherwise qualify as admitted assets under the insurer investment rules
applicable to the Reinsurer pursuant to the applicable statutes and regulations
of its state of domicile.
     4.8.2. The Required Trust Balance shall be calculated on a calendar quarter
basis. The Reinsurer shall make such further deposits to the Trust Account as
are required from time to time in order to restore the Required Trust Balance.
Any excess assets in the Trust Account shall be released from time to time to
the Reinsurer.
     4.8.3. Unless otherwise agreed upon in writing by the Ceding Company, the
Reinsurer shall maintain such Trust Account until all obligations of the
Reinsurer under this Agreement have been fully satisfied, as determined by the
Ceding Company in its sole reasonable discretion. Notwithstanding the foregoing,
the Reinsurer may terminate the Trust Agreement and close the Trust Account or
terminate any letter of credit at any time when the Required Trust Balance is
less than Two Million Dollars ($2,000,000.00), provided that if the Trust
Account or any letter of credit is created or maintained because of the
conditions set forth in Section 4.8(a), the Trust Account or letter of credit
shall not be closed or terminated.
     4.8.4. The Ceding Company may withdraw the assets held in the Trust Account
at any time and from time to time, notwithstanding any other provisions of this
Agreement, and assets withdrawn from the Trust Account shall be applied by the
Ceding Company (or any successor by operation of law of the Ceding Company,
including, but not limited to, any liquidator, rehabilitator, receiver or
conservator of the Ceding Company), without diminution because of insolvency on
the part of the Ceding Company or the Reinsurer; provided, however, that
following any such withdrawal the Ceding Company (or any successor by operation
of law of the Ceding Company, including, but not limited to, any liquidator,
rehabilitator, receiver or conservator of the Ceding Company) may only apply
such assets for one or more of the following purposes:
               (i) to reimburse the Ceding Company for the Reinsurer’s share of
premiums returned to any Policyholders of Coinsured Policies on account of
cancellation of the Coinsured Policies;
               (ii) to reimburse the Ceding Company for the Reinsurer’s share of
surrenders and benefits or losses paid by the Ceding Company pursuant to the
provisions of the Coinsured Policies hereunder;
               (iii) in the event of notice of termination of the Trust Account,
to fund an account of the Ceding Company in an amount equal to the deduction,
for reinsurance ceded, from the Ceding Company’s liabilities for the Coinsured
Policies, such account to include, but not be limited to, amounts for policy
reserves, claims and losses incurred (including losses incurred but not
reported), loss adjustment expenses, and unearned premium reserves; or
               (iv) to pay other amounts due the Ceding Company under this
Agreement.
COINSURANCE AGREEMENT

15



--------------------------------------------------------------------------------



 



               (v) The Ceding Company shall return to the Trust Account amounts
withdrawn under Sections 4.8.4(i) through (iv) in excess of the actual amounts
required under Sections 4.8.4(i) through (iii), and in excess of the amounts
subsequently determined to be due under Section 4.8.4(iv), and shall pay the
Reinsurer interest earned for amounts held pursuant to Section 4.8.4(iii);
unless a higher rate of interest has been awarded by any court of competent
jurisdiction or arbitration panel, and any net court or arbitration expenses,
including attorneys’ fees and other reasonable expenses awarded by such
arbitration panel or court (in which case such higher rate, costs and expenses
shall apply).
               (vi) Any assets withdrawn by the Ceding Company (or any successor
by operation of law of the Ceding Company, including, but not limited to, any
liquidator, rehabilitator, receiver or conservator of the Ceding Company)
pursuant to Section 4.8.4(iii) and any assets withdrawn by the Ceding Company
(or any successor by operation of law of the Ceding Company, including, but not
limited to, any liquidator, rehabilitator, receiver or conservator of the Ceding
Company) under Sections 4.8.4(i), (ii) and (iv) in excess of the actual amounts
required thereunder and not returned to the Trust Account under
Section 4.8.4(v), and interest or any other earnings thereon shall be held by
the Ceding Company (or any successor by operation of law of the Ceding Company,
including, but not limited to, any liquidator, rehabilitator, receiver or
conservator of the Ceding Company) in trust, subject to the Ceding Company’s
right to apply such assets to amounts due and payable by the Reinsurer to the
Ceding Company under this Agreement, and shall at all times be maintained,
separate and apart from any assets of the Ceding Company in a designated account
of the Ceding Company which is communicated to the Reinsurer (the “Funds
Withheld Account”), for the sole purpose of funding the payments and
reimbursements described in Sections 4.8.4(i), (ii) and (iv). All dividends,
interest and other income on such amounts shall be credited to such account for
purposes of determining the amount of funding provided thereby. The Ceding
Company (or any successor by operation of law of the Ceding Company, including,
but not limited to, any liquidator, rehabilitator, receiver or conservator of
the Ceding Company) shall ensure that any assets held in trust pursuant to this
Agreement comply with the provisions of this Section 4.8.4 in accordance with
its fiduciary obligations as trustee with respect to such amounts.
     4.8.5. At the Reinsurer’s request, and with the approval of the Ceding
Company, which shall not be unreasonably withheld, conditioned or delayed, the
Reinsurer may withdraw from the Trust Account all or any part of the assets
contained therein and transfer such assets to the Reinsurer; provided:
               (i) the Reinsurer shall, at the time of such withdrawal, replace
the withdrawn assets with other eligible assets having a market value equal to
the market value of the assets withdrawn, or
               (ii) after such withdrawals and transfers, the aggregate of the
market value of the eligible assets in the Trust Account plus the aggregate
amount of the
COINSURANCE AGREEMENT

16



--------------------------------------------------------------------------------



 



Funds Withheld Account pursuant to Section 4.8.4 (iii) is equal to or greater
than the 100% of the Required Trust Balance.
     4.8.6. The Reinsurer may, in its sole discretion, elect to utilize letters
of credit to collateralize all or any portion of the Required Trust Balance (in
lieu of maintaining assets in trust) to the extent that such letters of credit
would be sufficient to provide the Ceding Company with reinsurance reserve
credit under the laws of the Ceding Company’s state of domicile.
     4.8.7. Notwithstanding the foregoing, in the event that after the Trust
Account or any letter of credit has been established pursuant to this
Section 4.8, the Reinsurer has an RBC Ratio in excess of the level set forth in
this Section 4.8, such Trust Account or letter of credit shall be terminated and
the assets therein returned to the Reinsurer. If the Reinsurer shall thereafter
fail to maintain such RBC Ratio, the provisions of paragraphs Section 4.8 shall
apply once again.
     4.9 Premium Taxes. The Ceding Company shall be liable for all premium taxes
on premiums received in connection with the Coinsured Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of premium taxes
on premiums received under the Coinsured Policies. The Reinsurer shall pay to
the Ceding Company a provision for premium taxes incurred in connection with
premiums received under the Coinsured Policies on or after the Coinsurance
Effective Date. The provision for premium taxes shall be estimated at two and
one-half of one percent (2.5%) of premiums collected, as calculated on a
quarterly basis, and shall be paid by the Reinsurer to the Ceding Company within
seventy-five (75) days of the end of each calendar quarter and adjusted annually
to the actual amount within seventy-five (75) days after the end of each
calendar year. The difference between actual and estimated premium taxes shall
be paid by the owing party to the other party within seventy-five (75) days
after the end of each calendar year.
     4.10 Guaranty Fund Assessments.
     4.10.1. Ceding Company-Paid Assessments. In the event the Ceding Company is
required to pay an assessment in respect of the Coinsured Policies to any
insurance guaranty, insolvency or other similar fund maintained by any
jurisdiction and such assessment is based on premiums collected or policies in
force in any period on or after the Coinsurance Effective Date, the portion, if
any, of such assessment that relates to such Coinsured Policies shall be
reimbursed by the Reinsurer to the extent that no premium tax offsets are
available for use by the Ceding Company.
     4.10.2. Reinsurer-Paid Assessments. In the event the Reinsurer is required
to pay any assessment in respect of the Coinsured Policies to any insurance
guaranty, insolvency or other similar fund maintained by any jurisdiction and
such assessment is based on premiums collected or policies in force in any
period prior to the Coinsurance Effective Date, the portion, if any, of such
assessment that relates to such Coinsured Policies shall be reimbursed by the
Ceding Company to the extent that no premium tax offsets are available for use
by the Reinsurer.
COINSURANCE AGREEMENT

17



--------------------------------------------------------------------------------



 



     4.11 Quarterly Reports. Within a time period mutually agreeable to the
Ceding Company and the Reinsurer, but in no event more than thirty (30) days
after the close of each calendar quarter after the Closing Date, the Reinsurer
will provide the Ceding Company with information needed by the Ceding Company
for reporting with respect to the Coinsured Policies in its statutory, GAAP and
tax financial statements; provided, that if any such information cannot be
readily obtained or validated within that time period, the Reinsurer shall
provide good faith estimates within that time period and provide actual
information as promptly as practicable thereafter and in no event more than
forty-five (45) days after the close of the relevant calendar quarter. The form
of the report and the information to be provided is set forth on Schedule 4.11.
If any such report indicates an amount payable by the Reinsurer to the Ceding
Company, such amount will be paid by the Reinsurer on the date it delivers such
report. If any such report indicates an amount payable by the Ceding Company,
such amount will be paid by the Ceding Company to the Reinsurer not later than
ten (10) business days following the date of its receipt of such report. Any
payment required by this Section 4.11 shall be made by means of a wire transfer
of immediately available funds.
     4.12 License. The Reinsurer shall have the right to use the trademarks and
trade names of the Ceding Company for purposes of providing the Administrative
Services, but for no other purposes.
     4.13 Audit. Each party shall have the right to audit, at its sole expense,
at the office of the other during regular business hours and upon at least ten
(10) days prior written notice, all records and procedures relating to the
Coinsured Policies.
ARTICLE V
UNDERTAKINGS OF CEDING COMPANY FOLLOWING CLOSING
     5.1 Transition Services.
     (a) During the Transition Period, the Ceding Company or a designated
Affiliate of the Ceding Company agrees to provide to the Reinsurer the
Transition Services set forth on Schedule 5.1, and the Ceding Company and the
Reinsurer shall cooperate with each other and use their commercially reasonable
efforts to effect an orderly transition of each Transition Service from the
Ceding Company to the Reinsurer. More specifically, prior to the Transition
Date, the Ceding Company will (i) maintain staff adequate to provide the
Transition Services consistent with the Ceding Company’s historical service and
operating standards, (ii) make available sufficient support staff experienced in
the Ceding Company’s historical operations and systems as may be required to
assist the Reinsurer in developing a credible and efficient conversion plan,
(iii) use commercially reasonable efforts to make available to the Reinsurer
adequate resources as may be reasonably required to develop and implement such
plan; and (iv) work with the Reinsurer to develop a description of the
arrangements it intends to implement to ensure that the Ceding Company will have
adequate knowledgeable resources to assist in the transition. Subject to
Section 5.2 below, the Ceding Company and the Reinsurer shall each bear its own
costs and expenses associated with the
COINSURANCE AGREEMENT

18



--------------------------------------------------------------------------------



 



conversion/transition of the administration of the Coinsured Policies from the
Ceding Company’s current systems in accordance with the provisions of this
Agreement.
     (b) On and after the date of this Agreement, absent the Reinsurer’s prior
written consent or as otherwise provided in this Agreement or the Master
Agreement, the Ceding Company will make no amendment or modification to (i) any
of the Coinsured Policies or riders attached thereto or amendments thereof or
(ii) any of the Existing Reinsurance Agreements or amendments thereof.
     5.2 Service Fee. In consideration of the Ceding Company’s performance of
the Transition Services, the Reinsurer shall pay the Ceding Company a service
fee in an amount equal to the Ceding Company’s actual cost not including any
allocation of “overhead” (the “Service Fee”), plus an hourly rate of $100 per
hour for the performance by the employees of the Ceding Company of Extraordinary
Transition Services at the request of the Reinsurer. For purposes of this
Section 5.2, “Extraordinary Transition Services” shall mean any special projects
or undertakings requested by the Reinsurer during the Transition Period that are
not Transition Services and require a commitment of time by any employees of the
Ceding Company in excess of four (4) hours, and that involve activities, by way
of illustration, related to the design, development or implementation of systems
conversions or conversion plans, the preparation of special reports or data for
the Reinsurer, “de-bugging” systems or modifications thereto, and similar
activities. The Ceding Company shall render a monthly statement to the
Reinsurer, in arrears, covering the Transition Services and Extraordinary
Transition Services provided in the previous monthly period. Payment shall be
due within ten (10) business days of the Reinsurer’s receipt of the Ceding
Company’s statement. Late payments shall bear interest at the Appraisal Rate.
     5.3 New Policies. From and after the Coinsurance Effective Date, the Ceding
Company shall issue in its name (i) new insurance policies for which
applications were received by the Ceding Company on or before the Closing Date
utilizing the same policy forms and underwriting standards in use for the
Policies prior to the Closing Date, (ii) new insurance policies issued or
reinstated through Permitted Transactions, (iii) new insurance policies for
which applications were received by the Ceding Company through the NEAT
Management Group after the Closing Date but on or before the first anniversary
of the Closing Date utilizing the same policy forms and underwriting standards
in use for the Policies prior to the Closing Date, and (iv) new insurance
policies for which applications were received by the Ceding Company through the
Life Professionals Reinsurance Holding Company, LLC after the Closing Date but
on or before the effective date of termination of new production by Life
Professionals Reinsurance Holding Company, LLC utilizing the same policy forms
and underwriting standards in use for the Policies prior to the Closing Date.
Each of the policies, renewals, endorsements, amendments or restatements
referred to in this Section 5.3 shall be reinsured hereunder by the Reinsurer
and are referred to herein as the “New Policies”.
COINSURANCE AGREEMENT

19



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION
     6.1 Indemnification by the Ceding Company. From and after the Closing Date,
the Ceding Company shall indemnify and defend the Reinsurer, and its officers,
employees, directors, agents and representatives (the “Reinsurer Indemnified
Parties”) against, and hold each of them harmless from all Losses sustained or
incurred by, or asserted against, the Reinsurer Indemnified Parties which arise
out of (a) any Excluded Liabilities, (b) any breach or nonfulfillment by the
Ceding Company of, or any failure by the Ceding Company to perform, any of the
covenants, terms or conditions of or any of its duties or obligations under this
Agreement, and (c) any enforcement of this indemnity.
     6.2 Indemnification by the Reinsurer. From and after the Closing Date, the
Reinsurer shall indemnify and defend the Ceding Company, and its officers,
employees, directors, agents and representatives (the “Ceding Company
Indemnified Parties”) against, and hold each of them harmless from all Losses
sustained or incurred by, or asserted against, the Ceding Company Indemnified
Parties (a) with respect to the Insurance Liabilities, or (b) which arise out of
(i) any breach or nonfulfillment by the Reinsurer of, or any failure by the
Reinsurer to perform, any of the covenants, terms or conditions of or any of its
duties or obligations under this Agreement; or (ii) any action or inaction of
the Reinsurer under or with respect to any of the Coinsured Policies (including,
without limitation, any Extra Contractual Liabilities the Ceding Company may
have incurred or may incur by reason of any actions, inactions or misconduct of
the Reinsurer in connection with such Coinsured Policies occurring on or after
the Closing Date); or (iii) written instructions of the Reinsurer given pursuant
to Section 2.1 and Section 4.6 hereof, or (c) which arise out of any enforcement
of this indemnity.
     6.3 Extra Contractual Liabilities. The Reinsurer assumes no liability of
any kind hereunder for any Extra Contractual Liabilities that are Excluded
Liabilities. The Ceding Company assumes no liability of any kind hereunder for
any Extra Contractual Liabilities that are Insurance Liabilities.
     6.4 Indemnification and Arbitration Procedures. The indemnification and
arbitration procedures under Articles IX and X of the Master Agreement
(excluding any indemnification thresholds or caps set forth in Section 10.2.5 of
the Master Agreement), shall apply to indemnity claims and disputes arising out
of, or relating to, this Agreement, whether such dispute arises before or after
the termination of this Agreement, and whether in contract or in tort, and are
incorporated herein by reference.
     6.5 Cooperation. Each party agrees that it will cooperate fully with the
other party in the satisfactory settlement of any and all claims, insofar as
possible.
COINSURANCE AGREEMENT

20



--------------------------------------------------------------------------------



 



ARTICLE VII
INSOLVENCY
     7.1 Payment of Benefits under an Insolvency. The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Ceding Company. In the
event of the insolvency of the Ceding Company and the appointment of a
conservator, liquidator, receiver or statutory successor of the Ceding Company
while coinsurance under this Agreement is in effect as to any Coinsured Policy,
all coinsurance made, ceded, renewed or otherwise becoming effective shall be
payable directly to such conservator, liquidator, receiver or statutory
successor immediately upon demand, with reasonable provision for verification,
on the basis of claims allowed against the Ceding Company by any court of
competent jurisdiction or by any conservator, liquidator, receiver or statutory
successor of the Ceding Company having authority to allow such claims, without
diminution because of such insolvency or because such conservator, liquidator,
receiver or statutory successor has failed to pay all or a portion of any
claims.
     7.2 Required Notice of and Defense against Claims. In the event of the
insolvency of the Ceding Company while coinsurance as to any Coinsured Policy is
in effect under this Agreement, the conservator, liquidator, receiver or
statutory successor of the Ceding Company shall give the Reinsurer written
notice of the pendency of a claim against the Ceding Company on a Coinsured
Policy within a reasonable time after such claim is filed in the insolvency
proceeding. During the pendency of any such claim, the Reinsurer may, at its own
expense, investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated, any defense or defenses which
the Reinsurer may deem available to the Ceding Company or its conservator,
liquidator, receiver or statutory successor. The expense thus incurred by the
Reinsurer shall be payable, subject to court approval, out of the estate of the
Ceding Company as a part of the expense of conservation or liquidation to the
extent of a proportionate share of the benefit which may accrue to the Ceding
Company in conservation or liquidation solely as a result of the defense
undertaken by the Reinsurer.
ARTICLE VIII
PRIVACY RIGHTS
     8.1 Compliance with Laws. Each of the Ceding Company and the Reinsurer, in
performing its services hereunder, agrees to comply with all Applicable Law with
respect to the Coinsured Policies in the performance of its obligations under
this Agreement. The Reinsurer will indemnify the Ceding Company for all Losses
arising from any actions of any nature whatsoever, whether legal or regulatory,
as a result of the Reinsurer’s failure to comply as set forth in this Section
8.1 and as specifically delineated hereafter in Sections 8.2 through 8.5.
     8.2 USA Patriot Act. Each of the Ceding Company and the Reinsurer, in
performing its services hereunder, agrees to comply with the provisions and
obligations of the USA Patriot Act of 2001 and such rules and regulations as may
from time to time be promulgated in relation thereto as applicable to the
Coinsured Policies.
COINSURANCE AGREEMENT

21



--------------------------------------------------------------------------------



 



     8.3 Gramm-Leach-Bliley Act. Each of the Ceding Company and the Reinsurer,
in performing its services hereunder, agrees to protect the privacy of each of
the Ceding Company’s employees, Producers, Policyholders, licensors and
contractors. All personal information relating to any such individual which may
be shared with, or obtained by, the Reinsurer in its performance under this
Agreement shall be considered confidential personal information. Therefore, each
of the Ceding Company and the Reinsurer shall comply with all applicable
provisions of the Gramm-Leach-Bliley Act with respect to this Agreement.
     8.4 Health Insurance Portability and Accountability Act of 1996 (the
“HIPAA”). Each of the Company and the Reinsurer, in performing its services
hereunder, agrees to comply with the provisions and obligations of the HIPAA and
such rules and regulations as may from time to time be promulgated in relation
thereto, including but not limited to the obligations under the Administrative
Simplification Provisions of the HIPAA relating to privacy, security and
electronic transactions (including the ability to receive and transmit all
required electronic transactions), all as applicable to the Coinsured Policies.
The Ceding Company and the Reinsurer shall execute a Business Associate
Agreement substantially in the form set forth in Schedule 8.4 attached hereto.
     8.5 Privacy Practices. The Reinsurer agrees to undertake and perform the
obligations of the Ceding Company to provide notice of privacy practices in
substantially the form set forth in Schedule 8.5 attached hereto.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Regulatory Complaints and Proceedings. From and after the Closing Date,
the Reinsurer shall:
     (a) respond to any Policyholder claims payment or related complaints or
inquiries made or forwarded to the Reinsurer by any Governmental Authority with
respect to the Coinsured Policies other than those relating to the Excluded
Liabilities within the time frame agreed upon by the Governmental Authority and
the Reinsurer for response or, if no such time frame is agreed upon, within the
time frame as allowed by Applicable Law, and upon request by the Ceding Company
promptly provide a copy of such response to the Ceding Company;
     (b) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, promptly
notify the Ceding Company of any Policyholder complaints or inquiries made or
forwarded to the Reinsurer by any Governmental Authority with respect to the
Excluded Liabilities;
     (c) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, upon request
by the Ceding Company promptly notify the Ceding Company of any non-claims
payment related complaints or inquiries initiated by a Governmental Authority on
or after the Closing Date with respect to the Coinsured Policies other than
those relating to the
COINSURANCE AGREEMENT

22



--------------------------------------------------------------------------------



 



Excluded Liabilities, and subject to and in compliance with the procedures set
forth in Section 10.3 of the Master Agreement regarding third party claims,
prepare and send to the Governmental Authority, a response within the time frame
agreed upon by the Governmental Authority and the Reinsurer for response or, if
no such time frame is agreed upon, within the time frame as allowed by
Applicable Law, and upon request by the Ceding Company promptly provide a copy
of such response to the Ceding Company; provided, that, subject to meeting such
time frames, upon request of the Ceding Company, the Reinsurer shall provide any
response to the non-claims related complaints or inquires to the Ceding Company
for its prior review and comment.
     (d) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, promptly
notify the Ceding Company of any non-claims payment related complaints or
inquiries initiated by a Governmental Authority on or after the Closing Date
with respect to the Coinsured Policies with respect to the Excluded Liabilities.
     (e) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, supervise,
assume and control the investigation, contest, defense and/or settlement of all
complaints, inquiries and proceedings by Governmental Authorities to the extent
related to the Coinsured Policies at its own cost and expense, and in the name
of the Ceding Company when necessary (subject to its indemnification rights
under Article X of the Master Agreement); and
     (f) at the Ceding Company’s request, provide to the Ceding Company a report
in a form mutually agreed by the parties summarizing (to the extent permitted by
Applicable Law) the nature of any such complaints, inquiries or proceedings by
Governmental Authorities, the alleged actions or omissions giving rise to such
complaints, inquiries or proceedings and copies of any files or other documents
that the Ceding Company may reasonably request in connection with its review of
these matters, in each case other than such files, documents and other
information as would, in the judgment of counsel to the Reinsurer, lead to the
loss or waiver of legal privilege; provided, however, the Ceding Company shall
reimburse the Reinsurer for all reasonable out-of-pocket expenses paid by the
Reinsurer in providing such reports to the Ceding Company.
     9.2 Legal Proceedings. From and after the Closing Date, the Reinsurer
shall:
     (a) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, upon request
by the Ceding Company promptly notify the Ceding Company of any lawsuit, action,
arbitration or other dispute resolution proceedings to the extent known to the
Reinsurer that are instituted or threatened by any Person (including any
Governmental Authority) with respect to any matter relating to the Coinsured
Policies (“Legal Proceeding(s)”) that relates to an Insurance Liability;
COINSURANCE AGREEMENT

23



--------------------------------------------------------------------------------



 



     (b) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, notify the
Ceding Company promptly of any Legal Proceeding with respect to any matter
relating to the Coinsured Policies that relates to an Excluded Liability;
     (c) subject to and in compliance with the procedures set forth in
Section 10.3 of the Master Agreement regarding third party claims, supervise,
assume and control the investigation, contest, defense and/or settlement of all
such Legal Proceedings (other than those relating to Excluded Liabilities at its
own cost and expense, and in the name of the Ceding Company when necessary; and
     (d) promptly respond to any reasonable request by the Ceding Company for
information on the progress of any Legal Proceedings handled by the Reinsurer in
which the Ceding Company is named a party and, at the Ceding Company’s request,
provide to the Ceding Company a report summarizing the nature of such Legal
Proceedings, the alleged actions or omissions giving rise to such Legal
Proceedings and copies of any files or other documents that the Ceding Company
may reasonably request in connection with its review of these matters, in each
case other than such files, documents and other information as would, in the
judgment of counsel to the Reinsurer, lead to the loss or waiver of legal
privilege.
     9.3 Notice to Reinsurer. The Ceding Company shall give prompt notice to the
Reinsurer of any Legal Proceeding made or brought against the Ceding Company
after the Closing Date arising under or in connection with the Coinsured
Policies, to the extent known to it and not made against or served on the
Reinsurer as administrator hereunder within such time as to permit timely
response by the Reinsurer, and in no event more than ten (10) business days
after receipt of notice thereof, and shall promptly furnish to the Reinsurer
copies of all pleadings in connection therewith.
     9.4 Final Authority. Notwithstanding the foregoing, the parties recognize
that, as the issuing company, the Ceding Company retains the final authority
with respect to the resolution of inquiries by Governmental Authorities and
Policyholder complaints, with respect to which it shall take into account the
recommendations of the Reinsurer provided to the Ceding Company hereunder, which
the Ceding Company shall only reject in good faith and in light of the intent of
the parties to the Master Agreement and this Agreement. Notwithstanding anything
to the contrary herein, none of the provisions of Sections 9.1 through 9.4 shall
be a limitation on the provisions of Article X of the Master Agreement.
     9.5 Notice Generally. Any and all notices and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given when (i) received by the receiving party if mailed by
United States registered or certified mail, return receipt requested,
(ii) received by the receiving party if mailed by United States overnight
express mail, (iii) sent by facsimile or telecopy machine, followed by
confirmation mailed by United States first-class mail or overnight express mail,
or (iv) delivered in person to the parties, in each case at the addresses set
forth in the Master Agreement.
COINSURANCE AGREEMENT

24



--------------------------------------------------------------------------------



 



     9.6 Confidentiality. Each of the parties shall maintain the confidentiality
of all information related to the Coinsured Policies and all other information
denominated as confidential by the other party provided to it in connection with
this Agreement to the extent required by and subject to all of the terms and
provisions of Section 12.7 of the Master Agreement.
     9.7 Misunderstandings and Oversights. If any failure to pay amounts due or
to perform any other act required of either party under this Agreement is shown
to be unintentional and caused by misunderstanding, oversight or clerical error,
then this Agreement shall not be deemed in breach thereby, but such error shall
be corrected by restoring both parties to the positions they would have occupied
had the error not occurred.
     9.8 Reinstatements. If a Policy that was reduced, terminated, or lapsed, is
reinstated, the reinsurance for such Policy under this Agreement will be
reinstated automatically to the amount that would have been in force if the
Policy had not been reduced, terminated, or lapsed.
     9.9 Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement and the Master Agreement, including the Schedules
attached hereto and thereto, contain the sole and entire agreement between the
parties with respect to the subject matter hereof.
     9.10 Waivers and Amendments. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion will not be deemed to be a waiver of the same or
any other term or condition on a future occasion. This Agreement may be modified
or amended only by a writing duly executed by an executive officer of the Ceding
Company and the Reinsurer, respectively.
     9.11 No Third Party Beneficiaries. This Agreement constitutes an indemnity
reinsurance agreement solely between the Ceding Company and the Reinsurer, and
is intended solely for the benefit of the parties hereto and their permitted
successors and assigns, and it is not the intention of the parties to confer any
rights as a third-party beneficiary to this Agreement upon any other person.
     9.12 Assignment; Subcontractors. This Agreement shall not be assigned by
either of the parties hereto without the prior written approval of the other
party; provided, however, that the Ceding Company may, without the consent of
the Reinsurer: (i) designate one of the other Ceding Companies (as defined in
the Master Agreement) to provide the Transition Services on behalf of the Ceding
Company; or (ii) designate another Affiliate to provide the Transition Services
on behalf of the Ceding Company, so long as such Affiliate is the entity
principally responsible for servicing the insurance business of the Ceding
Company and employing the personnel involved in such servicing. In addition, the
Reinsurer may subcontract with third parties to perform elements of its
obligation to provide Administrative Services hereunder. Notwithstanding the
foregoing, the Reinsurer shall remain liable to the Ceding Company in accordance
with the terms and provisions of this Agreement for any work performed by such
subcontractors. The Reinsurer shall be responsible for any additional costs
incurred as a result of
COINSURANCE AGREEMENT

25



--------------------------------------------------------------------------------



 



its subcontracting the Administrative Services to be provided under this
Agreement. Subject to the foregoing, the rights and obligations of the parties
under this Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective transferees, successors and assigns.
     9.13 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law doctrine.
     9.14 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
     9.15 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.
     9.16 Exhibits and Paragraph Headings. Exhibits attached hereto are made a
part of this Agreement. Paragraph headings are provided for reference purposes
only and are not made a part of this Agreement.
     9.17 Tax Provisions. The parties hereby agree to make the election in
accordance with Internal Revenue Regulation 1.848-2(g)(8) (the “Regulation”)
under Section 848 of the Internal Revenue Code of 1986 (the “Code”), as amended,
to comply with all of the requirements of such Regulation regarding such
election, including, without limitation, the election statement and tax return
reporting requirements of Regulation Sections 1.848-2(g)(8)(ii) and
1.848-2(g)(8)(iii), and further agree:
     (a) to exchange information pertaining to the amount of “net consideration”
under this Agreement as defined in the Regulation;
     (b) that the Reinsurer shall submit its calculation of the “net
consideration” for purposes of that Regulation to the Ceding Company not later
than May 1st for each and every taxable year for which this Agreement is in
effect;
     (c) that the Ceding Company may challenge such calculation within ten
(10) business days of its receipt of the Reinsurer’s calculation;
     (d) that should the Ceding Company challenge the Reinsurer’s calculation of
the “net consideration” and the parties be unable to agree as to the appropriate
methodology to determine the “net consideration” for purposes of the Regulation,
they shall refer such dispute to an outside tax consultant unrelated to either
of the parties, in lieu of the arbitration provisions of this Agreement, and the
parties agree to be bound by the decision of that consultant;
COINSURANCE AGREEMENT

26



--------------------------------------------------------------------------------



 



     (e) that, pursuant to such election, the party with net positive
consideration with respect to this Agreement for each taxable year will
capitalize specified policy acquisition expenses with respect to this Agreement
without regard to the general deductions limitation of Section 848(c)(1) of the
Code; and
     (f) that the first taxable year for which such election shall be effective
is taxable year 2008.
     9.18 Student Loans.
     (a) For the avoidance of doubt, any student loan funding made by the
Reinsurer or any Affiliate thereof, directly or indirectly through the
arrangements with Richland State Bank under which such funding was effectuated
as of the date of the Master Agreement or some other successor arrangement,
shall be deemed to constitute performance pro tanto of the Reinsurer’s student
loan funding obligations hereunder. The parties further acknowledge and agree
that the Reinsurer’s obligation to fund student loans hereunder is limited to
the amount that would not cause the aggregate par value of such loans made by or
on behalf of the Ceding Company and [Mid-West; MEGA Life] following the
Coinsurance Effective Date to exceed $10 million.
     (b) If the Student Loan Purchase Agreement (as defined in the Master
Agreement) is terminated:
               (i) The Reinsurer’s funding obligation with respect to student
loans will be performed through periodic settlements under the terms of this
Agreement and the Coinsurance Agreement between the Reinsurer and [Mid-West;
MEGA Life] and, in connection with such settlements, the Reinsurer will receive
the full economic benefit of all interest, earnings, payments, fees and other
considerations received by the Ceding Company and any of its Affiliates or
designees in respect of any such loans as are so funded by the Reinsurer. 
Student loan-related settlements shall be effected on a monthly basis and
otherwise in accordance with the information and other requirements set forth on
Schedule 4.11 with respect thereto.
               (ii) The Ceding Company or any of its Affiliates shall retain all
responsibility for servicing student loans funded by Reinsurer hereunder on
terms (including pricing and service standards) substantially identical to the
terms under which the other student loans owned by the Ceding Company or any of
its Affiliates are serviced, and the Reinsurer or an Affiliate of the Reinsurer
will reimburse the Ceding Company for the incremental servicing cost directly
attributable to such student loans funded by the Reinsurer or any Affiliate of
the Reinsurer (without any allocation of corporate overhead). [Note to draft:
This section will only will appear in the MEGA and Mid-West coinsurance
agreements, not the Chesapeake coinsurance agreement.]
COINSURANCE AGREEMENT

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed effective this ___ day of                     , 2008.

            THE CHESAPEAKE LIFE INSURANCE COMPANY
      By:           Name:   David W. Fields        Title:   President and Chief
Executive Officer     

            WILTON REASSURANCE COMPANY
      By:           Title: Chief Executive Officer             

COINSURANCE AGREEMENT

28